Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 1 of 145




                    Exhibit A
            Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 2 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1   Stephen Geary (SBN 172875)
     Assistant Attorney General
 2   UTAH OFFICE OF THE ATTORNEY GENERAL
     160 East 300 South, Sixth Floor
 3   Salt Lake City, Utah 84114
     Telephone: (801) 366-0100
 4   E-Mail: swgeary@agutah.gov
 5   David N. Sonnenreich (USB No. 4917)
     dsonnenreich@agutah.gov
 6   Brian Christensen (USB No. 12059)
     bchristensen1@agutah.gov
 7   Scott R. Ryther (USB No. 5540)
     sryther@agutah.gov
 8   UTAH OFFICE OF THE ATTORNEY GENERAL
     160 East 300 South, Fifth Floor
 9   P.O. Box 140874
     Salt Lake City, UT 84114
10   Telephone: (801) 366-0375
     (Applications for Pro Hac Vice Pending)
11
     Attorneys for Plaintiff State of Utah
12
     (Additional Counsel on Signature Page)
13

14                               UNITED STATES DISTRICT COURT
15                            NORTHERN DISTRICT OF CALIFORNIA
16                                    SAN FRANCISCO DIVISION
17
      STATE OF UTAH                                  )
18    160 E 300 S, 5th Floor                         )
      P.O. Box 140872                                ) Case No. 3:21-cv-05227
19    Salt Lake City, UT 84114                       )
                                                     )
20    STATE OF NEW YORK                              )
21    28 Liberty Street                              )
      New York, NY 10005                             )
22                                                   )
      STATE OF NORTH CAROLINA                        )
23    P.O. Box 629                                   )
      Raleigh, NC 27602                              )
24                                                   )
25    STATE OF TENNESSEE                             )
      P.O. Box 20207                                 )
26    Nashville, TN 37202                            )
                                                     )
27

28   COMPLAINT                                   1
           Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 3 of 145
            ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



     STATE OF ARIZONA                           )
 1
     2005 North Central Avenue                  )
 2   Phoenix, AZ 85004                          )
                                                )
 3   STATE OF COLORADO                          )
     1300 Broadway, 7th Floor                   )
 4   Denver, CO 80203                           )
                                                )
 5
     STATE OF IOWA                              )
 6   1305 E. Walnut St., 2nd Floor              )
     Des Moines, IA 50319                       )
 7                                              )
     STATE OF NEBRASKA                          )
 8   2115 Nebraska State Capitol                )
     Lincoln, NE 68509-8920                     )
 9
                                                )
10   STATE OF ALASKA                            )
     1031 W. Fourth Avenue, Suite 200           )
11   Anchorage, AK 99501                        )
                                                )
12   STATE OF ARKANSAS                          )
13   323 Center Street, Suite 200               )
     Little Rock, AR 72201                      )
14                                              )
     STATE OF CALIFORNIA                        )
15   455 Golden Gate Ave, Suite 11000           )
     San Francisco, CA 94102                    )
16                                              )
17   STATE OF CONNECTICUT                       )
     165 Capitol Avenue                         )
18   Hartford, CT 06106                         )
                                                )
19   STATE OF DELAWARE                          )
     820 N. French St., 5th Floor               )
20   Wilmington, DE 19801                       )
21                                              )
     DISTRICT OF COLUMBIA                       )
22   400 6th Street, N.W, 10th Floor            )
     Washington, D.C. 20001                     )
23                                              )
     STATE OF FLORIDA                           )
24
     PL-01, The Capitol                         )
25   Tallahassee, FL 32399                      )
                                                )
26                                              )
                                                )
27

28   COMPLAINT                              2
           Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 4 of 145
            ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



     STATE OF IDAHO                             )
 1
     954 W. Jefferson Street, 2nd Floor         )
 2   P.O. Box 83720                             )
     Boise, ID 83720                            )
 3                                              )
     STATE OF INDIANA                           )
 4   302 West Washington Street                 )
     IGCS – 5th Floor                           )
 5
     Indianapolis, IN 46204                     )
 6                                              )
     COMMONWEALTH OF KENTUCKY                   )
 7   1024 Capital Center Drive, Suite 200       )
     Frankfort, KY 40601                        )
 8                                              )
     STATE OF MARYLAND                          )
 9
     200 St. Paul Place, 19th Floor             )
10   Baltimore, MD 21202                        )
                                                )
11   COMMONWEALTH OF                            )
     MASSACHUSETTS                              )
12   One Ashburton Place, 18th Fl.              )
13   Boston, MA 02108                           )
                                                )
14   STATE OF MINNESOTA                         )
     445 Minnesota Street, Suite 1400           )
15   St. Paul, MN 55101                         )
                                                )
16   STATE OF MISSISSIPPI                       )
17   P.O. Box 220                               )
     Jackson, MS 39205                          )
18                                              )
     STATE OF MISSOURI                          )
19   P.O. Box 899                               )
     Jefferson City, MO 65102                   )
20                                              )
21   STATE OF MONTANA                           )
     P.O. Box 200151                            )
22   Helena, MT 59620                           )
                                                )
23   STATE OF NEVADA                            )
     100 N. Carson St.                          )
24
     Carson City, NV 89701                      )
25                                              )
     STATE OF NEW HAMPSHIRE                     )
26   33 Capitol Street                          )
     Concord, NH 03301                          )
27

28   COMPLAINT                              3
           Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 5 of 145
            ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



                                                )
 1
     STATE OF NEW JERSEY                        )
 2   124 Halsey Street, 5th Floor               )
     Newark, NJ 07102                           )
 3                                              )
     STATE OF NEW MEXICO                        )
 4   408 Galisteo St.                           )
     Santa Fe, NM 87504                         )
 5
                                                )
 6   STATE OF NORTH DAKOTA                      )
     1050 E Interstate Ave, Ste 200             )
 7   Bismarck, ND 58503-5574                    )
                                                )
 8   STATE OF OKLAHOMA                          )
     313 NE 21st St                             )
 9
     Oklahoma City, OK 73105                    )
10                                              )
     STATE OF OREGON                            )
11   1162 Court St NE                           )
     Salem, OR 97301                            )
12                                              )
13   STATE OF RHODE ISLAND                      )
     150 South Main Street                      )
14   Providence, RI 02903                       )
                                                )
15   STATE OF SOUTH DAKOTA                      )
     1302 E. Hwy. 14, Suite 1                   )
16   Pierre, SD 57501                           )
17                                              )
     COMMONWEALTH OF VIRGINIA                   )
18   202 North 9th Street                       )
     Richmond, VA 23219                         )
19                                              )
     STATE OF VERMONT                           )
20   109 State Street                           )
21   Montpelier, VT 05609                       )
                                                )
22   STATE OF WASHINGTON                        )
     800 Fifth Ave., Suite 2000                 )
23   Seattle, WA 98104                          )
                                                )
24
     STATE OF WEST VIRGINIA                     )
25   812 Quarrier St., First Floor              )
     P.O. Box 1789                              )
26   Charleston, WV 25326                       )

27

28   COMPLAINT                              4
          Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 6 of 145
           ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



           Plaintiffs,
 1

 2   v.

 3   GOOGLE LLC, GOOGLE IRELAND
     LIMITED, GOOGLE COMMERCE LIMITED,
 4   GOOGLE ASIA PACIFIC PTE. LIMITED,
     GOOGLE PAYMENT CORP., and ALPHABET
 5
     INC.,
 6
           Defendants.
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   COMPLAINT                             5
               Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 7 of 145
                ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



                                                        TABLE OF CONTENTS
 1

 2

 3   COMPLAINT ................................................................................................................................. 9
 4   NATURE OF THIS ACTION ........................................................................................................ 9
 5   JURISDICTION, PARTIES, AND VENUE ................................................................................ 16
 6   FACTUAL ALLEGATIONS ....................................................................................................... 19
 7       I.    Google Unlawfully Maintains its Monopoly in the Market for Android App
               Distribution ....................................................................................................................... 19
 8
               A. Google Has a Monopoly in the Market for Licensable Mobile Operating Systems .... 19
 9
               B. Google Monopolizes the Market for Android App Distribution.................................. 21
10
                    1. The Market for Android App Distribution Is a Relevant Antitrust Market ............ 22
11
                    2. The Relevant Geographic Market is the United States ........................................... 26
12
                    3. Google Has Monopoly Power in the Android App Distribution Market ................ 26
13
               C. Google Closes the Android App Distribution Market to Competitors......................... 27
14
                    1. Google Imposes Technical Barriers to Effectively Prevent Third Parties from
15                      Distributing Apps Outside the Google Play Store ................................................ 27
16                  2. Google Uses Contracts to Prevent OEMs from Circumventing Technical Barriers 35
17                  3. Google Uses Contracts to Block Competing App Stores from Distribution on the
                        Play Store .............................................................................................................. 36
18
                    4. Google Unlawfully Ties Advertising with Google App Campaigns to the Google
19                      Play Store .............................................................................................................. 37
20             D. Google Uses Exclusionary Contracts to Foreclose Competing App Distribution
                   through Pre-Installation ............................................................................................. 38
21
                    1. Google Forces OEMs to enter MADAs that Effectively Block the Entry of
22                      Competing App Stores .......................................................................................... 39
23                      a.     Google Forces OEMs to Enter MADAs .......................................................... 39
24                      b.     Google’s MADAs Discourage the Entry of Competing App Stores ............... 40
25                  2. Google Shares its Monopoly Profits with OEMs and MNOs to Disincentivize the
                        Entry of Competing App Stores ............................................................................ 42
26
               E. Google Disincentivizes the Creation of Competing App Stores with Payments to
27                 and Restrictive Contracts with Potential Competitors ............................................... 44
28   COMPLAINT                                                                6
              Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 8 of 145
               ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



                  1. Google Offered to Buy Off Samsung to Keep It from Developing Its Competing
 1                    App Store .............................................................................................................. 44
 2                2. Google Bought Off Key App Developers to Stifle Competition in the Android App
                      Distribution Market ............................................................................................... 49
 3
              F. Anticompetitive Effects in the Android App Distribution Market .............................. 51
 4
        II. Google Has Unlawfully Maintained a Monopoly in the Android In-App Payment
 5          Processing Market ............................................................................................................. 53
 6            A. Google Has Unlawfully Tied Google Play Billing to the Google Play Store .............. 53
 7            B. Google Uses Its Unlawful Tie to Maintain its Monopoly in the IAP Processing
                  Market ........................................................................................................................ 55
 8
                  1. The IAP Processing Market is a Relevant Antitrust Market ................................... 55
 9
                  2. The Relevant Geographic Market for IAP Processing is the United States ............ 58
10
                  3. Google Has Monopoly Power in the IAP Processing Market ................................. 58
11
                  4. Google’s IAP Processing Tie is Not Necessary to Incentivize its Investment in the
12                    Play Store or Android ........................................................................................... 59
13            C. The Origin and Rates of Google’s Supracompetitive Commission Illustrate that
                  Google Sets Prices at Will ......................................................................................... 60
14
              D. Google’s IAP Processing Monopoly Harms Competing Streaming and Other
15                Subscription Services................................................................................................. 61
16            E. Google’s Unlawful Tie Has Led to Anticompetitive Effects in the IAP Processing
                  Market ........................................................................................................................ 64
17
        III. Google is Engaging in Unfair and Deceptive Conduct that Harms Consumers ............... 68
18
              A. Google’s False or Misleading Statements About Sideloading Apps Constitute
19                Unfair and Deceptive Conduct .................................................................................. 69
20            B. Google’s False or Misleading Statements About “Openness” Constitute Unfair
                  and Deceptive Conduct .............................................................................................. 71
21
              C. Google’s Statements and Conduct Regarding Google Play Billing Constitute
22                Unfair and Deceptive Conduct .................................................................................. 73
23   VIOLATIONS ALLEGED ........................................................................................................... 76
24            First Cause of Action: Sherman Act § 2 Monopoly Maintenance in the Android App
                   Distribution Market ................................................................................................... 76
25
              Second Cause of Action: Sherman Act § 1 Unreasonable Restraints of Trade
26                Concerning the Android App Distribution Market: OEMs ....................................... 77
27

28   COMPLAINT                                                               7
               Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 9 of 145
                ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



               Third Cause of Action: Sherman Act § 1 Unreasonable Restraints of Trade
 1                 Concerning the Android App Distribution Market: App Developers ....................... 79
 2             Fourth Cause of Action: Sherman Act § 1 Unlawful Tying of Google Play Billing to
                   Use of Google Play Store .......................................................................................... 81
 3
               Fifth Cause of Action: Sherman Act § 2 Monopoly Maintenance in the In-App
 4                  Payment Processing Market ...................................................................................... 83
 5             Sixth Cause of Action: Sherman Act § 1 Unreasonable Restraints of Trade in the In-
                   App Payment Processing Market............................................................................... 84
 6
               Seventh Cause of Action: Sherman Act § 1 Unlawful Exclusive Dealing in the In-
 7                 App Payment Processing Market............................................................................... 86
 8             Eighth Cause of Action: State-Specific Claims ................................................................ 89
 9   PRAYER FOR RELIEF ............................................................................................................. 128
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   COMPLAINT                                                          8
           Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 10 of 145
            ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1                                            COMPLAINT

 2         1.       The States, Commonwealths, and Districts of Utah, New York, North Carolina,

 3   Tennessee, Arizona, Colorado, Iowa, Nebraska, Alaska, Arkansas, California, Connecticut,

 4   Delaware, District of Columbia, Florida, Idaho, Indiana, Kentucky, Maryland, Massachusetts,

 5   Minnesota, Mississippi, Missouri, Montana, Nevada, New Hampshire, New Jersey, New

 6   Mexico, North Dakota, Oklahoma, Oregon, Rhode Island, South Dakota, Virginia, Vermont,

 7   Washington, and West Virginia, by and through their respective Attorneys General, bring this

 8   civil enforcement action against Defendants Google LLC, Google Ireland Limited, Google

 9   Commerce Limited, Google Asia Pacific Pte. Limited, Google Payment Corp., and Alphabet Inc.

10   (collectively, “Google”) under federal and state antitrust and consumer protection statutes, to

11   enjoin Google from unlawfully restraining trade and maintaining monopolies in the markets for

12   Android software application (“app”) distribution and for payment processing of digital content

13   purchased within Android apps in the United States, and to obtain redress for consumers.

14                                    NATURE OF THIS ACTION

15         2.       Google acquired the Android mobile operating system (“Android”) in 2005.

16   Google promised repeatedly that Android would be the basis for an “open” ecosystem in which

17   industry participants could freely compete, and, in Google’s words, have “[f]ull control of [their]

18   brand and business.” Google has not kept its word.

19         3.       Instead, Google has taken steps to close the ecosystem from competition and
20   insert itself as the middleman between app developers and consumers. Unbeknownst to most
21   consumers who own a mobile device running Android, every time they purchase an app from the
22   Google Play Store, or purchase digital content or subscriptions within an app, up to 30% of the
23   money they pay goes to Google.
24         4.       To collect and maintain this extravagant commission, Google has employed
25   anticompetitive tactics to diminish and disincentivize competition in Android app distribution.
26   Google has not only targeted potentially competing app stores, but also has ensured that app
27

28   COMPLAINT                                          9
            Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 11 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1   developers themselves have no reasonable choice but to distribute their apps through the Google

 2   Play Store.

 3         5.       Google did not stop at excluding potential threats to its app distribution monopoly

 4   and extracting monopoly rents for app distribution. Google also ensured it could continue to reap

 5   windfall commissions from apps after the Google Play Store distributed them to consumers—

 6   often months or even years later. Namely, Google imposed the same extravagant commission of

 7   up to 30% of any future digital purchase a consumer might make within an app. For all apps that

 8   consumers obtain from the Google Play Store, Google requires that consumers purchase any in-
 9   app digital content through Google Play Billing. By imposing this unduly restrictive and
10   anticompetitive tie, Google can indefinitely collect supracompetitive commissions from
11   consumers who purchase in-app digital content.
12         6.       Mobile devices, including smartphones and tablets, are essential tools in
13   contemporary American life. 1 They are indispensable to consumers for personal communication,
14   as well as for access to and participation in the modern economy. What makes a mobile device

15   “smart” are the myriad apps that can run on the device and are compatible with its mobile

16   operating system. U.S. consumers now spend more time using mobile devices than they do

17   desktop computers, laptop computers, or televisions. Mobile internet usage is rising while

18   desktop internet usage continues to fall, and U.S. consumers spend nearly 90% of their mobile

19   internet time within apps instead of mobile browsers. They also spend over $32 billion a year

20   purchasing apps and digital content within apps. App developers likewise invest hundreds of

21   millions of dollars to build and distribute apps for mobile devices.

22         7.       Android is the only viable operating system available to license by mobile device

23   manufacturers that market and sell their devices to U.S. consumers. The barriers to entry in the

24   licensable mobile operating system market are high, and even highly resourced entrants, such as

25
     1
       As used herein, “mobile device” means a “smart” mobile device that has multi-purpose
26   computing functionality; can connect wirelessly to the internet; has a large graphical user
     interface (as compared to “feature phones” common in past decades) which is often accessed
27   through a touch-capacitive screen; and is optimized to run third-party mobile apps.
28   COMPLAINT                                          10
            Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 12 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1   Microsoft and Amazon, have failed. Google, which controls approximately 99% of this market,

 2   has durable monopoly power in the market and considerable leverage over mobile device

 3   manufacturers and Android app developers.

 4         8.       In the absence of Google’s anticompetitive conduct, there would be two main

 5   channels for U.S. consumers to obtain apps on an open Android operating system: (i) direct

 6   downloading and installation of apps or app stores; and (ii) apps or app stores pre-installed on

 7   devices by device manufacturers and/or mobile network operators.

 8         9.       But Google has closed off its purportedly “open” Android operating system from
 9   competition in app distribution. To accomplish this, Google degraded direct distribution
10   channels, and then cut deals to discourage and disincentivize any remaining potential
11   competition.
12         10.      Through its Google Play Store, Google maintains a monopoly in the market for
13   distributing Android apps. Google Play Store distributes over 90% of all Android apps in the
14   United States. No competing Android app store has more than 5% of the market.
15         11.      Google also requires all app developers that sell content through the Google Play
16   Store to sell any digital in-app content through Google Play Billing. Though it has been
17   inconsistent in the past, Google now stringently enforces this tie by preventing apps distributed
18   through the Google Play Store from using, directing consumers to, or even informing consumers

19   about alternative payment processing options that may provide lower prices. Consumers who

20   want to purchase any such content must, therefore, do so through Google Play Billing. This

21   illegal tie gives Google an additional monopoly in the market for Android in-app payment

22   processing for digital products. 2 Google has not yet extended its tie to in-app purchases of

23   physical goods and services and requires the use of an alternative payment provider.

24   2
       Consumers who purchase apps or in-app digital content from the Google Play Store pay Google
     directly. From that purchase price, Google takes up to 30%, and transfers the remaining revenue
25   to the app developer. See Google Pay Help, GOOGLE,
     https://support.google.com/paymentscenter/answer/7159343?hl=en (“The transaction fee for all
26   purchases in Google Play (apps and in-app purchases) is 30% of the price the customer pays. In
     other words, developers get 70% of the payment and the remaining 30% goes to the distribution
27   partner and operating fees.”).
28   COMPLAINT                                          11
            Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 13 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1   Accordingly, “in-app purchases” as used herein refers to purchases of digital content, not those

 2   of physical goods and services.

 3         12.      Google has steadily expanded its illegal tie: effective September 2021,

 4   subscription streaming services for music and video—which Google previously exempted—must

 5   either submit to Google’s tie or deny consumers the ability to purchase subscriptions from their

 6   Android apps. Google’s comparable streaming services will gain an enormous competitive

 7   advantage. Moreover, the non-Google payment processors that these services currently use will

 8   be forced out of the in-app payment (“IAP”) market as to these services. Google has also
 9   recently expanded the enforcement of its illegal tie to subscription services including those on
10   job search, dating, fitness, and other apps.
11         13.      Google’s anticompetitive conduct harms consumers and app developers, both at
12   the point of app distribution and when a consumer later purchases in-app digital products.
13   Consumers are direct purchasers of apps in the Google Play Store. Consumers are harmed
14   because Google forces them to pay a supracompetitive commission of up to 30% to purchase any
15   non-“free-to-download” app. Google’s anticompetitive conduct further harms consumers by
16   depriving them of the potential benefits of true competition in app distribution, including better
17   features or improved data security. App developers also suffer from Google’s anticompetitive
18   conduct. Developers lose profits because potential customers may forgo purchases of existing

19   apps in response to the higher prices caused by Google’s conduct. Moreover, Google’s

20   supracompetitive commission impedes developers from researching, developing, and bringing to

21   market innovative new apps, resulting in further lost profits for them and less innovation and

22   choice for consumers.

23         14.      Consumers are likewise direct purchasers of in-app digital products using Google

24   Play Billing. Because Google’s tie prevents their use of other payment processors for in-app

25   purchases, consumers are harmed by paying Google’s supracompetitive commission of up to

26   30%. Consumers are further harmed by the loss of competition among payment processors,

27   which may offer substantially lower commissions, as well as enhanced payment features,

28   COMPLAINT                                          12
            Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 14 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1   customer service, and data security. App developers are also harmed by Google’s tying conduct,

 2   which may cause some potential consumers to forgo in-app purchases, resulting in lost profits.

 3   Further, Google Play Billing disintermediates developers from their customers and prevents them

 4   from providing tailored customer service on critical customer interactions such as payment

 5   history and refund requests. And competition in payment processing—which is vibrant in other

 6   forms of online transactions and would be here but for Google’s tie—is completely foreclosed.

 7         15.      As set forth below, Google’s durable monopoly power in the markets for Android

 8   app distribution and in-app purchases is not based on competition on the merits. These
 9   monopolies are maintained through artificial technological and contractual conditions that
10   Google imposes on the Android ecosystem.
11         16.      Today, Google enjoys virtually unchallenged power over Android app distribution
12   and Android in-app purchases of digital content that extends to every state, district, and territory
13   in the United States. Because of Google’s anticompetitive conduct, Google Play Store’s market
14   share—which is well over 90%—faces no credible threats, and market forces cannot exert
15   pressure on its supracompetitive commissions for app and in-app purchases. Google’s conduct
16   has deterred new entry and/or prevented would-be competitors from achieving the scale that
17   might constrain Google’s power.
18         17.      Over the years, Google has steadily expanded and refined the tactics it uses to

19   impede competition in Android app distribution and in-app purchases. Instead of simply

20   producing a better app distribution experience, Google uses anticompetitive barriers and

21   mandates to protect its monopoly power and grow its supracompetitive revenue from the Google

22   Play Store and Google Play Billing.

23         18.      This Complaint focuses on five categories of anticompetitive conduct through

24   which Google has obstructed competition in Android app distribution and in-app purchases.

25   Google has no legitimate justification for any of this conduct.

26         19.      First, Google creates and imposes broad practical, technological, and contractual

27   impediments to effectively close the Android app distribution ecosystem. Google deters

28   COMPLAINT                                           13
           Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 15 of 145
            ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1   consumers from directly downloading and installing apps or app stores that might compete with

 2   the Google Play Store by, among other things, (a) imposing needlessly broad restrictions on

 3   direct downloading of apps and app stores, which Google calls “sideloading”; (b) using contracts

 4   with Android device manufacturers to prevent the manufacturers from modifying the operating

 5   system to circumvent the sideloading or code restrictions imposed by Google; (c) blocking

 6   competing app stores from distribution on the Play Store; and (d) preventing non-Play app stores

 7   and apps from purchasing advertising on key Google properties including YouTube and the

 8   Google search engine results page.
 9         20.      Second, Google disincentivizes and discourages competition from the only market
10   participants that could otherwise avoid the technological restrictions and be well-positioned to
11   compete in app distribution—Android device manufacturers and mobile network operators.
12   Google recognized these competitive threats and sought to eliminate them through a carrot-and-
13   stick approach. The carrot is revenue share agreements that Google provides Android device
14   manufacturers and mobile network operators—sharing Google’s monopoly rents and, thereby,
15   disincentivizing or restricting them from attempting to create or foster a competing app store.
16   The sticks are contracts that require Android device manufacturers to preload Google Play Store
17   on the default home screen, render it undeletable from the device, and ensure that no other
18   preloaded app store has a more prominent placement than the Google Play Store.

19         21.      Third, Google has focused its anticompetitive strategies on Samsung, the largest

20   manufacturer of Android devices sold in the United States. Google has taken the extraordinary

21   step of attempting to buy off Samsung to limit competition from the Samsung Galaxy app store

22   by, among other things, offering incentives for Samsung to turn the Galaxy store into a mere

23   “white label” for the Google Play Store—meaning that Samsung would use the backend services

24   of the Google Play Store, including Google Play Billing, while retaining its Samsung Galaxy

25   Store branding.

26         22.      Fourth, Google launched incentive programs to share monopoly profits with large

27   app developers that might be capable of disrupting Google’s app distribution monopoly. Google

28   COMPLAINT                                          14
               Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 16 of 145
                ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1   did so to prevent these large app developers from fostering their own app store or moving en

 2   masse to a competing app store like Samsung’s.

 3             23.   Fifth, Google mandates that consumers who download apps from the Google Play

 4   Store also use Google Play Billing for all in-app purchases. This unlawful tie effectively

 5   precludes an Android app consumer from purchasing additional digital content directly from the

 6   app developer or via the app developer’s chosen payment processing service; Google forces the

 7   consumer to continue doing business with it and to indefinitely pay Google’s supracompetitive

 8   commissions.
 9             24.   In a more competitive environment, Google’s app distribution monopoly could be
10   disrupted. Instead, because of Google’s exclusionary conduct, even Amazon, one of the biggest
11   and most sophisticated content distributors, has tried but failed to create a competitive Android
12   app store that could weaken Google’s app distribution monopoly through free and fair
13   competition.
14             25.   In the absence of Google’s unlawful tying conduct—requiring essentially all
15   Android app customers to use Google Play Billing for in-app purchases of digital content—there
16   would be vigorous competition in the Android in-app payment processing market, as exists in
17   other payment processing markets. Google uses its durable monopoly power in the Android in-
18   app payment processing market to extract a supracompetitive 30% commission from

19   consumers—a figure over ten times greater than what other payment processors charge for

20   purchases of non-digital goods through Android apps or for digital and non-digital goods on the

21   internet.

22             26.   For these reasons, the Plaintiff States, by and through their Attorneys General,

23   bring this action to end Google’s anticompetitive conduct and the harm to the States, their

24   economies, and their residents that has flowed, and continues to flow, from that conduct. Plaintiff

25   States seek to restore competition and prevent Google from engaging in similar conduct in the

26   future.

27

28   COMPLAINT                                          15
             Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 17 of 145
              ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1                             JURISDICTION, PARTIES, AND VENUE

 2           27.    Plaintiff States, by and through their respective Attorneys General, bring this

 3   action as the chief legal officers of their respective States. Federal and state competition and

 4   consumer protection laws authorize States to bring actions to protect the economic well-being of

 5   their States and obtain injunctive and other relief to redress harm caused by violations of those

 6   laws.

 7           28.    The Attorneys General appear in their respective sovereign or quasi-sovereign

 8   capacities and under their respective statutory, common law, and equitable powers, and as parens
 9   patriae on behalf of natural persons residing in their respective States pursuant to § 4C of the
10   Clayton Act, 15 U.S.C. § 15c.
11           29.    States have a quasi-sovereign interest in protecting residents from illegal
12   anticompetitive conduct and the resulting ongoing economic harm. By preventing competition in
13   the markets for Android app distribution and for payment processing of digital content purchased
14   within Android apps in the United States, Google has deprived the Plaintiff States and their
15   residents of the benefits of a competitive marketplace and harmed the economic well-being of
16   each State’s residents.
17           30.    Google’s anticompetitive conduct has caused residents in each State to pay higher
18   prices for apps on Android devices and for Android in-app payments, which has constituted

19   ongoing, actual financial losses and has diverted resources that could otherwise be directed

20   toward other purposes to the benefit of each State. Consumers are also harmed because Google’s

21   anticompetitive conduct deprives them of the potential benefits of true competition, including

22   better services and improved data security. But for Google’s actions, other market participants

23   could provide innovative alternatives in the relevant markets, to the benefit of each State’s

24   economy and general prosperity.

25           31.    Due to the pervasiveness and vital importance of mobile devices, mobile

26   ecosystems, and apps, as alleged herein, Google’s anticompetitive conduct and the corresponding

27   lack of competition in the relevant markets has caused and continues to cause substantial injury

28   COMPLAINT                                           16
              Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 18 of 145
               ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1   to the economic health and well-being of a substantial number of each State’s residents. Mobile

 2   device manufacturers, wireless carriers, and app developers are all dependent on mobile

 3   ecosystems such as Android and rely on the ability to distribute apps on those ecosystems. There

 4   are some 130 million Android smartphone users in the United States. In-app purchases and app

 5   purchases comprise significant economic activity within each State, with billions of dollars in

 6   domestic revenue generated from in-app purchases in 2019. Anticompetitive practices in app

 7   distribution and in-app payments thus have the potential to “stifle, impede, or cripple old

 8   industries and prevent the establishment of new ones,” and thus “arrest the development of a
 9   State or put it at a decided disadvantage.” 3
10           32.      Further, the pervasive reliance of businesses in each state on apps in mobile

11   ecosystems means that anticompetitive conduct in the app distribution market can significantly

12   impact “competition within the state.”

13           33.      Google’s activities have had and continue to have a substantial effect upon the

14   trade and commerce within each of the Plaintiff States.

15           34.      The Attorneys General further assert these claims based upon their independent

16   authority to bring this action pursuant to Section 16 of the Clayton Act, 15 U.S.C. § 26, and to

17   obtain injunctive and accompanying equitable relief based upon Google’s anticompetitive

18   practices in violation of Sections 1 and 2 of the Sherman Act, 15 U.S.C. §§ 1-2. In addition, as

19   set forth below, individual states are asserting claims under state antitrust and consumer

20   protection statutes.

21           35.      Defendant Google LLC is a Delaware limited liability company with its principal

22   place of business in Mountain View, California. Google LLC is the primary operating subsidiary

23   of the publicly traded holding company Alphabet Inc. The sole member of Google LLC is XXVI

24   Holdings, Inc., a Delaware corporation with its principal place of business in Mountain View,

25   California, and a wholly owned subsidiary of Alphabet Inc. Google LLC owns and operates

26   consumer services such as Android, Chrome, Gmail, Google Drive, Google Maps, Google Play,

27   3
         Georgia v. Pennsylvania R. Co., 324 U.S. 439, 450 (1945).
28   COMPLAINT                                           17
            Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 19 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1   Google Search, YouTube, Google Cloud, and a wide range of digital advertising products for

 2   advertisers, advertising agencies, internet publishers, and app developers. Google LLC contracts

 3   with U.S. app developers that distribute their Android apps through the Google Play Store and is

 4   thus a party to the anticompetitive conduct at issue here.

 5          36.     Defendant Google Ireland Limited is a limited company organized under the laws

 6   of Ireland with its principal place of business in Dublin, Ireland. It is a subsidiary of Google

 7   LLC. Google Ireland contracts with U.S. app developers that distribute their Android apps

 8   through the Google Play Store and is thus a party to the anticompetitive conduct at issue here.
 9          37.     Defendant Google Commerce Limited is a limited company organized under the
10   laws of Ireland with its principal place of business in Dublin, Ireland. It is a subsidiary of Google
11   LLC. Google Commerce contracts with U.S. app developers that distribute their Android apps
12   through the Google Play Store and is thus a party to the anticompetitive conduct at issue here.
13          38.     Defendant Google Asia Pacific Pte. Limited is a private limited company
14   organized under the laws of Singapore with its principal place of business in Mapletree Business
15   City, Singapore. It is a subsidiary of Google LLC. Google Asia Pacific contracts with U.S. app
16   developers that distribute their Android apps through the Google Play Store and is thus a party to
17   the anticompetitive conduct at issue here.
18          39.     Defendant Google Payment Corp. is a Delaware corporation with its principal

19   place of business in Mountain View, California. It is a subsidiary of Google LLC. Google

20   Payment provides in-app payment processing services to Android app developers and users.

21   Google Payment collects a commission of up to 30% on many types of processed payments,

22   including payments for apps sold through the Google Play Store and in-app purchases made

23   within those apps, and thus is a party to the anticompetitive conduct at issue here.

24          40.     Defendant Alphabet Inc. is a Delaware corporation with its principal place of

25   business in Mountain View, California. Google LLC is a wholly owned subsidiary of Alphabet

26   Inc.

27

28   COMPLAINT                                           18
            Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 20 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1          41.     This Court has subject matter jurisdiction over this matter pursuant to 15 U.S.C.

 2   §§ 4 and 26, and 28 U.S.C. §§ 1331, 1337, and 1367. Google LLC contracts with app developers

 3   that distribute their Android apps to U.S. consumers through the Google Play Store.

 4          42.     This Court has personal jurisdiction over the Defendants, and venue is proper in

 5   this Court under 15 U.S.C. § 22 and 28 U.S.C. § 1391 because Defendants transact business and

 6   are found within this District.

 7          43.     Venue is proper in this District pursuant to 28 U.S.C § 1391(b) because Google

 8   LLC and Google Payment maintain their principal places of business in the State of California
 9   and in this District, because a substantial part of the events or omissions giving rise to the
10   Plaintiff States’ claims occurred in this District, and because, pursuant to 28 U.S.C. § 1391(c)(3),
11   any Defendants not resident in the United States may be sued in any judicial district and their
12   joinder with others shall be disregarded in determining proper venue. In the alternative, personal
13   jurisdiction and venue also may be deemed proper under Section 12 of the Clayton Antitrust Act,
14   15 U.S.C. § 22, because Defendants may be found in or transact business in this District.
15                                     FACTUAL ALLEGATIONS
16     I.   Google Unlawfully Maintains its Monopoly in the Market for Android App
            Distribution
17
            A. Google Has a Monopoly in the Market for Licensable Mobile Operating Systems
18

19          44.     Mobile devices are the ubiquitous handheld, portable electronic devices that allow

20   users to perform myriad communications and computing functions, such as browsing the

21   internet, navigating traffic, paying bills, accessing social media, playing games, and streaming

22   videos and music. For many consumers, mobile devices such as smartphones and tablets have

23   largely replaced laptop and desktop computers for a wide variety of computing tasks.

24          45.     Mobile devices, like personal computers, require an operating system (“OS”) to

25   provide the multi-purpose computing functionality such devices are capable of. A mobile OS is

26   one built for a mobile device.

27

28   COMPLAINT                                           19
             Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 21 of 145
              ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1           46.    To be useful to consumers, a mobile OS must be able to run software applications,

 2   or “apps.” Apps let users perform most of the functions associated with mobile devices—tasks

 3   like navigation, web browsing, ordering groceries, playing games, and communicating through

 4   email and text messaging. A mobile OS facilitates the use of apps through code, such as

 5   application programming interfaces (“APIs”), which app developers use to create apps that are

 6   compatible with the OS (see Section I.D.1).

 7           47.    Entities that manufacture mobile devices are referred to as original equipment

 8   manufacturers (“OEMs”). The most well-known OEMs in the United States include Apple,
 9   Samsung, LG, and Motorola.
10           48.    OEMs pre-install an OS on each mobile device so that a consumer has immediate
11   access to basic functions, such as cellular or WiFi connectivity, camera and video recording, and
12   the installation, operation, and update of mobile apps. Mobile devices are designed to work with
13   a particular mobile OS, and there is no appreciable aftermarket for mobile OSs.
14           49.    Most OEMs, besides Apple, do not develop their own OS but instead license a
15   third party’s OS for their devices. Therefore, there is a relevant market for licensable mobile
16   OSs, which OEMs license and install on their mobile devices.
17           50.    By contrast, Apple uses a proprietary OS (“iOS”) for its mobile devices, including
18   iPhones and iPads, and does not license iOS to other OEMs. The market for licensable mobile

19   OSs does not include OSs that are proprietary and cannot be licensed by OEMs (such as Apple’s

20   iOS).

21           51.    The licensable mobile OS market also excludes OSs that are unsuitable for mobile

22   devices, such as OSs for simple cell phones, “flip phones,” or feature phones, or for other

23   electronic devices (such as laptop computers, desktop computers, and gaming consoles, e.g.,

24   Nintendo DS, Xbox, PlayStation) that are not mobile devices.

25           52.    Almost all mobile devices and the mobile OSs they run require consumers to

26   contract with a mobile network operator (“MNO”) to communicate and access the internet

27

28   COMPLAINT                                          20
            Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 22 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1   wirelessly. Prominent MNOs in the United States include Verizon Wireless, T-Mobile, and

 2   AT&T Mobility.

 3         53.      In 2005, Google acquired the Android OS, which it makes available under an

 4   open-source license. “Open-source” means, in theory, that the code can be accessed, used, and

 5   modified by anyone, for free. But in practice and as described further in Sections I.C.2, I.C.3,

 6   and I.D below, Google tightly controls Android and thwarts commercial use of anything but the

 7   Google-sanctioned version.

 8         54.      Android is now “open-source” in name only. The Google-certified version of
 9   Android OS powers nearly all current Android devices (going forward, “Android” will refer to
10   the Google-certified version of the Android OS). As of July 2020, over 99% of smartphones with
11   licensed mobile OSs were powered by Android.
12         55.      There are extremely high barriers to entering the licensable mobile OS market,
13   including the cost of research and development, powerful network effects that give rise to
14   barriers to entry, and high switching costs for consumers and app developers from one OS to
15   another. Large companies such as Microsoft and Amazon have attempted to enter and gain
16   viable scale in the market, with only very limited success.
17         56.      Google currently possesses durable monopoly power in the market for licensable
18   mobile OSs.

19         57.      The United States is a relevant geographic market for the licensable mobile OS

20   market.

21         58.      As described below, Google leverages its monopoly power with Android to

22   unlawfully maintain its monopoly in the Android app distribution market. Given their

23   dependence, OEMs have little bargaining power when it comes to accepting Google’s

24   anticompetitive requirements around Android devices.

25          B. Google Monopolizes the Market for Android App Distribution
26         59.      Google has, through its anticompetitive conduct, unlawfully maintained

27   monopoly power in the market for distributing apps on Android.

28   COMPLAINT                                          21
            Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 23 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1         60.      Apps on mobile devices are akin to software applications on a personal computer.

 2   As with applications on a personal computer, some apps may be pre-installed by the OEM, but

 3   consumers typically obtain additional applications or apps to meet their specific needs and

 4   preferences.

 5         61.      On personal computers, application distribution is competitive and diffuse.

 6   Consumers download applications from a variety of sources, including the application

 7   developer’s website or stores on websites such as Amazon, Apple, Microsoft, Google, or Steam.

 8         62.      On Android devices, however, Google has substantially foreclosed potential
 9   competition from alternative means to download apps, effectively eliminating consumers’
10   choice. The Google Play Store is the only practical means to obtain apps for the vast majority of
11   Android consumers in the United States.
12                  1. The Market for Android App Distribution Is a Relevant Antitrust
                       Market
13

14         63.      There is a relevant product market for the distribution of apps to users of Android

15   mobile devices (the “Android App Distribution Market”).

16         64.      The market includes all channels by which Android apps on mobile devices may

17   be distributed to consumers. 4 This includes the dominant Google Play Store, which accounts for

18   well over 90% of Android mobile app distribution. It also includes smaller app stores such as

19   those maintained by Samsung, Amazon, and Aptoide. In addition, it includes direct downloading

20   of apps by consumers without using an app store, which Google terms “sideloading.” Competing

21   app stores that are not preinstalled can also be sideloaded.

22         65.      The Android App Distribution Market does not include mobile distribution of

23   apps that are compatible with other OSs, such as Apple’s iOS. A monopolist app distributor on

24   Android mobile devices is not constrained from raising prices, or reducing quality or innovation,

25   by app distribution on Apple’s devices (or on any other mobile devices that use an alternative to

26
     4
      To the extent smartphones and tablets are in separate relevant markets, Plaintiff States make
27   each allegation herein for both markets.
28   COMPLAINT                                          22
            Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 24 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1   Android or on desktop devices), due to market imperfections such as high switching and

 2   information costs.

 3         66.      In the face of a small price increase (or a small reduction of quality) in app

 4   distribution within Android, a consumer would be highly unlikely to switch to an Apple device

 5   for three primary reasons. First, the consumer who would switch away from using one or more

 6   Android devices (e.g., smartphone and tablet) to an Apple device (or devices) would lose much

 7   of her financial investment in the previously purchased mobile devices—often hundreds of

 8   dollars—as well as digital content consumable only through Android apps. The consumer may
 9   also lose efficient, or any, access to many kinds of data on that device or data associated with
10   those apps. Because of the functional and data integration between devices within the same
11   ecosystem (e.g., among an Android phone, Android tablet, and peripherals like smartwatches,
12   smart home speakers and “internet of things” devices), many consumers owning multiple
13   Android devices would be reluctant to switch to an Apple device unless committing to switching
14   all devices—a significant financial commitment. Second, many Americans pay for their devices
15   under installment contracts, limiting their ability to switch mobile OS ecosystems. Third, even if
16   a consumer is in the market for a new device (or multiple devices), she typically considers many
17   other factors when deciding between an Apple device or one of the many devices that license the
18   Android OS. These factors include the consumer’s existing comfort with an OS, any previous

19   investment in apps or other products that are compatible with an OS (e.g., a smartwatch), device

20   design, processing power, and battery life. Different OSs have distinct designs, controls, and

21   functions that consumers learn to navigate and become familiar with over time. These and other

22   costs of switching mobile OSs deter most consumers from switching, and thus availing

23   themselves of the app distribution alternatives available on another mobile OS.

24         67.      In addition, a consumer in the market for a new device cannot reliably determine

25   the lifecycle price. In other words, consumers cannot reliably predict all of the future apps or in-

26   app content they may eventually purchase. Even if some consumers believe they can do so, their

27   preferences and patterns of app usage can change over the device’s life, especially as new apps

28   COMPLAINT                                           23
           Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 25 of 145
            ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1   and app functionalities emerge. Because consumers typically cannot predict their future costs

 2   when purchasing mobile devices, they cannot effectively take Google’s anticompetitive conduct

 3   into account when making mobile device purchasing decisions.

 4         68.      Nonetheless, consumers might attempt to factor Google’s conduct into their

 5   decisions to move away from Android, but Google has inhibited consumers’ ability to make that

 6   informed choice. Most consumers are unaware of Google’s supracompetitive commissions,

 7   which Google does not publicize or itemize on its Play Store billing statements. Google likewise

 8   conceals its anticompetitive technological and contractual constraints that give the Google Play
 9   Store an unfair competitive advantage in Android app distribution. Indeed, Google has
10   continually made false or misleading representations to consumers and others regarding
11   Android’s and the Play Store’s purported “openness,” which consumers would reasonably
12   understand to mean that Google does not engage in these anticompetitive practices (Section III).
13   There is significant information asymmetry between Google and consumers, who cannot easily
14   discover and make informed decisions based on Google’s anticompetitive conduct, let alone
15   consent to them simply because they purchase an Android mobile device.
16         69.      Moreover, the Google Play Store and the Apple App Store do not compete
17   directly, because they and the apps they distribute function with only one mobile OS and cannot
18   work on an incompatible mobile device. As the Majority Staff of the Subcommittee on Antitrust,

19   Commercial and Administrative Law of the House Committee on the Judiciary concluded in its

20   October 2020 report, “Investigation of Competition in Digital Markets,” (hereafter referred to as

21   the “House Majority Report”):

22                 Apps are not interoperable between operating systems—native apps
                   developed for [Apple’s] iOS only work on iOS devices, and native
23                 apps developed for Android only work on Android devices. The
                   [Apple] App Store and the Play Store do not compete against one
24                 another. Android users cannot access the Apple App Store and iOS
                   users cannot access the Google Play Store, so the dominance of the
25                 Play Store is not constrained by the App Store and vice versa.
26         70.      Consumers who purchase Android devices are thus effectively locked into

27   Android and whatever app distribution is available in the Android ecosystem. Google’s control

28   COMPLAINT                                         24
              Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 26 of 145
               ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1   of Android gives it special access to Google Play Store consumers that app distribution

 2   competitors lack and cannot obtain, due to Google’s anticompetitive restrictions discussed

 3   below.

 4         71.      Google’s market power over app distribution is also not constrained by the Apple

 5   App Store, because for developers, distribution on iOS is not an adequate substitute for

 6   distribution on Android. First, apps written for iOS cannot be run on an Android device, and vice

 7   versa. The operating systems are written in different programming languages, and each app must

 8   be written to be compatible with the underlying OS. Thus, the switching costs of “porting” an
 9   existing app to a new OS are large, as the app must be significantly rewritten. Second, most
10   developers of apps that are popular in the United States cannot reasonably choose between iOS
11   or Android but develop their apps for both operating systems. Just as major personal computer
12   software developers like Microsoft and Adobe must create software versions compatible with
13   both the Microsoft Windows OS and Apple macOS to satisfy consumer expectations, major app
14   developers like Netflix, Spotify, Match Group, Facebook, and Epic Games must incur the costs
15   of developing apps compatible with iOS and Android, or their apps would not be accessible by a
16   significant portion of U.S. mobile device users. This is particularly true for apps that facilitate
17   interaction among users (e.g., dating, online gaming, and social media apps) or serve as
18   platforms for two or more groups of users (e.g., digital commerce and ridesharing).

19         72.      Because of Google’s anticompetitive conduct, the Android App Distribution

20   Market is currently dominated by a single method of distribution, the Google Play Store. But for

21   Google’s anticompetitive conduct, the Google Play Store would face real competition from other

22   app stores—such as Samsung’s Galaxy Store or Amazon’s Appstore—and other methods of app

23   distribution, like direct downloads from websites. Google’s successful campaign to quash

24   competition in app distribution has ensured that these alternative methods of distribution now

25   account for only a small share of the market, and the vast majority of app developers and

26   consumers do not consider them reasonable substitutes for the Google Play Store.

27

28   COMPLAINT                                           25
            Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 27 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1         73.      To the extent that the Android App Distribution Market may be or is a two-sided

 2   market, Google’s anticompetitive conduct harms both consumers and developers (see Section

 3   I.F). Google’s exclusionary conduct also reduces overall output by damaging or destroying

 4   alternative avenues of app distribution that consumers and developers would otherwise use.

 5   Rather than competing on the merits, and creating more efficient, innovative, or less expensive

 6   app distribution, Google simply blocks its competitive threats.

 7                  2. The Relevant Geographic Market is the United States
 8         74.      The United States is a relevant geographic market for Android App Distribution.

 9   The apps available, and desirable, to consumers vary on a country-by-country basis. For

10   instance, app stores frequently have country-specific “storefronts,” and U.S. consumers cannot

11   access the storefront available to users in another country. Google also sets certain app

12   distribution and payment requirements for developers on a country-by-country basis, including

13   in-app sales currency and price range requirements. App distribution markets available in other

14   countries are not reasonable substitutes for app distribution markets in the United States.

15                  3. Google Has Monopoly Power in the Android App Distribution Market
16         75.      Google possesses a durable monopoly in the Android App Distribution Market,

17   causing ongoing harm to competition and injury to consumers. The Google Play Store’s

18   monopoly power is evidenced by (a) its market share and lack of meaningful competition; (b)

19   Google’s large profit margins (see Section II.B.4 below); and (c) Google’s ability to control the
20   price that consumers must pay to purchase an app on the Google Play Store (see Section II.C
21   below).
22         76.      Through its anticompetitive conduct, Google corrals Android mobile device users
23   into downloading apps through one channel—the Google Play Store. As a result, well over 90%

24   of apps on Android devices are acquired from the Google Play Store. A 2017 internal Google

25   report confirmed that                                          including the United States.

26   Another Google report stated that off-Play Store installations—chiefly apps downloaded from

27

28   COMPLAINT                                          26
           Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 28 of 145
            ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1   Samsung’s and Amazon’s respective app stores, or sideloaded—comprised only              of U.S.

 2   Android app downloads from June to September 2016.

 3         77.      Although Google leaves open the technical possibility for Android consumers to

 4   acquire some apps without using the Play Store, this can only be accomplished through a

 5   competing app store installed on the device (either through preloading by an OEM or through the

 6   user sideloading the store), or through sideloading of individual apps. Google takes various steps

 7   to discourage OEMs from directly competing or sponsoring any app store competition. Google

 8   makes the sideloading process unnecessarily cumbersome and impractical by adding

 9   superfluous, misleading, and discouraging security warnings and by deterring users by requiring

10   them to grant permission multiple times for a single app installation (discussed in more detail in

11   Sections I.C. and I.D. below). The effect of Google’s conduct is to practically eliminate

12   competition in Android app distribution.

13          C. Google Closes the Android App Distribution Market to Competitors
14         78.      Google employs various tactics to prevent competitive entry into the Android App

15   Distribution Market, including imposing needlessly broad restrictions on direct downloads; using

16   contracts with OEMs to prevent them from circumventing Google’s direct-downloading

17   restrictions by modifying the OS; blocking competing app stores from distribution on the Play

18   Store; and preventing non-Play apps and app stores from purchasing advertising on key Google

19   properties including YouTube, Google Search, and the Google Display Network.
20                  1. Google Imposes Technical Barriers to Effectively Prevent Third Parties
                       from Distributing Apps Outside the Google Play Store
21

22         79.      Google owns the Android OS, which is used in 99% of U.S. mobile devices that
23   run a licensable mobile OS. Google’s control of Android enables it to impose technical barriers
24   that effectively prevent third parties from distributing apps and app stores outside the Google
25   Play Store. Google claims that, outside the Play Store, consumers “are able to install additional
26   app stores if they choose.” In reality, Google imposes a series of technological challenges and
27

28   COMPLAINT                                          27
            Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 29 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1   pretextual warnings designed to prevent users from directly downloading—or “sideloading”—

 2   these apps or app stores. The term “sideloading” reveals Google’s view of the Android App

 3   Distribution Market: consumer use of the default Google Play Store is encouraged and expected,

 4   whereas use of a competing means of distribution is an aberration.

 5         80.      Having recognized that sideloading constitutes a competitive risk to its business,

 6   Google has been waging “an arms race to prevent sideloading” by degrading the consumer

 7   experience. To do this, Google embeds its generally misleading warnings and hurdles to

 8   sideloading into the Google-certified Android OS.

 9         81.      Figure 1 presents three examples of the obstacles and ominous warnings about the

10   supposed danger of directly downloading and installing apps that consumers encounter during

11   this process. In one, Google warns that the installation file “can harm your device.” Next, Google

12   simply blocks the attempted download, stating “your phone is not allowed to install unknown

13   apps from this source” and presenting to the user only “Cancel” and “Settings” options (with no

14   indication that installation is possible through the “Settings” option). In the third, Google warns

15   that the user’s “phone and personal data are more vulnerable to attack by” the “unknown app,”

16   and requires the user to actively opt in to select a feature by which he agrees that he is

17   “responsible for any damage” to the phone “or loss of data that may result” from the installation.

18

19
20

21

22

23

24

25

26

27

28   COMPLAINT                                           28
            Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 30 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12
      Figure 2
13

14

15

16

17

18

19
20

21     Figure 1

22         82.      Google’s own website promotes the misleading and overbroad premise that

23   directly downloading apps from “unknown sources” other than the Play Store inherently presents

24   dangers to the device irrespective of source, as illustrated in Figure 2.

25         83.      Google staff have acknowledged internally that the hurdles it erects to sideloading

26   lead to a “[p]oor user experience,” in that there are “15+ steps to get app vs 2 steps with Play or

27   on iOS,” as a 2018 presentation to senior executives stated. Google knows that it is degrading the

28   COMPLAINT                                           29
           Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 31 of 145
            ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1   user experience with its sideloading obstacles in order to protect its Android app distribution

 2   monopoly.

 3         84.      Downloading and installing an app on a mobile device is not materially different

 4   from downloading and installing software on a personal computer. Millions of personal

 5   computer users do this safely and easily every day. Amazon described the process for

 6   downloading alternative app stores as follows:

 7                 [E]ven for consumers who discover and download an alternate store
                   outside of the Play Store, Google has configured Android to block
 8                 the installation of that store. Consumers are unable to install
                   downloadable app stores unless the consumer first navigates to and
 9                 changes Android’s obscure “Unknown Sources” setting to allow
                   installation of apps from sources other than the Play Store. When
10                 consumers attempt to change this setting, Google displays a message
                   warning that “Your [device] and personal data are more vulnerable
11                 to attack by apps from unknown sources. You agree that you are
                   solely responsible for any damage to your [device] or loss of data that
12                 may result from using these apps.”
13         85.      The House Majority Report provided a similar description:

14                 Google has created significant friction for sideloading apps to
                   Android devices. One developer explained to Subcommittee staff
15                 that sideloading entails a complicated twenty-step process, and users
                   encounter multiple security warnings designed to discourage
16                 sideloading. Additionally, software developers that have left the Play
                   Store to distribute software to Android users via sideloading have
17                 experienced precipitous declines in downloads and revenue and
                   report problems updating their apps. Thus, the option for sideloading
18                 apps on mobile devices does not discipline the market power of
                   dominant app stores.
19
20         86.      Google’s warnings to users grossly exaggerate the risk of sideloading. A 2015

21   presentation to OEMs stated that

22

23

24                                                  Rather,

25            instead flowed from failures by OEMs to update users’ devices with security patches.

26         87.      Google’s public claims about the security of Android belie the warnings it

27   provides users who attempt to sideload, in several ways. First, Google claims that it “analyzes

28   COMPLAINT                                          30
            Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 32 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1   every app that it can find on the internet” and categorizes a subset of them as “Potentially

 2   Harmful Applications,” or PHAs. Yet its user warnings falsely describe even a highly popular

 3   app from a well-known developer, such as the Amazon Appstore, as an “unknown app.” This

 4   gives consumers the false impression that even apps Google certainly must have analyzed and

 5   determined were not PHAs nevertheless present an appreciable risk of “damage” to the user’s

 6   phone, causing data loss, or exposing the user’s personal information.

 7         88.       Second, Google touts Android’s built-in security measures as scanning “more

 8   than 100 billion apps every day.” Android then directs users to take action against PHAs it finds
 9   on their devices or automatically disables them. Given its unique access to app usage data and
10   expertise in app security and privacy, Google has an unparalleled ability to provide accurate
11   information and warnings on PHAs. Yet it chooses to provide inaccurate information instead.
12   Even if an app has been sideloaded by thousands of other users, scanned repeatedly by Google,
13   and found to be harmless, Google will warn each additional user who tries to sideload the app
14   that it is potentially harmful and from an “unknown source.” This practice is misleading and
15   exclusionary.
16         89.       Third, Google tells users that Android is “secure to the core,” and that “we guard
17   each app at the operating system level, so other apps won’t snoop on what you do.” According to
18   a 2020 Google white paper:

19                   Application sandboxing isolates and guards Android apps,
                     preventing malicious apps from accessing private information.
20                   Android also protects access to internal operating system
                     components, to help prevent vulnerabilities from becoming
21                   exploitable. Mandatory, always-on encryption helps keep data safe,
                     even if devices fall into the wrong hands.
22

23         90.       If Android security is as robust as Google claims, its warnings against sideloading

24   falsely overstate any potential “harm”—particularly as to widely used apps and app stores, from

25   reputed developers, which Google has analyzed and found to be harmless. It is impossible to

26   reconcile Android’s robust security features and Google’s own estimations of Android’s superior

27   safety features with the idea that direct user downloading of apps is dangerous. Android safety

28   COMPLAINT                                          31
            Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 33 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1   mechanisms like sandboxing operate regardless of how an app was downloaded—whether from

 2   the Google Play store or another source.

 3         91.      Moreover, Google’s own data demonstrates that its warnings overstate the

 4   potential “harm” of sideloading. A 2018 Google white paper stated that PHAs are present on

 5   “only 0.08% of devices that exclusively used Google Play” and on “0.68% of devices that

 6   installed apps from outside of Google Play.” Even taken at face value, the miniscule proportion

 7   of Android devices that sideload apps and were found to harbor PHAs does not justify Google’s

 8   misleading and unfairly broad-brush warnings against sideloading. Nor should these figures
 9   necessarily be taken at face value, because they include PHAs that (1) were installed by OEMs,
10   not users; (2) were explicitly sought out by users who understood their underlying risks, such as
11   “power users” who want to customize their devices; and (3) are not harmful to a user, such as
12   “click fraud apps … that may harm advertising networks but not users.”
13         92.      Even if a user overcomes Google’s obstacles to direct downloading, the user faces
14   continuous additional difficulties in keeping the sideloaded app or app store up to date. This is
15   because Google prevents sideloaded apps and app stores from updating in the background.
16   Instead, users who sideload apps or app stores must manually approve every update via a
17   multistep process. Amazon’s website describes that process: “1. Open the app store you used to
18   install the app on your device. 2. Search for the app and open the app’s detail page. 3. If an

19   update is available, an Update option displays.” This multi-step process for updates further

20   discourages consumers from using alternatives to the Play Store. 5

21

22

23   5
       Google last month announced plans to reduce some of its impediments to third-party app
     stores—after some 10 years—in the forthcoming version of the Android OS, Android 12.
24   Sameer Samat, Listening to Developer Feedback to Improve Google Play, ANDROID
     DEVELOPERS BLOG (September 28, 2020), https://android-
25   developers.googleblog.com/2020/09/listening-to-developer-feedback-to.html. Specifically, initial
     Google documentation suggests that it will enable automatic updating of sideloaded app stores
26   under certain conditions. See Mishaal Rahman, Android 12 will finally let alternative app stores
     update apps without bothering the user, XDA DEVELOPERS (May 19, 2021), https://www.xda-
27   developers.com/android-12-alternative-app-stores-update-apps-background/.
28   COMPLAINT                                          32
            Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 34 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1          93.      Google created Android to allow sideloading, in order to gain scale and maintain

 2   its image of “openness.” After achieving dominance, however, Google increasingly saw

 3   sideloading as a threat to the Play Store and erected numerous barriers to thwart it.

 4          94.      Google knew that these barriers would work to protect its app distribution

 5   monopoly. For example, when considering the possibility that Epic might launch Fortnite as a

 6   direct download, Google noted in internal communications the technical difficulties that it had

 7   created. Google “knew from [their data]” that the “install friction” associated with sideloading

 8   “is not only a bad experience” for users but would also “drastically limit [Fortnite’s] reach.” In

 9   addition to the poor user experience associated with sideloading, “future updates will be

10   challenged re: targeting, update experience via web,” “the approach will create significant user

11   confusion, since the store will attract billions of users who will search for Fortnite and run into

12   dead ends that aren’t clear how to resolve,” and “launching this way makes it hard to work on

13   top tech issues, e.g. can’t easily go back and graft on a piracy solution, collaborate on other

14   experiences/tech issues.” The “app update experience” for sideloading apps was poor compared

15   to that of Play-distributed apps. “By using sideloading, every single Fortnite update will need to

16   be approved by the user by clicking on ‘INSTALL’ in a dialog . . . . After that user[] must wait

17   for completion. Since Fortnite is a large app . . ., [the] update will likely take a long time to be

18   installed. Meanwhile, Play could provide auto-updates in the background that are nearly invisible

19   to the user.”
20          95.      Google also discussed the viability of Amazon’s app store given its distribution
21   through the Amazon website via a sideloading process. To allow a sideloaded app to install other

22   apps, the user must enable unknown sources for the app that will perform the installations (e.g.,

23   Chrome, Amazon App Store, etc.).” This is not a simple process. The user must first enable the

24   “unknown sources” download permission within Android’s settings to allow the download of the

25   store itself. After completing this step, a further step is required each app install through that app

26   store. As Google explained, when the app store downloads apps through the new store, the user

27   “do[esn’t] get a silent install. The user will still need to click on ‘INSTALL’ to confirm. The

28   COMPLAINT                                            33
            Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 35 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1   only way to install directly without this dialog is to have a system permission (like Play does, or

 2   FB installer). Non system apps can’t get this permission.”

 3         96.      Google’s warnings against sideloading are another barrier that thwart competition

 4   from competing app stores and the threat of apps distributing directly via sideloading. For

 5   example, consumers who tried to use Aptoide, a competitor Android app store, received the

 6   message shown in Figure 3.

 7

 8

 9

10

11

12

13

14

15

16

17
     Figure 3
18

19         97.      An independent study of Android app stores published in 2017 ranked Aptoide as
20   the safest among the Android app stores analyzed and safer than Google Play Store itself. But as
21   a result of Google’s misleading warning that to keep the Aptoide App would be “UNSAFE” and
22   Google’s further actions to actually remove Aptoide from users’ phones without users’
23   knowledge, Aptoide lost 15-20% of its user base between June 2018 and June 2019. While a
24   Portuguese court barred Google from removing the app store without users’ knowledge in
25   response to related litigation, Google retains its exclusionary warnings and technological hurdles.
26

27

28   COMPLAINT                                          34
            Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 36 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1          98.     Google acknowledges that the security settings and warnings associated with

 2   sideloading limit even mainstream, non-malicious apps and app stores from reaching Android

 3   users. Even secure, highly curated Android apps and app stores like Fortnite and the Amazon

 4   Appstore are subject to such warnings. When Fortnite decided to launch via sideloading, Google

 5   noted internally that their Android reach without the Play Store would be significantly lower as

 6   only 15% of Android users in the United States (a top revenue market for Fortnite) had

 7   “unknown sources” enabled. In the same document, Google discussed how the security warnings

 8   and barriers affected the viability of Amazon’s app store, asking “How difficult is it [for

 9   Amazon] to get users to understand what to do?” and noting that “users need[] to understand

10   unknown sources.”

11          99.     Google’s conduct harms consumers and competition, as demonstrated by a 2016

12   internal Google report indicating that only a negligible percentage of Android app downloads in

13   the United States were sideloaded. If not for Google’s restrictions on sideloading, more app

14   distributors and developers would directly distribute their apps and app stores to consumers.

15   Google makes sideloading substantially and unnecessarily difficult and in some cases prevents it

16   entirely.

17          100.    Even assuming, arguendo, that there is a legitimate justification for Google’s

18   conduct—and there is not—Google has pursued those goals by methods that are substantially

19   more restrictive than necessary.
20                  2. Google Uses Contracts to Prevent OEMs from Circumventing Technical
21                     Barriers

22          101.    To prevent frictionless sideloading of competing app stores, Google imposes
23   contractual restraints on OEMs. An OEM that wishes to market an Android device with
24   Google’s proprietary apps and services must first sign an Anti-Fragmentation Agreement (AFA)
25   or, more recently, an Android Compatibility Commitment (ACC). AFAs and ACCs have two
26   key provisions: signatories must (1) refrain from
27

28   COMPLAINT                                           35
            Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 37 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***




 1                               (“anti-fragmentation provision”); and (2) agree to restrictions on the

 2   manufacture and sale of devices running forked versions of Android (“anti-forking provision”).

 3   The agreements also require OEMs to comply with the Compatibility Definition Document and

 4   the requirements of Google’s Compatibility Test Suite. 6

 5         102.     The AFA and ACC compatibility standards require OEMs to implement Google’s

 6   restrictions and warnings about sideloading. As such, these agreements foreclose OEMs from

 7   modifying Android to offer frictionless sideloading of competing app stores, which Google

 8   would consider an impermissible “Android fork.”

 9                  3. Google Uses Contracts to Block Competing App Stores from Distribution
                       on the Play Store
10

11         103.     Google forces app developers, as a condition of appearing in the Google Play
12   Store, to sign a non-negotiable Developer Distribution Agreement (“DDA”). Section 4.5 of the
13   DDA prohibits developers from using “Google Play to distribute or make available any Product
14   that has a purpose that facilitates the distribution of software applications and games for use on
15   Android devices outside of Google Play.” In other words, no app on the Play Store may compete
16   in the Android App Distribution Market. The DDA also gives Google the right to remove and
17   disable any Android app that Google determines violates this agreement.
18         104.     Google has imposed this restriction since at least 2009, when the section was
19   labeled “Non-Compete” and applied to distribution through Android Market (the name of
20   Google’s app store before it was rebranded as the Google Play Store). Over time, Google has
21   tightened the anticompetitive restrictions in Section 4.5 in response to specific threats posed by
22   app distribution competitors such as Amazon.
23

24
     6
       Anti-fragmentation provisions in the AFAs and ACCs prevent manufacturers and carriers from
25   distributing software and hardware that is not “Android compatible” and from creating or
     distributing software development kits (SDKs) that compete with Google’s SDK (the software
26   development tool that developers must install in their apps to access the Google Play Services
     APIs). Manufacturers are prohibited under the agreements from taking actions that result in the
27   fragmentation of Android.
28   COMPLAINT                                          36
            Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 38 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1         105.     The original language of the DDA was limited to apps that had a “primary

 2   purpose” of facilitating distribution of apps outside of Android Market, which allowed some

 3   flexibility for developers to use the Play Store to distribute Android apps that also linked to apps

 4   that could be downloaded outside Google’s app store. In 2012, however, when Amazon

 5   attempted to distribute its app store to consumers directly through its Amazon Store app,

 6   distributed on the Play Store, Google took swift action. Amazon used a browser within the app to

 7   direct users to a page to download Android application files, which use the extension “.apk.”

 8   This effectively allowed customers to download Amazon apps without going through the Play

 9   Store. Google alleged this was a violation of the DDA agreement and threatened to remove

10   Amazon from the app store, days before Black Friday.

11         106.     Google eventually changed its policy in response to Amazon’s Store app. In

12   September of 2014, Google updated Section 4.5 of the DDA to “provide additional clarity

13   around the distribution of third-party apps on Google Play to maintain a secure ecosystem.”

14   Eventually, Amazon was forced to disable this functionality, and its app store was only available

15   via sideloading, a process that makes it significantly harder to reach Android users for the

16   reasons discussed in Section I.C.1.

17                  4. Google Unlawfully Ties Advertising with Google App Campaigns to the
18                     Google Play Store

19         107.     Google also degrades potential alternative app distribution channels by preventing
20   app developers from advertising these channels through Google’s marketing properties. This
21   requirement unreasonably raises the cost of customer acquisition for the competing app
22   distribution channels, as they cannot reach consumers through widely used forms of advertising
23   that are uniquely effective in reaching users who are immediately prepared to acquire an app but
24   instead must find alternative means of advertising to reach users.
25         108.     Google’s App Campaigns program allows developers to promote apps through ad
26   placements on key online advertising channels, including inter alia, Google Search, YouTube,
27

28   COMPLAINT                                          37
            Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 39 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1   Discover on Google Search, and the Google Display Network. These placements are optimized

 2   for the advertising of mobile apps and have proven successful: according to Google, one out of

 3   every four users discovers an app through a search engine. And because Google Search is the

 4   overwhelmingly dominant search engine in the United States (and most of the world), it is a vital

 5   channel for app developers to reach customers. Ads on Google’s YouTube are likewise a key

 6   means for developers to reach consumers. Google’s dominance in Android app advertising is

 7   illustrated by its ability to reduce consumer choice within App Campaigns: since late 2017,

 8   Google has forced all marketers to relinquish their control over app ad targeting to fully
 9   automated “black box” machine learning tools, which have been criticized for penalizing smaller
10   budget advertisers. But within the Android ecosystem, the crucial App Campaigns program is
11   limited to app developers who list their app in the Google Play Store. Android app developers
12   must list their apps in the Google Play Store if they want to reach consumers through the vital
13   channel of Google advertising.
14         109.     Denying competing apps and app stores the ability to advertise on Google
15   properties erects significant barriers to entry. The net effect of this conduct is to harm consumers,
16   including by depriving them of choice in how to download their desired apps and app stores.
17          D. Google Uses Exclusionary Contracts to Foreclose Competing App Distribution
               through Pre-Installation
18
           110.     As noted above, Google forecloses OEMs from enabling frictionless sideloading
19
     of competing app stores with the AFAs and ACCs, which require OEMs to implement Google’s
20
     restrictions, warnings, and messaging about sideloading. To disincentivize OEMs and MNOs
21
     from pre-installing viable competing app stores, Google goes further by imposing additional
22
     contractual restraints under the terms of two additional contracts: Mobile Application
23
     Distribution Agreements (“MADAs”) and Revenue Share Agreements (“RSAs”). Google’s
24
     anticompetitive contracts with OEMs and MNOs have existed since shortly after the launch of
25
     the Android platform and Android Market, and the evolution of those contracts to become ever
26
     more restrictive mirrors the increasing strength of Google’s monopoly.
27

28   COMPLAINT                                          38
           Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 40 of 145
            ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1         111.    For example, in June 2019, Google stated that

 2                                                                              One key strategic

 3   risk Google listed was                                               In response, Google

 4   proposed, among other things, to

 5                                                              (emphasis in original).

 6                 1. Google Forces OEMs to enter MADAs that Effectively Block the Entry of
                      Competing App Stores
 7

 8         112.    Having signed an AFA or ACC, an OEM can then license Google’s proprietary
 9   apps and APIs and market its devices as Google-certified Android devices by entering into a
10   MADA with Google. MADAs authorize distribution of Google Mobile Services, a bundle of
11   Google’s proprietary apps including the Play Store, along with the Google Play Services APIs
12   that enable apps to access key functionalities. The MADAs also require manufacturers to make
13   certain Google apps, like the Google Play Store, undeletable, and to give Google the most
14   valuable and prominent real estate on the default home screen.
15                            a. Google Forces OEMs to Enter MADAs
16         113.    Google employs various coercive tactics to force OEMs to enter its MADAs, such
17   as withholding key inputs for mobile devices (e.g., must-have Google apps and Google Play
18   Services) and revenue share payments unless they agree to enter a MADA with Google.
19         114.    Google does not allow OEMs to manufacture Android devices or use the Android
20   trademark unless the OEM enters into a MADA with Google.
21         115.    Google also conditions licensing of Google Mobile Services on an OEM entering
22   into a MADA. Google Mobile Services includes a bundle of proprietary Google apps, including
23   the Play Store and various must-have apps such as Gmail, YouTube, and Google Maps.
24         116.    In addition, OEMs are not given access to Google Play Services unless the OEM
25   agrees to enter into a MADA with Google. Google Play Services is a set of proprietary
26   application programming interfaces (“APIs”) that enable apps to perform many essential tasks
27

28   COMPLAINT                                        39
            Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 41 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1   but are excluded from the “open-source” Android code. APIs are interfaces for accessing

 2   “libraries” of prepackaged computer code that assist different pieces of software in

 3   communicating with one another. App developers typically use APIs when they want their app to

 4   request data from the operating system or from other applications, among other tasks.

 5          117.    The Google Play Services APIs are essential to app developers for building app

 6   functionalities like push notifications, locating a user, displaying a user’s location on a map, and

 7   maximizing ad revenue. 7 The great majority of the top paid and unpaid Android apps employ

 8   APIs found only in Google Play Services. While some of the APIs in Google Play Services relate

 9   directly to Google’s products and services, others offer basic “OS” functionality, like accessing

10   the device’s sensors and streaming video to a television. By locking up this essential

11   functionality within Google Play Services, then bundling Google Play Services with the Play

12   Store, Google entrenches the Play Store’s dominance.

13          118.    The MADA bundles the Android trademark, the core functionality provided by

14   Google Play Services, the Play Store, and its proprietary apps—those that OEMs and consumers

15   demand, as well as those they do not—into one take-it-or-leave-it package. There is no legitimate

16   justification for bundling these disparate products together. Further, the MADA bundle is

17   available only to OEMs that agree to the coercive and anticompetitive provisions of the AFA or

18   ACC.

19          119.    As described in Section I.D.2 below, Google also withholds revenue share
20   payments from OEMs unless they agree to enter into a MADA with Google.
21                          b. Google’s MADAs Discourage the Entry of Competing App Stores
22
     7
       “A [push] notification is a message that pops up on the user’s device. Notifications can be
23   triggered locally by an open application, or they can be ‘pushed’ from the server to the user even
     when the app is not running. They allow [an app’s] users to opt-in to timely updates and allow
24   [apps] to effectively re-engage users with customized content. Push Notifications are assembled
     using two APIs: the Notifications API and the Push API. The Notifications API lets the app
25   display system notifications to the user. The Push API allows a service worker to handle Push
     Messages from a server, even while the app is not active. The Notification and Push APIs are
26   built on top of the Service Worker API, which responds to push message events in the
     background and relays them to [an] application.” Introduction to Push Notifications, GOOGLE,
27   https://developers.google.com/web/ilt/pwa/introduction-to-push-notifications.
28   COMPLAINT                                           40
            Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 42 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1          120.    The MADAs prevent OEMs from promoting competing app stores over the Play

 2   Store via pre-installation.

 3          121.    First, Google’s MADAs require OEMs to preinstall and place the Google Play

 4   Store icon on the home screen of Android devices, 8 and that no competing app store be any more

 5   prominent. This placement requirement for Google Play Store, which makes it the default app

 6   store on Android, gives Google a significant advantage because users rarely change their default

 7   settings. While other app stores may be preloaded on an Android device, Google’s restrictions

 8   ensure that none can acquire the Play Store’s default advantage.

 9          122.    A 2017 Google presentation on Amazon’s app store described the power of the

10   Play Store’s default placement with unusual frankness: “If we were honest we would admit that

11   most users and developers aren’t consciously ‘choosing’ they are going with the default. If they

12   really had to choose, how would they do that and would they choose us?”

13          123.    Similarly, Google stated during its negotiations with Samsung that home screen

14   placement exclusivity                                                  Nokia communicated to

15   the European Commission that “[w]here a product is preloaded by default, consumers tend to

16   stick to this product at the expense of competing products—even if the default product is inferior

17   to competing products.” Yahoo likewise said that only “a small percentage of users download

18   applications that compete with the pre-installed choices.”

19          124.    Second, Google’s MADAs require OEMs to preinstall a suite of Google
20   proprietary apps, to make it impossible to delete or remove many of these Google apps, and to
21   provide all of them preferential placement on device home screens or the very next screen. In
22   2009, Google required the pre-installation of as many as a dozen Google apps; by 2013 it
23   required two dozen; now, Google requires OEMs to pre-install up to thirty Google apps. This
24   conduct shields Google from competition by crowding out competing app stores and also stifles
25
     8
      The home screen appears by default when the device is active (i.e., not in “sleep mode”) but no
26   app is open. “By default, your main Home screen shows the date, weather, and a few apps,” as
     well as a large Google Search “widget.” Change what’s on your Home screen on Android,
27   GOOGLE, https://support.google.com/android/answer/9440648?hl=en.
28   COMPLAINT                                         41
            Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 43 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1   innovation by apps with functions that overlap with those of Google’s preinstalled suite of

 2   proprietary apps. Google knows that its MADA bundling requires OEMs to accept many

 3   undesirable Google apps in order to get desirable ones, at the expense of consumers.

 4         125.     If Google loosened its restrictions and allowed OEMs to distribute Android

 5   devices without the Google Play Store, OEMs could theoretically opt to instead preinstall only

 6   third-party app stores (such as the Samsung Galaxy Store or the Amazon Appstore). But because

 7   Google Play Services is bundled with the Play Store, most of the top apps in those third-party

 8   stores wouldn’t work. For example, without Google Play Services, any app using location and
 9   mapping functionality (e.g., ride-sharing and real estate apps), push notifications (e.g., many
10   apps that create reminders, location-based triggers, or personalized notifications), or Google’s
11   AdMob (i.e., apps that monetize through in-app advertising) will not properly function. Google
12   Play Services also provides security updates and related services for Android devices, meaning
13   that devices lacking the bundled Play Store would not receive such updates. By bundling Google
14   Play Services with the Google Play Store, Google ensures that, while competing app stores can
15   technically be on an Android device, the Play Store must be on the device for apps to function
16   correctly.
17                  2. Google Shares its Monopoly Profits with OEMs and MNOs to
                       Disincentivize the Entry of Competing App Stores
18

19         126.     OEMs of Android devices who have signed a MADA can enter into Revenue
20   Share Agreements (RSAs), which give the OEM a “share” of Google’s advertising and Play
21   Store revenue from Android phones they distribute in exchange for complying with a long list of
22   requirements. RSAs serve as an inducement to enter into the AFA/ACC and MADA, as both are
23   required to be signed before an OEM may receive revenue shares. MNOs are required to sign
24   only the AFA/ACC before entering an RSA. The agreements also require the parties to refrain
25   from competing against Google, and refrain from any act that Google might see as a violation of
26   its deliberately vague and frequently changing web of contracts and requirements.
27

28   COMPLAINT                                          42
            Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 44 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1          127.    In 2009, shortly after the launch of Android, Google began discussing

 2                              to address the                of MNOs and OEMs looking to create their

 3   own app stores. Google’s goal was to “[i]ncentivize partner[s] to drive developer and user

 4   communities towards Android Market” and discourage the OEMs and MNOs from creating

 5   competing app stores.

 6          128.    Google increased the market share of Android Market by adopting revenue share

 7   agreements that split the revenue from app purchases with certain MNOs. Google knew at the

 8   time that

 9                                                                   In 2009, Google entered into

10   revenue share agreements with various MNOs that split Android Market revenue between app

11   developers, MNOs, and Google. Under these arrangements, app developers typically received

12         of a given purchase, while MNOs received           , and Google received the remaining        for

13   its                                    Google understood that this        revenue share for MNOs

14   “Provide[d] an incentive for operators to distribute Android Market” by “offset[ing the]

15   opportunity cost” of giving up their siloed app distribution channels. Google also gave separate

16   revenue shares to some OEMs and MNOs through Mobile Search revenue sharing agreements

17   and eventually gave select OEMs Android Market revenue shares.

18          129.    Google ultimately provided separate revenue shares to both OEMs and MNOs to

19   help protect the increasing revenue from the Google Play Store. By 2016, for example, Google
20   had approved RSA spend of approximately
21

22          130.    At times Google’s revenue share agreements with OEMs have outright prohibited
23   the preloading of competing app stores, apart from OEM or MNO-branded stores in some cases.

24   Google knew that these revenue shares would work with the MADA’s default placement

25   requirement to ensure that any OEM or MNO-branded app stores would pose no real competitive

26   threat to the Play Store, foreclose third-party app stores from the vital distribution channel of

27   preloading, and give the Play Store effective exclusivity. For instance, a 2014 email from a

28   COMPLAINT                                           43
              Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 45 of 145
               ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1   senior Google executive regarding negotiations with an OEM stated that “MADA gets us

 2                                          while the

 3        (but

 4            131.   But, by mid-2019, Google recognized that “Android dynamics changed” and that

 5   “Play revenue” faced “higher exposure.” To meet this challenge, Google required a multiprong

 6   approach which included: (1) offering substantially higher revenue shares through a new tier

 7   called                   —which required Google Play Store exclusivity; (2) a separate, even

 8   more costly agreement, with the primary threat to Google’s app distribution monopoly—

 9   Samsung, which Google initially dubbed project                and (3) pay-offs to key app

10   developers that might work with Samsung, or from another app distribution competitor, which

11   Google called project

12            E. Google Disincentivizes the Creation of Competing App Stores with Payments to
                 and Restrictive Contracts with Potential Competitors
13

14                   1. Google Offered to Buy Off Samsung to Keep It from Developing Its
                        Competing App Store
15

16            132.   Google understands that dominating the Android App Distribution Market is
17   critical to retaining monopoly profits from app distribution. As discussed above, though
18   Google’s exclusionary conduct covers all the dominant OEMs and MNOs that build or distribute
19   Android devices, in recent years, Google recognized that one OEM, Samsung, was “the only
20   OEM with sufficient share to plausibly build its own store in key Play markets.” A March 2019
21   Google Play presentation identifies
22                                         as a solution to risks posed by alternate stores to Play’s
23   business.
24            133.   Samsung is the dominant manufacturer of Android devices in the United States.
25   Samsung devices now make up approximately 60% of Android devices in the United States, 9
26
     9
      Mobile Vendor Market Share United States Of America (May 2020 - May 2021),
27   STATCOUNTER, https://gs.statcounter.com/vendor-market-share/mobile/united-states-of-america.
28   COMPLAINT                                          44
            Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 46 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1   and an even higher proportion of premium Android devices, i.e., those costing over $600.

 2   Google felt deeply threatened when Samsung began to revamp its own app store, the Samsung

 3   Galaxy Store. Historically, Samsung’s app store had performed poorly, and Samsung had sought

 4   out deeper integrations with the Play Store to distribute Samsung-specific apps. Google

 5   estimated that users spent only      of the time on the Samsung Galaxy Store that they spent on

 6   the Google Play Store, and that the Galaxy Store did not cannibalize the Play Store’s revenue.

 7   But the Google team feared Samsung’s ability to add “exclusive hit-titles,” such as high-end

 8   games, on the Galaxy Store. In 2018, Samsung partnered directly with top game developer Epic

 9   to launch the mobile version of Epic’s ultra-popular game Fortnite exclusively on the Samsung

10   Galaxy Store. Epic’s bypassing of the Play Store led to lost revenues that Google estimated at

11                . This exclusive agreement threatened Google on multiple fronts. First, it

12   represented an attempt by Samsung to build out its app store by competing on substantially more

13   generous terms for top app developers. Second, Samsung was allowing Epic to launch not

14   merely an app in its store, but also an app installer that would allow Epic in the future to offer

15   content directly to its customers.

16         134.     Samsung also pursued exclusive deals with other popular app developers such as

17   Riot Games, Activision, and Blizzard. At the same time, Samsung indicated its intent to place the

18   Samsung Galaxy Store on the home screen of its next generation of devices, threatening the Play

19   Store’s exclusive home screen placement advantage.
20         135.     Google saw any nascent competition from the Galaxy Store in Android app
21   distribution as a threat it needed to preemptively quash. It immediately launched multiple

22   coordinated initiatives designed to block the emergence of a competing Galaxy Store by

23   preventing Samsung from developing any meaningful app distribution relationship with

24   developers or end users. One such initiative,              , focused on

25                     and attempted to cement the dependence of popular mobile games on Google’s

26   proprietary ecosystem to discourage any dealings with Samsung (see Section I.E.2 below). In

27   parallel, a second set of initiatives aimed at convincing Samsung to abandon its

28   COMPLAINT                                           45
           Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 47 of 145
            ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1

 2                 Samsung to abandon relationships with top developers and scale back competition

 3   through the Samsung Galaxy Store.                                       integrated approach to

 4   eliminating the threat of more developers following Epic’s lead by either partnering with

 5   Samsung or distributing directly to consumers through sideloading

 6

 7

 8

 9         136.     Google was willing to offer Samsung myriad benefits and concessions in order to

10   prevent Samsung’s Galaxy Store from being built out. According to Google, Samsung was

11   interested in discussing “how the stores can collaborate.” With               , Google initially

12   proposed paying Samsung up to                                         in return, Samsung would

13   give up its direct commercial relationships in app distribution with consumers and developers.

14   Google estimated that this financial incentive would be lower than Google’s net revenue loss

15   from Samsung’s competition, but higher than Samsung’s immediate economic benefits from

16   additional app distribution, and thereby would

17                                    At the same time, Google would obtain                      for

18   Android and not                                        These                  would include

19   Google Play Store exclusivity on the default home screen and the adoption of Android game
20   device standards devised by Google. To curtail Samsung’s desire and ability to cultivate
21   independent relationships with developers, Google also considered additional product offers,
22   such as:
23                 (1) transforming the Galaxy Store into Google Play’s partner for
24                 delivering apps to users by using a
25                 (Google offered this option so that Samsung would

26

27

28   COMPLAINT                                         46
            Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 48 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1                 (2) promoting Samsung-exclusive game content, deals, and events on

 2                 Google Play Store and YouTube

 3

 4

 5                           and

 6                 (3) integrating the Galaxy Store as an AdMob advertising publisher

 7

 8

 9                 With these proposals, Google also fostered Samsung’s

10                                                   to make competition in Android app

11                 distribution less attractive to Samsung.

12
           137.                        was scheduled for implementation between 2019 and early 2020,
13
     when Samsung’s broader 2017 revenue share agreement was due for renewal. However, when
14
     Google initially made the proposal to Samsung in June 2019, Samsung
15

16

17
           138.        At the same time, Google was aware that if Samsung actually saw Google’s
18
     returns from control of the Google Play Store, it would be harder to keep Samsung from
19
     competing in the app distribution market. Google employees repeatedly emphasized the need to
20
                                                                   to OEMs, including Samsung. As a
21
     practice, Google generally prefers to negotiate a fixed dollar amount with OEMs as opposed to
22
     agreeing on a revenue share percentage, to avoid the                                 figure and
23
     the substantial                                                       Google foresaw that
24
     Samsung would want a Play Store revenue share percentage as opposed to a lump sum. As a
25
     countermeasure, Google prepared to combine Samsung’s Search revenue share with its Play
26
     Store revenue share in order to                                    when it presented its offer to
27

28   COMPLAINT                                          47
            Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 49 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1   Samsung. Given the information asymmetry between Samsung and Google, Samsung is

 2   dependent on Google’s declaration of its Play Store revenues to calculate the revenue share that

 3   it is entitled to, pursuant to its Revenue Share Agreement.

 4          139.                         negotiations between Samsung and Google eventually came to a

 5   halt. By July 2019, Google’s business team terminated                      and embarked on a new

 6   effort titled                            was merely a different implementation toward the same

 7   anticompetitive goal. According to Google, the

 8

 9

10          140.        Central to the                was the offer to pay Samsung a percentage of net

11   revenues for

12                                                                                          That proposal

13   would directly disincentivize Samsung from seeking to add popular titles from the Play Store to

14   the Galaxy Store or to partner with developers on exclusive new titles for the Galaxy Store.

15          141.

16

17

18

19                   Any app that is fulfilled by this platform would be subject to Google Play’s terms
20   and policies and all Store Services user interfaces would be co-branded with Google Play. If
21   adopted, this proposal would make the Samsung Galaxy Store essentially a white label for

22   Google’s app distribution services, eliminating a nascent competitor.

23          142.        Google’s overarching scheme to maintain its monopoly in the Android App

24   Distribution Market is laid bare by its repeated direct overtures. With

25           Google intended to pay its most threatening competitor to stop competing.

26

27

28   COMPLAINT                                             48
           Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 50 of 145
            ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



                   2. Google Bought Off Key App Developers to Stifle Competition in the
 1                    Android App Distribution Market
 2
           143.    To support                               Google also bought off key app
 3
     developers to deter them from making their apps available outside the Google Play Store, either
 4
     through direct distribution or through competing app stores. To do so, Google
 5

 6
                                                   Google coined this strategy
 7

 8
           144.    Figure 4 depicts Google’s buyoffs of Samsung and the app developers as two
 9
     sides of its overarching scheme:
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28   COMPLAINT                                        49
            Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 51 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1          145.     Google feared that key app developers might have strong enough relationships

 2   with customers and enough brand recognition to attempt to distribute their apps outside the Play

 3   Store—either through launches with other app stores or through sideloading. If they did so,

 4   smaller developers might follow, and consumer interest in alternative app stores or consumer

 5   comfort with sideloading might increase as a result.

 6          146.     As a direct consequence of Epic bypassing the Play Store with its Fortnite mobile

 7   launch in 2018 (see Section I.E.1 above), Google anticipated that the potential concentration of a

 8   few top app developers could “create[] disintermediation threats to Google Play and Android.”

 9   Google quantified the                         of Epic’s decision as

10                                                           For Google, the worst-case scenario was

11   that

12              This threat is what Google described internally as “contagion”—to Google,

13   competition in app distribution is a virus to be eliminated.

14          147.     Google also understood that if app developers were to grow powerful enough and

15   discontented enough, they could threaten Google’s lucrative model by drawing the attention of

16   regulators. Staff felt that

17

18

19
20          148.     As shown in the Google internal presentation excerpted in Figure 5,
21                                               as well as its extension of its anticompetitive IAP tie

22   to subscription streaming and major dating apps (see Section II.D), as parts of a unified strategy

23   to lock key app developers into the Play Store and combat the

24

25

26

27

28   COMPLAINT                                          50
           Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 52 of 145
            ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17     Figure 5
18

19         149.    According to Google, the                succeeded in keeping another major app
20   developer,      from following Epic’s lead and launching an app that would be distributed

21   outside the Play Store. Google saw               overarching purpose as an

22   to protect Play Store revenues by                                   while allowing Google to

23                           By the end of 2020,                      app developers had agreed to

24   Google’s buyoff.

25          F. Anticompetitive Effects in the Android App Distribution Market
26         150.    Google’s anticompetitive conduct forecloses competition in the Android App

27   Distribution Market, causing anticompetitive harm and antitrust injury to consumers, app

28   COMPLAINT                                        51
            Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 53 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1   developers, and competing Android app stores. Google’s anticompetitive practices stifle

 2   innovation, limit choice, raise prices, depress output, and reduce developer profits.

 3         151.     Consumers participate directly in the market for Android App Distribution (as

 4   direct purchasers), and Google’s anticompetitive restrictions are aimed squarely at and cause

 5   harm in that market. Irrespective of whether some of Google’s restraints are more directly

 6   imposed on other market participants, the harm to consumers is an inevitable and primary

 7   intended consequence: Google places restraints on OEMs and developers specifically to prevent

 8   consumers from using alternative app distribution channels—which the restrained parties would
 9   otherwise be well-positioned to create—and to impose its supracompetitive commission on
10   consumers.
11         152.     Google’s anticompetitive conduct harms consumers by, inter alia, impeding
12   competition among app distributors, which would otherwise innovate new models of app
13   distribution and offer consumers alternatives to the Google Play Store. Consumers are limited to
14   the Play Store, where Google controls which apps are featured, identified, or prioritized in user
15   searches. For example, Amazon created an innovative new model of app distribution and
16   monetization through Amazon Underground, which allowed Amazon to pay developers directly
17   based on the amount of time that consumers spent interacting with apps. However, Amazon
18   Underground was eventually shuttered because of Google’s restrictions on the distribution of app

19   stores (including its restrictions on sideloading). Loss of such innovation and choice directly

20   harms consumers in the Android App Distribution Market.

21         153.     Consumers are also harmed by Google’s anticompetitive practices by way of

22   increased prices and reduced output. As explained above, Google imposes a supracompetitive

23   commission of up to 30% on the purchase price of apps sold through the Google Play Store,

24   which is much higher than would exist in a market unimpaired by Google’s anticompetitive

25   conduct. For example, in the face of competition, Google charges substantially lower fees on its

26   Chrome Web Store at only 5% of each app download.

27

28   COMPLAINT                                          52
            Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 54 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1          154.    In addition, developers are harmed by Google’s conduct. Without Google’s

 2   supracompetitive commission, consumers would purchase more apps and digital content, and

 3   developers would earn greater profits.

 4          155.    Developers also lose the opportunity to select from multiple viable options for

 5   distributing their apps, which would likely lead to greater sales and better distribution options.

 6          156.    For example, competition for app distribution could encourage app stores to

 7   create more innovative ways for developers to advertise or for consumers to discover new apps

 8   they may enjoy. Competition might also encourage app stores to specialize for certain
 9   segments—like education, games, fitness, career development, and others—which would make
10   niche apps more discoverable. Instead, to attract users, many app developers must also purchase
11   Google’s Play Store (and other) advertisements, further reducing developers’ potential profits.
12    II.   Google Has Unlawfully Maintained a Monopoly in the Android In-App Payment
            Processing Market
13

14          157.    Google coerces developers into exclusively using its services in the separate

15   market for Android in-app payment processing for digital content, hereafter referred to as the

16   IAP Processing Market.

17          A. Google Has Unlawfully Tied Google Play Billing to the Google Play Store
18          158.    As a condition of distribution through the Google Play Store, Google requires app

19   developers to exclusively use Google Play Billing, Google’s in-app payment processor, to

20   process all in-app purchases of digital content. Digital content means all products and services

21   consumed in the app as opposed to tangible goods and services consumed outside the digital

22   environment, which must use a payment processor other than Google Play Billing.

23          159.    Google requires app developers to enter its standardized DDA as a condition of

24   having their apps distributed through the Google Play Store. The DDA unlawfully ties use of

25   Google’s in-app payment processor to distribution through the Google Play Store. It also

26   constitutes an unlawful exclusive-dealing arrangement.

27

28   COMPLAINT                                           53
            Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 55 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1          160.       Under Section 3.2 of the DDA, developers are required to enter into a separate

 2   agreement with Google Payment, a Google subsidiary that is not part of Google’s Play Store

 3   business unit, to use Google Play Billing for all digital content sold in apps downloaded through

 4   the Play Store.

 5          161.       Further, Section 4.1 of the DDA requires that app developers comply with

 6   Google’s Developer Program Policies. Those policies require that “1. Developers charging for

 7   apps and downloads from Google Play must use Google [Play Billing] as the method of

 8   payment. 2. Play-distributed apps must use Google [Play Billing] as the method of payment if
 9   they require or accept payment for access to features or services, including any app functionality,
10   digital content or goods.” By contrast, Google’s policies require that developers may not use
11   Google Play Billing to process payments “for the purchase or rental of physical goods (such as
12   groceries, clothing, housewares, electronics); for the purchase of physical services (such as
13   transportation services, cleaning services, airfare, gym memberships, food delivery, tickets for
14   live events); or a remittance in respect of a credit card bill or utility bill (such as cable and
15   telecommunications services).” “[F]or physical products and services,” Google’s policies require
16   a payment processor other than Google Play Billing.
17          162.       Furthermore, for payments subject to Google’s requirement to use Google Play
18   Billing, developers are prohibited from “lead[ing] users to a payment method other than Google

19   [Play Billing].” This provision bars developers from linking to a website or other service that

20   would process payments more cheaply. The restrictions are comprehensive: “Within an app,

21   developers may not lead users to a payment method other than Google Play’s billing system.

22   This includes directly linking to a webpage that could lead to an alternate payment method or

23   using language that encourages a user to purchase the digital item outside of the app.”

24          163.       Together, these provisions make Google Play Billing the only in-app payment

25   processor that an Android developer may use for digital content within Android apps. As

26   explained more fully below, Google’s contractual tie of Google Play Billing to Google Play

27   Services illegally maintains its monopoly in the IAP Processing Market.

28   COMPLAINT                                             54
            Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 56 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1          B. Google Uses Its Unlawful Tie to Maintain its Monopoly in the IAP Processing
               Market
 2
                       1. The IAP Processing Market is a Relevant Antitrust Market
 3
           164.        There exists a relevant antitrust market for in-app payment processing services for
 4
     digital content within Android apps, the IAP Processing Market.
 5
           165.        Payment processing services consist of software employed by merchants that
 6
     performs the necessary steps to verify and accept (or decline) a customer’s purchase (or
 7
     attempted purchase). Payment processing services frequently provide additional customer-facing
 8
     functionalities such as invoicing, payment history, and refund processing.
 9
           166.        The IAP Processing Market comprises (i) Google Play Billing and (ii) alternative
10
     payment processing services that, absent Google’s illegal tie, Android developers could employ
11
     to process payments for in-app digital content. Such competitors or potential competitors include
12
     PayPal, Braintree, Adyen, WorldPay, Chase Limited, and proprietary payment processing
13
     software written by app developers. These alternatives would enter the IAP Processing Market,
14
     but for Google’s anticompetitive tie. Indeed, Google is now forcing these alternatives out of the
15
     market as to digital streaming services, to which Google is currently extending its unlawful tie
16
     (Section II.D).
17
           167.        The ability to make quick, seamless purchases within an app itself is critical to the
18
     consumer’s experience and to the likelihood of purchase. If a consumer were required to
19
     purchase digital content only outside the mobile app, that user might simply abandon the
20
     purchase or stop interacting with the app altogether. And in-app purchases are critical to app
21
     developers: the revenue generated from in-app purchases is substantially greater than the revenue
22
     generated by pay-to-download apps.
23
           168.        Accordingly, app developers seek to make their in-app purchase experience as
24
     frictionless as possible. Users similarly seek to consummate in-app transactions with the least
25
     interruption of their use of the app. A payment processing product that requires the user to exit
26
     an app to complete a transaction cannot substitute for one that consummates transactions within
27

28   COMPLAINT                                             55
              Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 57 of 145
               ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1   the app. The more friction and time a payment requires, the less likely a consumer is to complete

 2   the transaction. Developers and consumers alike would not regard a payment processing product

 3   that required exiting the app as reasonably interchangeable with payment processors that support

 4   in-app payment.

 5            169.    In particular, purchasing through a developer’s website is not a substitute for in-

 6   app payment processing. Not only would this require the user to exit the app, but Google’s

 7   policies prohibit developers from referring or directing users to websites for payment outside the

 8   app environment.
 9            170.    Moreover, the IAP Processing Market is distinct from app distribution, as they are
10   separate products and separate demand exists for each.
11            171.    In other digital ecosystems, payment and distribution services are routinely sold
12   separately. In fact, Google already allows this within the Android mobile ecosystem: Android
13   app developers may use a third-party payment processor like Adyen, PayPal, and Braintree for
14   in-app purchases of physical products and out-of-app services such as those offered through
15   Amazon, Airbnb, and Uber. 10 For in-app purchases of digital content, however, app developers
16   must use Google Play Billing as their exclusive payment processor if they wish to distribute their

17   apps through the Google Play Store.

18            172.    Moreover, tying together these two distinct services—app distribution and in app-

19   payment processing—is not technologically necessary. Third-party payment companies operate

20   safely and effectively in other digital and real-world ecosystems, including, for example, desktop

21   computers and in-app purchases of physical goods. Companies like PayPal and Braintree offer

22   payment processing at a significantly lower price than Google Play Billing. These major

23   payment processors have all aligned on the same fee (to the cent), 2.9% + 30 cents, which is ten

24   times lower than Google Play Billing’s 30% supracompetitive commission. These companies

25   also compete on various dimensions of convenience, speed, security, privacy, and customer

26
     10
          The developer may also use a proprietary payment solution.
27

28   COMPLAINT                                            56
           Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 58 of 145
            ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1   service. Google, in contrast, faces no competitive pressure to provide consumers quality

 2   customer service or meaningful privacy protections from its own data harvesting.

 3         173.     Android developers often choose to use a competitor, rather than Google’s

 4   offerings, for their payment processing where Google’s enforcement practices permit, as with in-

 5   app purchases of streaming services. 11 Google’s competitors typically offer far lower costs, more

 6   favorable terms of service, more timely payment to merchants, more payment method options

 7   (e.g., Apple Pay, Venmo, bank transfer), and more freedom to set prices than Google offers.

 8   These competitors’ products could readily be adapted (or continue to be permitted) for use in the
 9   IAP Processing Market, i.e., for in-app purchases of Android digital content. Google’s unlawful
10   contracts and policies are the primary reason these competitors have negligible market share
11   right now. Third-party payment processors stand ready to compete, but Google’s illegal tying
12   arrangement prevents them from doing so.
13         174.     Consumers are largely unaware of Google’s tie, face high information costs in
14   learning about it, and do not provide informed consent to it when purchasing an Android device.
15   Further, consumers who purchased Android devices prior to Google’s September 2020
16   announcement to developers that streaming services would be forced to use Google Play
17   Billing—which is far from a forthright disclosure to consumers of Google’s monopolistic
18   commission and foreclosure of competition—could not possibly have known that Google’s tie

19   would affect their future purchases of streaming service subscriptions and content from Google

20   Play apps.

21         175.     Insofar as the IAP Processing Market is or may be a two-sided market, Google’s

22   anticompetitive tie harms both consumers and developers. Google’s restraints also reduce overall

23   output by eliminating alternative avenues for IAP payment processing that consumers and

24   developers would otherwise use. Rather than competing on the merits, and creating more

25

26
     11
        See Section II.D, which describes Google’s recent policy change expanding its tie to content
27   streaming services.
28   COMPLAINT                                         57
            Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 59 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1   efficient, innovative, or less expensive payment processing, Google simply blocks its

 2   competitive threats.

 3                  2. The Relevant Geographic Market for IAP Processing is the United States
 4         176.     The geographic scope of both the tying (Android App Distribution) and tied (IAP

 5   Processing) Markets is the United States.

 6         177.     Because the Google Play Store and Google Play Billing both operate across all

 7   states and involve transactions between consumers and developers in different states, this illegal

 8   tying substantially affects interstate commerce in the tied market.
 9                  3. Google Has Monopoly Power in the IAP Processing Market
10         178.     Google possesses monopoly power in the IAP Processing Market. It enjoys a
11   market share exceeding 90% (consistent with Google’s market share for Android app
12   distribution), and it can set prices and exclude competitors at will.
13         179.     Google’s monopoly power in the IAP Processing Market is a result of its
14   monopoly power over Android app distribution combined with its unlawful contractual
15   requirement that Android app developers distributing on the Play Store must use Google Play
16   Billing to process payments for digital content.
17         180.     By its nature, this monopoly power is durable, because Google’s unlawful tie of
18   Google Play Billing to the Google Play Store, and its monopoly power in the Android App

19   Distribution Market, deter any significant entry into the market. Together, these pose

20   insurmountable barriers to entry.

21         181.     Android app developers and consumers have no meaningful alternative to the

22   Google Play Store (see Section I above), and Google’s unlawful tie of the Google Play Store to

23   Google Play Billing means they have no meaningful alternative to Google Play Billing either.

24   App developers and consumers thus have no choices in the Android App Distribution Market to

25   discipline Google’s misconduct and overreach in the IAP Processing Market.

26         182.     App developers cannot feasibly use proprietary payment processing solutions as

27   they have no workarounds to Google’s policies. Developers that have attempted to compete with

28   COMPLAINT                                           58
           Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 60 of 145
            ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1   Google Play Billing by offering their own payment services for in-app payment processing have

 2   been removed from the Google Play Store (as was Epic Games’ app Fortnite). The threat of

 3   removal from the Google Play Store prevents other app developers from attempting the same.

 4   Any developer that wishes to distribute an app to Android users is therefore forced to use

 5   Google’s app distribution and in-app payment services, or it will lose efficient access to nearly

 6   all the users of the approximately 130 million Android devices in the United States.

 7                  4. Google’s IAP Processing Tie is Not Necessary to Incentivize its
                       Investment in the Play Store or Android
 8

 9         183.     Google’s tie is not necessary for it to reap significant profits from the Google Play
10   Store and the Android ecosystem, nor for it to continue to invest in the quality of these products.
11   Google’s core business model for Android is to collect detailed personal data from Android users
12   and monetize that data through targeted advertising. Part of “the core assignment of the Play
13   team … is defense of Android (& thus Search revenue),” a longtime Google engineer wrote in
14   2020. As early as 2010, Google’s CEO claimed that “Android is likely to be financially
15   successful to Google without even any of the applications that are possible.” This was because of
16   Google Search revenues Android would generate: “Android puts smart phones in more peoples
17   [sic] hands…. What do they do when they get these phones? Search…. So this is how Android is
18   profitable for Google.” The CEO was correct: less than a decade later,
19                                                        which totaled some
20         184.     Google earns substantial revenues from other digital advertising as well: the
21   display advertising it sells on third-party sites; ads within the Google-owned-and-operated apps it
22   mandates that OEMs preinstall; ads within the Play Store; and Google’s AdMob, which is among
23   the most popular services app developers use to monetize through advertising. The latter two
24   earn Google billions of dollars solely from or via app developers, and app developers spend
25   billions on Google’s other advertising channels to reach consumers.
26

27

28   COMPLAINT                                          59
            Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 61 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1          185.    Nor is the tie necessary to prevent “free riding” by app developers as to

 2   distribution via the Google Play Store. In fact, Google’s current model encourages free riding.

 3   Among the apps that benefit from being on the Google Play Store but do not sell digital goods

 4   are many categories of very valuable commercial apps such as, for example, those used by banks

 5   and other financial institutions, brokerages, insurance companies, and real estate services to

 6   interact with customers, in addition to those apps that sell billions of dollars of physical goods

 7   (e.g., Amazon), services (e.g., Uber), or advertising (e.g., Facebook). Google could elect to

 8   charge a reasonable fee for the Google Play Store’s distribution services, but it does not. Instead,

 9   it reaps a monopolistic windfall from Android in-app payments—a commission overwhelmingly

10   paid by consumers of a small subset of highly popular apps, most of them games, that use an in-

11   app payment monetization model.

12          186.    The tie creates enormous profit margins for the Play Store, even if one considers

13   only direct revenue and not the various other ways Google profits from Android. In 2019, the

14   Play Store collected                in overall revenue and booked                 in “Gross Profit”

15   and            in “Operating Income”—an operating margin of over              that combines IAP

16   revenue with Play Ads revenue.

17          C. The Origin and Rates of Google’s Supracompetitive Commission Illustrate that
               Google Sets Prices at Will
18

19          187.    The bounds of Google’s in-app payments policy, and the commission rate Google

20   charges on IAP processing, are not the result of the technical interdependence of Android app

21   distribution and in-app payments, competitive pressure, or other commercial considerations.

22   Rather, they are entirely a function of Google’s power in the marketplace.

23          188.    Google’s monopoly power in the IAP Processing Market is evident from its

24   ability to unilaterally set the price for its services at will, unconstrained by competitive forces.

25          189.    Google has acknowledged that its monopolistic profits from Google Play Billing

26   are derived not from a fair exchange of value with developers and consumers, but rather from its

27   ability to hold the line on its supracompetitive commission by tamping down competition in the

28   COMPLAINT                                            60
           Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 62 of 145
            ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1   Android app distribution and IAP processing markets. When contemplating Google’s

 2   commission, one employee asked                                                            and

 3   another responded,

 4         190.     Similarly, Google appears uncomfortable with its own exploitative commission:

 5   “We want to feel good about the rev share that we charge—have it make sense to us. And it feels

 6   like there’s discomfort with what we are charging.” Google’s internal meeting minutes further

 7   note, “[W]e would probably have a stronger backbone if we felt secure about the value

 8   exchange.”

 9         191.     By contrast, in the Google Chrome Web Store, Google’s app store for its personal

10   computer version of the Chrome browser—where Google faces competition—Google charges a

11   commission of only 5% per transaction for consumer purchases of digital content.

12         192.     Similarly, when determining a viable price for Google’s payment processing for

13   subscription streaming services accessed not through Android apps but through Google Search,

14   Google staff suggested that a     commission would be appropriate due to considerations such as

15   competition from Stripe, noting that developers “can already use payment platforms like Stripe at

16   2-4%.” Google even discussed branding its billing services differently (as “GPay” instead of

17   “Google Play”) in order to limit “contagion.”

18         193.     In its payment policies, Google offers no rationale for why the payment services it

19   provides for digital content justify its supracompetitive 30% fee, nor any rationale for why sales
20   of physical content are exempt from its supracompetitive fee.
21          D. Google’s IAP Processing Monopoly Harms Competing Streaming and Other
               Subscription Services
22

23         194.     For years, Google has tried to enforce its commission on third-party providers of

24   streaming and other subscription services. Having failed with the carrot of more favorable

25   pricing for major streaming services like Netflix, Hulu, and Spotify—and other subscription

26   services like Tinder and LinkedIn—Google turned to the stick of its exclusive payment processor

27   contractual provisions.

28   COMPLAINT                                          61
            Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 63 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1          195.    On September 28, 2020, Google publicly announced that, effective September 30,

 2   2021, it would require content streaming and other subscription services to use Google Play

 3   Billing for their subscriptions.

 4          196.    Google’s policy effective prior to September 2020 expressly exempted from its

 5   Google Play Billing requirement cases where “Payment is for digital content that may be

 6   consumed outside of the app itself (e.g. songs that can be played on other music players).” But as

 7   further discussed in Section III.C below, Google claimed its September 28, 2020 policy change

 8   was a mere “clarification” of a “long standing policy” that had always been in place.
 9          197.    The September 2020 policy change gives Google an unfair and overwhelming
10   competitive advantage against streaming service developers who offer similar subscription
11   services to Google.
12          198.    To conform with Google’s new policy, these services must either (1) offer an
13   Android app in which consumers pay Google’s 30% commission for subscriptions purchased
14   through that app; or (2) offer only a “streaming only” (non-transactional) version of the app in
15   the Google Play Store, which per Google’s terms cannot even inform consumers of the option to
16   purchase a subscription elsewhere or direct them outside the app for payment.
17          199.    In addition to the competitive advantage it already enjoys from its subscription
18   streaming apps being preloaded on every Android device, Google will also be positioned to gain

19   market information about its streaming competitors and their customers.

20          200.    Offering a “streaming only” app—one of the two options under the September

21   2020 policy—would have disastrous consequences for many streaming services.

22          201.    A “freemium” music streaming service like Spotify, for example, offers a “free,”

23   ad-supported version of its service. Though the user base of the ad-supported service is typically

24   large, the service earns a small percentage of its revenue from those users. The large majority of

25   its revenue comes from the smaller number of users who purchase a premium monthly

26   subscription which features no ads. Running a profitable service requires converting many users

27   of the “free” version into paid subscribers.

28   COMPLAINT                                          62
            Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 64 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1          202.    The vast majority of streamed music is now consumed on mobile devices. Thus, a

 2   music streaming service typically has no effective communication channel with its subscribers

 3   apart from the app from which they purchased their subscriptions. By prohibiting a “streaming

 4   only” music app to provide potential subscribers with information about and an opportunity to

 5   purchase a premium subscription, Google can drastically raise the service’s cost of acquiring

 6   customers and foreclose it from acquiring a substantial number of potential customers altogether.

 7   The “choice” Google imposes is between being significantly foreclosed from acquiring

 8   customers or making its customers pay Google’s huge commission.
 9          203.    As Spotify, one of the world’s most popular music streaming services that
10   nevertheless has persistent operating losses, stated in its 2020 20-F securities filing:
11                 [W]here the owner of a platform is also our direct competitor, the
                   platform may attempt to use this position to affect our access to users
12                 and ability to compete. … [O]nline platforms may force us to use the
                   platform’s payment processing systems that may be inferior to, and
13                 more costly than, other payment processing services available in the
                   market.
14

15          204.    Google’s conduct is especially injurious to competition in music streaming
16   because those businesses must pay 65% or more of their revenues in royalties to the rights
17   holders in the music they stream. Google’s premium music streaming offerings will thus gain a
18   significant, unfair competitive advantage over Spotify and similar services. For Google, the

19   monopolistic expansion of its IAP processing tie is a win-win: Google will either take a huge

20   portion of the streaming services’ profits if they capitulate to the illegal tie, or it will poach many

21   of their subscribers or potential subscribers if they do not. Regardless, Google’s IAP monopoly

22   will grow in scope and strength.

23          205.    Google is well aware that its policy change—a sudden imposition of its

24   anticompetitive IAP tie on major subscription streaming services that helped Android grow its

25   user base, to Google’s benefit—will result in higher prices and diminished sales for competitors

26   in music and video streaming.

27

28   COMPLAINT                                            63
            Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 65 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1         206.     Google’s recent decision to change its policy and require subscription-based

 2   digital content purchased through an app to be paid for using Google Play Billing thus poses a

 3   grave threat to streaming and other subscription-based businesses and will likely lead to reduced

 4   consumer choice, less innovation, and higher prices.

 5          E. Google’s Unlawful Tie Has Led to Anticompetitive Effects in the IAP Processing
               Market
 6

 7         207.     Google Play Store has a monopoly in the Android App Distribution Market. By

 8   requiring that apps purchased through the Google Play Store also use Google Play Billing for the

 9   purchase of digital content within apps, Google has illegally engaged in tying and exclusive

10   dealing, extending its monopoly to the IAP Processing Market. Google’s anticompetitive

11   conduct has demonstrable anticompetitive effects on the IAP Processing Market that harm

12   competition and injure app developers, payment processors, and consumers.

13         208.     Google’s supracompetitive commission on in-app purchases raises prices for

14   consumers, reduces profits for app developers, and chills the market for app development and

15   digital content development by making digital content less profitable.

16         209.     Google could not maintain this extravagant commission in a competitive market

17   free from Google’s illegal tying, exclusive dealing, and other anticompetitive conduct. The fee is

18   an order of magnitude higher than fees for platforms in which there is competition for electronic

19   payment processing.

20         210.     Without Google’s exclusive-dealing mandate, developers would have more

21   options for in-app payment processing; with the potential for higher profits, app developers could

22   dedicate more money to research and development, marketing, and creating new apps, further

23   increasing output.

24         211.     By requiring that apps purchased through the Play Store use Google Play Billing

25   for the purchase of digital content, developers lose features like the following, which are not

26   offered by Google Play Billing but are available through app developers’ own proprietary

27   payment systems or processors like Adyen and WorldPay:

28   COMPLAINT                                          64
            Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 66 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1              a. Key information about failed consumer IAP transactions, such as the specific

 2                  reason for the failure (e.g., insufficient funds). Google Play Billing indicates only

 3                  that a problem exists with the transaction without further description.

 4              b. Features that minimize “involuntary churn,” or the inadvertent loss of users

 5                  through short-term credit card issues such as a credit card expiring or being put on

 6                  hold.

 7              c. Data indicating that a given consumer card has been recently used successfully

 8                  with other merchants. This data can increase an app developer’s confidence that

 9                  the consumer is likely to pay.

10              d. Free trial services. Some app developers want to offer free trial experiences

11                  periodically (a feature available through some non-Google payment processors),

12                  but Google Play Billing allows only one free trial service per lifetime per product.

13              e. Customized cancellation experiences. When a user discontinues in-app

14                  subscriptions (for example, after finding a job with a job-seeking app or finding a

15                  dating partner with a dating app), developers would like to learn about the user’s

16                  decision to discontinue and, where appropriate, upsell the user. Google Play

17                  Billing does not permit developers flexibility to gather this information or offer

18                  additional services.

19          212.     Acknowledging the inferiority of Google Play Billing relative to one of its
20   competitors, a Google executive stated during an internal meeting, “Our billing doesn’t perform
21   as well as their billing.”
22          213.     In a competitive market for in-app payment processing, developers could create
23   their own payment infrastructure, or accept third party payment processing—just as retailers

24   accept different types of payment including credit, debit, and prepaid cards. Developers could

25   offer payment systems based on alternative currencies or billing to cell phone carriers. These

26   innovations are foreclosed by Google’s anticompetitive contractual requirements.

27

28   COMPLAINT                                           65
            Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 67 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1         214.     Indeed, native and third-party payment processing products can be better tailored

 2   to developers’ needs. Absent Google’s exclusive-dealing requirements, app developers could

 3   compete in the IAP Processing Market themselves or partner with third-party payment

 4   processors that charge a fraction of what Google extracts. This would allow developers to offer

 5   not only competitive pricing but also a variety of payment options tailored to their users’ needs.

 6   For example, in many countries outside the United States, users can purchase pre-paid

 7   “Paysafecards” in convenience stores that can then be used to purchase in-game content in

 8   Fortnite without connecting to a credit card or bank account. Developers like Netflix and Epic
 9   have the best information on their own business models and are thus best placed to select their
10   own payment processing solutions.
11         215.     Google’s anticompetitive conduct harms potential payment processing
12   competitors who would otherwise be able to innovate and offer developers and consumers
13   alternative payment processing tools that provide better functionality, lower prices, and better
14   security, but are barred from entering the IAP Processing Market. Because Google prevents them
15   from accessing a large portion of the market, their sales and profits are also lower than they
16   would be but for Google’s conduct.
17         216.     Google also harms consumers and developers by preventing information flows
18   regarding the availability of lower-priced payment options for in-app purchases and app

19   subscriptions (see Section I.C.3 above for a description of the DDA). Google’s policies gag app

20   developers from efficiently informing consumers about better deals, meaning developers are

21   forced to incur great costs to communicate through other means. Developers whose only

22   relationship with their customers is through their app are effectively foreclosed from providing

23   this information. Communication through an app is low-cost and efficient. But Google stops any

24   such communication that threatens its IAP processing monopoly, thus distorting the competitive

25   process and harming consumers, many of whom are unable to learn about better deals.

26         217.     There are no procompetitive efficiencies from Google’s tie of distribution and

27   payment processing services that outweigh the harm to consumers, developers, and potentially

28   COMPLAINT                                          66
            Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 68 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1   competitive payment processors. All market participants are harmed by Google's forced

 2   intermediation of in-app payments.

 3         218.     While Google defends the tie by citing security concerns, security is equally

 4   important to payment systems for both digital and physical content, and yet Google locks in

 5   Google Play Billing only for digital content. Further, there are many highly secure and reliable

 6   payment processing systems that are used on computers. If Google were truly concerned about

 7   security, it would simply require that payment processors use reasonable technical security

 8   protocols. Instead, Google’s internal strategy around pricing and policy for in-app payments
 9   reveals that its invocation of security concerns is simply a public-relations strategy—a means of
10   justifying Google’s anticompetitive conduct as opposed to a genuine security concern.
11         219.     Google’s tie of app distribution through the Google Play Store with developers’
12   exclusive use of Google Play Billing to process in-app purchases of digital content also enables
13   Google to gather information on consumers making in-app purchases, thereby harming
14   consumers who would otherwise have the choice to use payment processors that do not share
15   their information with Google. There are no welfare-enhancing or otherwise legitimate
16   justifications for this tie. Any security or consistency that Google can offer consumers in the
17   payment processing market can still be offered in a competitive market, at a competitive price.
18   Nor does Google need to monetize the Play Store in this manner in order to maintain the Android

19   ecosystem at large.

20         220.     In short, Google has used its monopolistic control over the Android App

21   Distribution Market to force developers to use Google Play Billing as their exclusive in-app

22   payment processor. Google thus deprives consumers of choice among in-app payment options

23   and of the benefits of competitive pricing and innovation in payment services for in-app

24   purchases of digital content.

25         221.     In addition, Google’s supracompetitive commission—and the resulting increased

26   prices for in-app purchases—likely deters some consumers from making purchases and reduces

27   app developers’ profitability for purchases that consumers do make, therefore depriving app

28   COMPLAINT                                          67
            Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 69 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1   developers of resources they could use to develop new apps and content. Developers are harmed

 2   by profits lost from Google’s imposition of a supracompetitive commission, and by the inability

 3   to offer efficient, inexpensive in-app purchase options that are integrated into the app itself,

 4   which would increase demand. Other payment processors are harmed by the inability to offer

 5   payment processing services in competition with Google Play Billing.

 6          222.    Consumers (including natural persons) are direct purchasers of services from

 7   Google in the Android App Distribution Market and in the IAP Processing Market. Consumers

 8   are direct purchasers of apps and in-app digital content sold through the Google Play Store.
 9   When consumers purchase Android apps, they do so directly from the Google Play Store and pay
10   Google directly, using their credit card or other payment method. When consumers purchase in-
11   app digital content, they do so through the Google Play Store, using the pre-established payment
12   streams set up when purchasing that app or other apps on the Play Store. When consumers
13   purchase the in-app digital content, they pay Google directly.
14          223.    Consumers must enter into a contractual agreement with Google to use Google
15   Play Billing. In its interlocking series of consumer contracts and terms (which it unilaterally
16   changes at will), Google does not disclose its huge IAP commission of up to 30%, nor does it
17   disclose its foreclosure of competition in the IAP Processing Market. On the contrary, Google’s
18   fee disclosures state that it charges $0 for nearly all transactions, and fractions of a percentage

19   point for others. This is despite the fact that, as a matter of law, consumers as direct purchasers

20   pay the entirety of Google’s IAP commission. Insofar as Google makes any disclosure of its IAP

21   processing tie and foreclosure, nearly all consumers are unaware of them and have not

22   knowingly consented to them.

23          224.    The tie is imposed in the antitrust market where consumers participate and are

24   harmed—the IAP Processing Market.

25   III.   Google is Engaging in Unfair and Deceptive Conduct that Harms Consumers
26          225.    In addition to the anticompetitive and monopolistic conduct described above,

27   Google has repeatedly engaged in unfair, fraudulent, and/or deceptive conduct regarding the

28   COMPLAINT                                           68
           Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 70 of 145
            ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1   Google Play Store. This includes, inter alia, numerous statements Google has made about the

 2   Google Play Store that have had, and continue to have, the capacity, tendency, or effect of

 3   deceiving or misleading consumers and/or app developers.

 4          A. Google’s False or Misleading Statements About Sideloading Apps Constitute
               Unfair and Deceptive Conduct
 5

 6         226.     As explained in more detail in Section I.C.1 above, Google uses a series of

 7   technological barriers and pretextual warnings that are designed to prevent users from

 8   sideloading (i.e., directly downloading) Android apps and app stores onto their Android devices.
 9   Google’s website promotes the misleading and overbroad premise that it is harmful to download
10   apps from “unknown” sources, which includes every source other than the Play Store. In
11   particular, Google’s website states under the heading Download apps from other sources:
12   “Important: If you download apps from unknown sources, your phone and personal information
13   can be at risk. Your phone could get damaged or lose data. Your personal information could be
14   harmed or hacked.”
15         227.     Google’s pretextual security claims regarding the dangers of sideloaded apps have
16   the capacity, tendency, or effect of deceiving or misleading consumers and/or app developers.
17   Google acknowledges that the security settings and warnings associated with sideloading limit
18   even mainstream, non-malicious apps and app stores, such as the Amazon Appstore and Fortnite,

19   from reaching Android users. Yet Google makes no effort to differentiate harmful apps and app

20   stores from the rest and instead labels all non-Play Store apps and app stores as harmful.

21         228.     In addition to posting warnings on its website, Google takes the following steps

22   when users attempt to sideload apps and/or app stores to their devices:

23
                   (1) it displays an ominous warning that the installation file “can harm
24
                   your device;”
25
                   (2) it blocks the attempted download and states that “your phone is
26
                   not allowed to install unknown apps from this source,” presenting the
27

28   COMPLAINT                                          69
            Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 71 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1                 user with two options only—“Cancel” or “Settings”—with no

 2                 indication that installation is possible through the “Settings” option;

 3                 and

 4                 (3) it warns the user that his “phone and personal data are more

 5                 vulnerable to attack by” the “unknown app,” and requires the user to

 6                 select a feature by which he agrees that he is “responsible for any

 7                 damage” to the phone “or loss of data that may result” from the

 8                 installation, warnings that are designed to scare the user into
 9                 abandoning the attempt.
10                  In other contexts, Google labels sideloaded apps and app stores like Aptoide
11   “UNSAFE.”
12         229.     Google represents to users that it is looking out for their best interests. On its
13   website, Google claims that it “analyzes every app that it can find on the internet” and
14   categorizes a subset of them as “Potentially Harmful Applications,” or PHAs. If it finds a PHA
15   on a user’s device, it directs actions against the PHA or automatically disables the PHA for the
16   user. Additionally, it tells users that Android is “secure to the core,” and that “we guard each app
17   at the operating system level, so other apps won’t snoop on what you do.”
18         230.     These representations would lead users to believe Google when it displays

19   warnings that the apps or app stores they are attempting to sideload are “unknown,” harmful, and

20   could damage their devices. Despite its claims of Android’s superior security, Google

21   purposefully deceives users by presenting warnings that falsely describe highly popular apps

22   from well-known developers as an “unknown app,” which gives the user the false or misleading

23   impression that apps and app stores downloaded from any source other than the Play Store are

24   PHAs or that they are otherwise harmful.

25         231.     Google displays these misleading warnings in order to ensure that users

26   exclusively use the Play Store to download apps and thus keep users within Google’s walled

27

28   COMPLAINT                                           70
             Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 72 of 145
              ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1   garden. Google’s statements regarding the dangers of sideloading were knowingly false when

 2   made.

 3           B. Google’s False or Misleading Statements About “Openness” Constitute Unfair
                and Deceptive Conduct
 4

 5           232.   In 2008, Google launched the Google Play Store’s predecessor, Android Market,

 6   which at the time offered fewer than fifty apps. Android Market was distributed as part of the

 7   open-source Android OS, and it became the de facto app store on early Android devices. Google

 8   described Android Market as “an open content distribution system” similar to YouTube. In

 9   August 2008, Google informed the public through its Android blog: “We chose the term

10   ‘market’ rather than ‘store’ because we feel that developers should have an open and

11   unobstructed environment to make their content available.”

12           233.   Early on, Google had a suite of partnership agreements with OEMs and MNOs.

13   These partners negotiated with Google for different degrees of control over Google’s proprietary

14   app pre-loading, app placement, and user experience. OEMs had bargaining power because they

15   chose which OS to install on devices and whether to distribute Google’s proprietary apps,

16   including Android Market. MNOs had bargaining power because they could customize devices,

17   preinstall apps and app stores, and offer “direct carrier billing” for Android Market purchases,

18   which allows purchases to be charged to a user’s mobile phone bill.

19           234.   Google assured MNOs, OEMs, and consumers that it would operate Android

20   Market as an “open system” for the benefit of Google’s partners and app developers. For

21   example, in a November 2009 communication with a Samsung representative, a high-level

22   Google executive pledged:

23                  We certainly believe that a single “app store” is an essential piece of
                    the strategy to make the overall Android ecosystem successful, and
24                  we are putting significant investment into making Android Market
                    that single *open* distribution system. That will maximize
25                  distribution and revenue to developers, maximize the applications
                    available to every Android-compatible device, and drive value for the
26                  operators (as we will offer revenue-share). Google operates Android
                    Market as a revenue-neutral service—we do not seek to profit off of
27

28   COMPLAINT                                           71
            Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 73 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



                      application sales, and we invest in Market because it is essential to
 1                    the open ecosystem.
 2
            235.      Google also pledged to consumers that the Android source code was an “open-
 3
     source platform” that was “available for anyone to view, download, modify, enhance, and
 4
     redistribute.”
 5
            236.      Google understood early on that its promise of Android’s “openness” and revenue
 6
     sharing largesse were key to securing critical mass for Android Market, and that it could later use
 7
     that dominance to control the Android ecosystem. Google documents from this period indicate
 8
     that Google’s “openness” commitments to OEMs and MNOs were knowingly false when made
 9
     and were material to Google’s obtaining a monopoly in app distribution.
10
            237.      Google promised repeatedly that Android would be the basis for an “open”
11
     ecosystem in which industry participants could freely compete, and, in Google’s words, have
12
     “[f]ull control of [their] brand and business.” For instance, in August 2008, Google informed the
13
     public through its Android blog that developers should have “an open and unobstructed
14
     environment to make their content available.” In a 2009 presentation, a Google executive
15
     answered the question “Why don’t we license Android?” by stating, “We need the highly-
16
     fragmented mobile industry [to] adopt Android. You can’t beat free.” The executive posed
17
     another question, “Why not take a rev-share on Market?” The answer: “We don’t have a
18
     dominant market position right now.”
19
            238.      In 2010, Google stated that “Google was historically seen as a threat to operators
20
     [MNOs], [in that] giving up control was a key component of operators adopting Android.” But,
21
     “If we gave it away, how can we ensure we get to benefit from it?” The answer lay in controlling
22
     the app store—Android Market and, later, the Google Play Store. “We created the first app store
23
     for Android and it got critical mass quickly. The store now has value and partners want access to
24
     it because of the number of apps available.” Google intended to “Own the ecosystem [it]
25
     enabled” by using the app store.
26

27

28   COMPLAINT                                            72
            Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 74 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1         239.     Looking back in 2019, Google recognized that: “[t]he novelty of smartphones and

 2   apps, combined with a material utility advantage relative to the Web, gave Apple and Android an

 3   opportunity to define new closed Internet ecosystems. These new closed ecosystems centralized

 4   Content distribution via app stores…[and] payments via app store services” (emphasis added).

 5         240.     To own the ecosystem, Google intended to “[s]et the rules.” Having driven

 6   adoption of Android by promising an open platform outside its control, Google intended to close

 7   the ecosystem once it had the power to do so.

 8         241.     Closing the ecosystem also empowered Google to claim a larger share of the

 9   revenue generated through the distribution of Android apps through its app store. To do this,

10   however, Google had to renege on its repeated assurances that Android Market operated as

11   revenue-neutral—promises that had been a key factor in driving adoption of Google’s app store.

12         242.     Google understood that its ostensible “partners” would not be happy with its bait-

13   and-switch tactic. Nonetheless, Google launched the branded Google Play Store in 2012 and ran

14   it for its own benefit, not for that of the “Android ecosystem.” 12 Breaking its promises to operate

15   the Play Store in a revenue-neutral manner for the benefit of the ecosystem allowed Google to

16   capitalize on the lucrative revenue stream coming from app purchases.

17         243.     Google operates the Play Store as a closed system despite its repeated

18   representations that such a system would be open for the benefit of Google’s partners and app

19   developers. Google’s knowingly false statements regarding its intention to keep the Play Store
20   and its predecessor open had the capacity, tendency, and/or effect of deceiving or misleading
21   consumers and app developers.
22
            C. Google’s Statements and Conduct Regarding Google Play Billing Constitute
23             Unfair and Deceptive Conduct
24         244.     As described more fully in Section II above, Google tied Google Play Billing to
25   use of the Google Play Store in order to force users and developers to use Google Play Billing to
26   12
       Jamie Rosenberg, Introducing Google Play: All your entertainment, anywhere you go,
     GOOGLE OFFICIAL BLOG (March 6, 2012), https://googleblog.blogspot.com/2012/03/introducing-
27   google-play-all-your.html.
28   COMPLAINT                                          73
           Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 75 of 145
            ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1   process payments for all digital content purchased (i.e., “in-app purchases”) and thus pay

 2   Google’s supracompetitive commission. Even when lower-priced alternatives are available, such

 3   as through an app developer’s website, Google gags app developers by prohibiting them from

 4   informing their users of the other lower-priced options.

 5         245.     Google also made false and misleading statements regarding its in-app purchase

 6   billing policies. Google’s policy effective prior to September of 2020 expressly exempts from its

 7   Google Play Billing requirement cases where “Payment is for digital content that may be

 8   consumed outside of the app itself (e.g. songs that can be played on other music players).” On
 9   September 28, 2020, however, Google announced that effective September 30, 2021, it would
10   require content streaming services such as Netflix and Spotify to use Google Play Billing for
11   their subscription services. Google publicly claimed that this was simply a “clarification” of the
12   intention of a “long standing policy” in response to “feedback that our policy language could be
13   more clear regarding which types of transactions require the use of Google Play’s billing system,
14   and that the current language was causing confusion.” Google also claimed that “this isn’t new”
15   and that it had “always required developers … to use Google Play’s billing system if they offer
16   in-app purchases of digital goods, and pay a service fee from a percentage of the purchase.”
17   Google’s statements about its prior billing policies were false and misleading with respect to
18   streaming services, which were expressly exempt under the prior policy.

19         246.     Consumers have been harmed as a result of Google’s unfair conduct. They are

20   harmed because Google forces them to pay a supracompetitive commission of up to 30% to

21   purchase any app other than those that are “free-to-download.”

22         247.     Google actively gags app developers by prohibiting them from informing their

23   consumers about the 30% commission and the possibility of obtaining lower prices through

24   alternative channels. It does this by preventing information flows regarding the availability of

25   lower-priced payment options for in-app purchases of digital content and app subscriptions (see

26   Section I.C.3 above for a description of the DDA). Google’s policies gag app developers from

27   efficiently informing consumers about better deals, meaning developers are forced to incur

28   COMPLAINT                                          74
              Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 76 of 145
               ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1   significant costs to communicate through other means. Developers whose only relationship with

 2   their customers is through their apps are effectively foreclosed from providing this information.

 3   Communication through an app is low-cost and efficient. But Google stops any such

 4   communication, thereby harming consumers, many of whom are unlikely to learn about better

 5   deals.

 6            248.   In addition, Google’s conduct harms consumers by depriving them of the

 7   potential benefits of true competition in app distribution, including better services like enhanced

 8   app discovery features or improved data security. The effects of Google’s supracompetitive
 9   commission impede developers from researching, developing, and bringing to market innovative
10   new apps, resulting in further lost profits for them and less innovation and choice for consumers.
11            249.   Google’s conduct also impedes competition among app distributors, who would
12   otherwise innovate new models of app distribution and provide consumers with alternatives to
13   the Google Play Store. This limits consumers’ ability to discover new apps of interest to them.
14   Consumers are left to search among millions of apps in one monopolized app store, where
15   Google controls which apps are featured, identified, or prioritized in user searches.
16            250.   Google defends its tie of Google Play Billing by citing security concerns, but
17   those assertions are false and misleading. Security is equally important to payment systems for
18   both digital and physical content, and yet Google requires the use of Google Play Billing for

19   digital content only. If Google were genuinely concerned about security, it would simply require

20   that payment processors use reasonable technical security protocols—similar to the highly secure

21   and reliable payment processing systems used on personal computers.

22            251.   Instead, Google’s internal strategy around pricing and policy for in-app payments

23   reveals that its claimed security concerns are simply a public-relations strategy.

24            252.   Consumers and app developers have actually and reasonably relied on Google’s

25   actions and false representations to their detriment. Moreover, Google knows that its conduct is

26   harmful to developers and users. As such, Google’s false representations have had and continue

27   to have the tendency or effect of deceiving or misleading consumers or app developers.

28   COMPLAINT                                          75
            Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 77 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1                                       VIOLATIONS ALLEGED

 2         First Cause of Action: Sherman Act § 2 Monopoly Maintenance in the Android App
                                         Distribution Market
 3

 4                                (Against all Defendants except Google Payment)

 5          253.     Plaintiff States repeat and reallege every preceding allegation of this Complaint as

 6   if fully set forth herein.

 7          254.     This cause of action is brought under Section 2 of the Sherman Act, 15 U.S.C. §

 8   2, which prohibits “monopoliz[ation of] any part of the trade or commerce among the several
 9   states, or with foreign nations.”
10          255.     The Android App Distribution Market within the U.S. is the product and
11   geographic market relevant to this claim.
12          256.     Google has monopoly power in the Android App Distribution Market within the
13   U.S. through the Google Play Store.
14          257.     Google has unlawfully maintained its monopoly power through the conditions
15   that it has placed on the licensing of the Android trademark, Google Play Store and other Google
16   services, including but not limited to Anti-Fragmentation Agreements and Android
17   Compatibility Commitments with original equipment manufacturers and mobile network
18   operators, Mobile Application Distribution Agreements with OEMs, Developer Distribution

19   Agreements with app developers, and revenue share agreements with OEMs and MNOs. These

20   conditions provide the Google Play Store with preferential placement on mobile devices and

21   treatment by manufacturers, limit the distribution of Android apps through means other than the

22   Google Play Store, impose technological obstacles on both OEMs and app developers, and deter

23   manufacturers, carriers, and developers from developing or implementing competing app stores.

24          258.     Google’s conduct has substantial anticompetitive effects, including increased

25   prices to consumers and costs to developers, reduced innovation and quality of service, and

26   lowered output of apps.

27          259.     Google’s conduct affects a substantial volume of interstate commerce.

28   COMPLAINT                                            76
            Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 78 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1          260.     Google has engaged in a continuous course of unlawful anticompetitive conduct.

 2          261.     There are no procompetitive justifications for Google’s conduct. Alternatively, to

 3   the extent that any such procompetitive benefits exist, they are outweighed by the

 4   anticompetitive effects of Google’s conduct and could have been achieved through less

 5   anticompetitive and less harmful means.

 6          262.     Google’s anticompetitive conduct has harmed competition and harmed the

 7   general economies and a substantial number of residents of the Plaintiff States in a manner the

 8   antitrust laws were intended to prevent. Residents of the Plaintiff States have paid more for
 9   Android apps than they would have paid in a competitive market. Google’s unlawful restraints of
10   trade extinguished consumers’ freedom to choose between the Google Play Store and lower-cost
11   market alternatives that would have been available had Google not restrained competition.
12   Plaintiff State residents were further injured because Google’s establishment and maintenance of
13   supracompetitive pricing has caused a reduction in the output, supply, quality, and innovation of
14   Android apps, all of which would have been more abundant in a competitive market.
15          263.     As a result of Google’s anticompetitive conduct, Plaintiff States and their
16   residents and general economies have suffered and continue to suffer damages. Additionally,
17   Plaintiff States have suffered and continue to suffer irreparable injury for which no adequate
18   remedy at law exists and therefore seek an injunction ending Google’s anticompetitive conduct.

19   Plaintiff States have a quasi-sovereign interest in preventing illegal anticompetitive conduct

20   affecting a large number of their residents and the economy of the State generally.

21    Second Cause of Action: Sherman Act § 1 Unreasonable Restraints of Trade Concerning the
                              Android App Distribution Market: OEMs
22

23                                (Against all Defendants except Google Payment)

24          264.     Plaintiff States repeat and reallege every preceding allegation of this Complaint as

25   if fully set forth herein.

26

27

28   COMPLAINT                                            77
           Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 79 of 145
            ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1         265.     This cause of action is brought under Section 1 of the Sherman Act, 15 U.S.C. §

 2   1, which prohibits “[e]very contract, combination in the form of trust or otherwise, or conspiracy,

 3   in restraint of trade or commerce among the several States, or with foreign nations.”

 4         266.     Google entered into agreements with OEMs that unreasonably restrict

 5   competition in the Android App Distribution Market. These include anti-forking agreements,

 6   MADAs, and other agreements with OEMs that condition their access to the Google Play Store

 7   and other “must have” Google services on the OEM’s agreement to offer the Google Play Store

 8   as the primary (and often only) app store on Android mobile devices.
 9         267.     Google’s conduct has substantial anticompetitive effects, including increased
10   prices to consumers and costs to developers, reduced innovation and quality of service, and
11   reduced output of apps.
12         268.     These agreements serve no legitimate or procompetitive purpose that could justify
13   their anticompetitive effects, and thus unreasonably restrain competition in the Android App
14   Distribution Market. Alternatively, to the extent that these agreements provide any
15   procompetitive benefits, those benefits are outweighed by the anticompetitive effects of the
16   agreements and could have been achieved through less anticompetitive and less harmful means.
17         269.     Google’s conduct affects a substantial volume of interstate commerce.
18         270.     Google has engaged in a continuous course of unlawful anticompetitive conduct.

19         271.     Google’s anticompetitive conduct has harmed competition and harmed the

20   general economies and a substantial number of residents of the Plaintiff States in a manner the

21   antitrust laws were intended to prevent. Residents of the Plaintiff States have paid more for

22   Android apps than they would have paid in a competitive market. Google’s unlawful restraints of

23   trade extinguished consumers’ freedom to choose between the Google Play Store and lower-cost

24   market alternatives that would have been available had Google not restrained competition.

25   Plaintiff State residents were further injured because Google’s establishment and maintenance of

26   supracompetitive pricing has caused a reduction in the output and supply of Android apps, which

27   would have been more abundantly available in a competitive market.

28   COMPLAINT                                          78
            Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 80 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1          272.     As a result of Google’s anticompetitive conduct, Plaintiff States and their

 2   residents and general economies have suffered and continue to suffer damages. Additionally,

 3   Plaintiff States have suffered and continue to suffer irreparable injury for which no adequate

 4   remedy at law exists and therefore seek an injunction ending Google’s anticompetitive conduct.

 5   Plaintiff States have a quasi-sovereign interest in preventing illegal anticompetitive conduct

 6   affecting a large number of their residents and the economy of the State generally.

 7    Third Cause of Action: Sherman Act § 1 Unreasonable Restraints of Trade Concerning the
                         Android App Distribution Market: App Developers
 8
 9                                (Against all Defendants except Google Payment)

10          273.     Plaintiff States repeat and reallege every preceding allegation of this Complaint as

11   if fully set forth herein.

12          274.     This cause of action is brought under Section 1 of the Sherman Act, 15 U.S.C. §

13   1, which prohibits “[e]very contract, combination in the form of trust or otherwise, or conspiracy,

14   in restraint of trade or commerce among the several States, or with foreign nations.”

15          275.     Google compels app developers to enter its standardized DDA, including

16   Developer Program Policies and Addenda integrated into that Agreement, as a condition of their

17   apps being distributed through the Google Play Store. The relevant provisions of these

18   agreements unreasonably restrain competition in the Android App Distribution Market by

19   prohibiting or discouraging developers from offering apps that compete with the Google Play

20   Store and/or from distributing apps on platforms that compete with the Google Play Store.

21   Google also requires Android app developers to distribute their apps on the Google Play Store if

22   they wish to participate in Google’s App Campaigns program—a critical program for many app

23   developers.

24          276.     Google’s conduct has substantial anticompetitive effects, including increased

25   prices to consumers and costs to developers, reduced innovation and quality of service, and

26   reduced output of apps.

27

28   COMPLAINT                                            79
           Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 81 of 145
            ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1         277.     These agreements serve no legitimate or procompetitive purpose that could justify

 2   their anticompetitive effects, and thus unreasonably restrain competition in the Android App

 3   Distribution Market. Alternatively, to the extent that these agreements provide any

 4   procompetitive benefits, those benefits are outweighed by the anticompetitive effects of the

 5   agreements and could have been achieved through less anticompetitive and less harmful means.

 6         278.     Google’s conduct affects a substantial volume of interstate as well as foreign

 7   commerce.

 8         279.     Google has engaged in a continuous course of unlawful anticompetitive conduct.
 9         280.     Google’s anticompetitive conduct has harmed competition and harmed the
10   general economies and a substantial number of residents of the Plaintiff States in a manner the
11   antitrust laws were intended to prevent. Residents of the Plaintiff States have paid more for
12   Android apps than they would have paid in a competitive market. Google’s unlawful restraints of
13   trade extinguished consumers’ freedom to choose between the Google Play Store and lower-cost
14   market alternatives that would have been available had Google not restrained competition.
15   Plaintiff State residents were further injured because Google’s establishment and maintenance of
16   supracompetitive pricing has caused a reduction in the output and supply of Android apps, which
17   would have been more abundantly available in a competitive market.
18         281.     As a result of Google’s anticompetitive conduct, Plaintiff States and their

19   residents and general economies have suffered and continue to suffer damages. Additionally,

20   Plaintiff States have suffered and continue to suffer irreparable injury for which no adequate

21   remedy at law exists and therefore seek an injunction ending Google’s anticompetitive conduct.

22   Plaintiff States have a quasi-sovereign interest in preventing illegal anticompetitive conduct

23   affecting a large number of their residents and the economy of the State generally.

24

25

26

27

28   COMPLAINT                                          80
            Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 82 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



       Fourth Cause of Action: Sherman Act § 1 Unlawful Tying of Google Play Billing to Use of
 1                                      Google Play Store
 2
                                             (Against all Defendants)
 3
            282.     Plaintiff States repeat and reallege every preceding allegation of this Complaint as
 4
     if fully set forth herein.
 5
            283.     This cause of action is brought under Section 1 of the Sherman Act, 15 U.S.C. §
 6
     1, which prohibits “[e]very contract, combination in the form of trust or otherwise, or conspiracy,
 7
     in restraint of trade or commerce among the several States, or with foreign nations.”
 8
            284.     Google has illegally tied its in-app payment services to its app distribution
 9
     services by requiring any app distributed through the Google Play Store to use Google Play
10
     Billing for any in-app payments for digital content. Through its Developer Program Policies and
11
     DDAs with app developers, Google has contractually ensured that developers cannot offer
12
     consumers in-app payment services other than Google’s.
13
            285.     The Google Play Store and Google Play Billing are separate products in separate
14
     markets. These two products can be sold separately, and there is demand for separate products on
15
     the part of both consumers and developers. In other digital ecosystems such as Mac and PC
16
     personal computers, applications can and do offer multiple payment options or develop their own
17
     payment services. Even within the Android ecosystem, payment services for physical products
18
     and services are decoupled from app distribution.
19
            286.     Google has coerced developers into using its in-app payment services by
20
     leveraging its market power in the relevant tying market for Android App Distribution. As
21
     evidence of that market power, Android users download well over 90% of Android-compatible
22
     mobile apps through the Google Play Store.
23
            287.     The purpose and effect of this tie is to prevent developers from offering different
24
     in-app payment services. As a result, Google can charge a supracompetitive price of up to 30%
25
     for its payment services, which results in higher costs to consumers of in-app digital content.
26

27

28   COMPLAINT                                            81
           Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 83 of 145
            ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1   That cost also reduces app developers’ capacity to invest in and create additional apps and in-app

 2   content that would otherwise benefit consumers.

 3         288.     Other third-party payment services offer pricing at less than one tenth of Google’s

 4   supracompetitive price but are foreclosed from offering their services within apps that are

 5   distributed through the Google Play Store.

 6         289.     There are no procompetitive efficiencies from this tie that outweigh the harm to

 7   consumers. App developers and app users are each harmed by Google’s forced intermediation of

 8   in-app payment processing. Alternatively, to the extent that any such procompetitive benefits
 9   exist, they are outweighed by the anticompetitive effects of Google’s conduct and could have
10   been achieved through less anticompetitive and less harmful means.
11         290.     This illegal tying substantially affects interstate commerce in the tied market.
12         291.     Google has engaged in a continuous course of unlawful anticompetitive conduct.
13         292.     Google’s anticompetitive conduct has harmed competition and harmed the
14   general economies and a substantial number of residents of the Plaintiff States in a manner the
15   antitrust laws were intended to prevent. Residents of the Plaintiff States have paid more for
16   Android apps and in-app purchases than they would have paid in a competitive market. Google’s
17   unlawful restraints of trade extinguished consumers’ freedom to choose between the Google Play
18   Store and lower-cost market alternatives that would have been available had Google not

19   restrained competition. Plaintiff State residents were further injured because Google’s

20   establishment and maintenance of supracompetitive pricing has caused a reduction in the output

21   and supply of Android apps and in-app purchases, which would have been more abundantly

22   available in a competitive market.

23         293.     As a result of Google’s anticompetitive conduct, Plaintiff States and their

24   residents and general economies have suffered and continue to suffer damages. Additionally,

25   Plaintiff States have suffered and continue to suffer irreparable injury for which no adequate

26   remedy at law exists and therefore seek an injunction ending Google’s anticompetitive conduct.

27

28   COMPLAINT                                          82
            Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 84 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1   Plaintiff States have a quasi-sovereign interest in preventing illegal anticompetitive conduct

 2   affecting a large number of their residents and the economy of the State generally.

 3          294.     Google has thus engaged in a per se illegal tying arrangement; the Court does not

 4   need to assess the anticompetitive effects of Google’s conduct or its purported justifications. In

 5   the alternative only, even if Google’s conduct does not constitute a per se illegal tie, an analysis

 6   of Google’s tying arrangement demonstrates that it violates the rule of reason and is illegal.

 7      Fifth Cause of Action: Sherman Act § 2 Monopoly Maintenance in the In-App Payment
                                        Processing Market
 8
 9                                          (Against all Defendants)

10          295.     Plaintiff States repeat and reallege every preceding allegation of this Complaint as

11   if fully set forth herein.

12          296.     This cause of action is brought under Section 2 of the Sherman Act, 15 U.S.C. §

13   2, which prohibits “monopoliz[ation of] any part of the trade or commerce among the several

14   states, or with foreign nations.”

15          297.     The IAP Processing Market within the U.S. is the product and geographic market

16   relevant to this claim.

17          298.     Google has monopoly power in the IAP Processing Market through Google Play

18   Billing.

19          299.     Google has unlawfully maintained that monopoly power through the conduct and

20   contractual relationships described above.

21          300.     Google’s conduct has substantial anticompetitive effects, including increased

22   prices to consumers and costs to developers, reduced innovation and quality of service, and

23   lowered output of apps.

24          301.     Google’s conduct affects a substantial volume of interstate commerce.

25          302.     Google has engaged in a continuous course of unlawful anticompetitive conduct.

26          303.     There are no procompetitive justifications for Google’s conduct. Alternatively, to

27   the extent that any such procompetitive benefits exist, they are outweighed by the

28   COMPLAINT                                           83
            Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 85 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1   anticompetitive effects of Google’s conduct and could have been achieved through less

 2   anticompetitive and less harmful means.

 3          304.     Google’s anticompetitive conduct has harmed competition and harmed the

 4   general economies and a substantial number of residents of the Plaintiff States in a manner the

 5   antitrust laws were intended to prevent. Residents of the Plaintiff States have paid more for

 6   Android apps and in-app purchases than they would have paid in a competitive market. Google’s

 7   unlawful restraints of trade extinguished consumers’ freedom to choose between the Google Play

 8   Store and lower-cost market alternatives that would have been available had Google not
 9   restrained competition. Plaintiff State residents were further injured because Google’s
10   establishment and maintenance of supracompetitive pricing has caused a reduction in the output
11   and supply of Android apps and in-app purchases, which would have been more abundantly
12   available in a competitive market.
13          305.     As a result of Google’s anticompetitive conduct, Plaintiff States and their
14   residents and general economies have suffered and continue to suffer damages. Additionally,
15   Plaintiff States have suffered and continue to suffer irreparable injury for which no adequate
16   remedy at law exists and therefore seek an injunction ending Google’s anticompetitive conduct.
17   Plaintiff States have a quasi-sovereign interest in preventing illegal anticompetitive conduct
18   affecting a large number of their residents and the economy of the State generally.

19
        Sixth Cause of Action: Sherman Act § 1 Unreasonable Restraints of Trade in the In-App
20                                  Payment Processing Market
21
                                            (Against all Defendants)
22
            306.     Plaintiff States repeat and reallege every preceding allegation of this Complaint as
23
     if fully set forth herein.
24
            307.     This cause of action is brought under Section 1 of the Sherman Act, 15 U.S.C. §
25
     1, which prohibits “[e]very contract, combination in the form of trust or otherwise, or conspiracy,
26
     in restraint of trade or commerce among the several States, or with foreign nations.”
27

28   COMPLAINT                                           84
           Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 86 of 145
            ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1         308.     Google forces app developers to enter its standardized DDA, including Developer

 2   Program Policies integrated into that Agreement, as a condition of having their apps distributed

 3   through the Google Play Store. The relevant provisions of these agreements unreasonably

 4   restrain competition in the IAP Processing Market.

 5         309.     Section 3.2 of the DDA requires that Android app developers enter into a separate

 6   agreement with Google’s payment processor, Google Payment, in order to receive payment for

 7   apps and content distributed through the Google Play Store. This includes payments related to in-

 8   app purchases of digital content. Further, compliance with Google’s Developer Program Policies,
 9   which Section 4.1 of the DDA makes obligatory, requires that apps distributed through the
10   Google Play Store “must use Google Play In-app Billing [offered by Google Payment] as the
11   method of payment” for such in-app purchases. Google’s Developer Program Policies exclude
12   only certain, limited types of transactions from this requirement, such as the purchase of “solely
13   physical products” or of “digital content that may be consumed outside of the app itself.”
14         310.     Google’s conduct has substantial anticompetitive effects, including increased
15   prices to consumers and costs to developers, reduced innovation and quality of service, and
16   reduced output of apps.
17         311.     Google’s conduct affects a substantial volume of interstate commerce.
18         312.     Google has engaged in a continuous course of unlawful anticompetitive conduct.

19         313.     There are no procompetitive justifications for Google’s conduct. Alternatively, to

20   the extent that any such procompetitive benefits exist, they are outweighed by the

21   anticompetitive effects of Google’s conduct and could have been achieved through less

22   anticompetitive and less harmful means.

23         314.     Google’s anticompetitive conduct has harmed competition and harmed the

24   general economies and a substantial number of residents of the Plaintiff States in a manner the

25   antitrust laws were intended to prevent. Residents of the Plaintiff States have paid more for

26   Android apps and in-app purchases than they would have paid in a competitive market. Google’s

27   unlawful restraints of trade extinguished consumers’ freedom to choose between the Google Play

28   COMPLAINT                                          85
            Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 87 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1   Store and lower-cost market alternatives that would have been available had Google not

 2   restrained competition. Plaintiff State residents were further injured because Google’s

 3   establishment and maintenance of supracompetitive pricing has caused a reduction in the output

 4   and supply of Android apps and in-app purchases, which would have been more abundantly

 5   available in a competitive market.

 6          315.     As a result of Google’s anticompetitive conduct, Plaintiff States and their

 7   residents and general economies have suffered and continue to suffer damages. Additionally,

 8   Plaintiff States have suffered and continue to suffer irreparable injury for which no adequate
 9   remedy at law exists and therefore seek an injunction ending Google’s anticompetitive conduct.
10   Plaintiff States have a quasi-sovereign interest in preventing illegal anticompetitive conduct
11   affecting a large number of their residents and the economy of the State generally.
12        Seventh Cause of Action: Sherman Act § 1 Unlawful Exclusive Dealing in the In-App
                                     Payment Processing Market
13

14                                          (Against all Defendants)

15          316.     Plaintiff States repeat and reallege every preceding allegation of this Complaint as

16   if fully set forth herein.

17          317.     This cause of action is brought under Section 1 of the Sherman Act, 15 U.S.C. §

18   1, which prohibits “[e]very contract, combination in the form of trust or otherwise, or conspiracy,

19   in restraint of trade or commerce among the several States, or with foreign nations.”

20          318.     Google maintains a monopoly in the Android App Distribution Market, where the

21   Google Play Store commands a market share of well over 90%.

22          319.     Google requires app developers to enter into its standardized DDA, including

23   Google’s Developer Program Policies integrated into the DDA, as a condition of having their

24   apps distributed through the Google Play Store.

25          320.     Section 3.2 of the DDA requires that developers enter into a separate agreement

26   with Google’s payment processor, Google Payment, to receive payment for apps distributed

27   through the Google Play Store as well as payments for in-app purchases of digital content.

28   COMPLAINT                                           86
           Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 88 of 145
            ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1         321.       Section 4.1 of the DDA obligates developers to adhere to Google’s Developer

 2   Program Policies. Those policies state that apps distributed through the Google Play Store “must

 3   use Google Play Billing [offered by Google Payment] as the method of payment” for in-app

 4   purchases. While there are limited exceptions to this rule, Google expressly applies its exclusive-

 5   dealing mandate to digital content, every “game downloaded on Google Play” and to all

 6   purchased “game content.”

 7         322.       Through these provisions, the DDA requires developers to deal exclusively with

 8   Google Payment for almost all in-app payment processing services for digital content.
 9         323.       Because Google maintains a monopoly in the Android App Distribution Market
10   and requires developers to use only Google Payment for payment processing services if they
11   wish to access that market, Google also maintains monopoly power in the IAP Processing
12   Market. Given its greater than 90% market share in the Android App Distribution Market,
13   Google is believed, and therefore alleged, to have a similar 90% or more market share in the IAP
14   Processing Market.
15         324.       The DDA prevents any third-party payment processor or developer from
16   processing in-app payments for digital content on apps distributed through the Google Play
17   Store, and well over 90% of apps on Android devices are distributed through the Google Play
18   Store. Therefore, Google’s exclusive in-app payment processing arrangement with developers

19   forecloses competition in a substantial share of the IAP Processing Market.

20         325.       Google’s exclusive-dealing arrangement has substantial anticompetitive effects,

21   including:

22                a. preventing competing payment processors, including third-party payment

23                   processors and app developers, from accessing any meaningful portion of the IAP

24                   Processing Market,

25                b. allowing Google to charge a supracompetitive commission of up to 30% on all in-

26                   app purchases for digital content in the market,

27

28   COMPLAINT                                           87
           Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 89 of 145
            ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1             c. deterring consumers from making purchases because of the supracompetitive

 2                 commission Google folds into each transaction,

 3             d. deterring developers from developing new apps and from investing funds to create

 4                 high-quality apps because of the supracompetitive commission Google folds into

 5                 each transaction, and

 6             e. inhibiting innovation in payment processing services because competitors cannot

 7                 access the market and challenge Google’s current product with new, more

 8                 innovative payment processing services.
 9         326.     Google’s conduct affects a substantial volume of interstate commerce.
10         327.     Google has engaged in a continuous course of unlawful anticompetitive conduct.
11         328.     There are no procompetitive justifications for Google’s conduct. Alternatively, to
12   the extent that any such procompetitive benefits exist, they are outweighed by the
13   anticompetitive effects of Google’s conduct and could have been achieved through less
14   anticompetitive and less harmful means.
15         329.     Google’s anticompetitive conduct has harmed competition and harmed the
16   general economies and a substantial number of residents of the Plaintiff States in a manner the
17   antitrust laws were intended to prevent. Residents of the Plaintiff States have paid more for
18   Android apps and in-app purchases than they would have paid in a competitive market. Google’s

19   unlawful restraints of trade extinguished consumers’ freedom to choose between the Google Play

20   Store and lower-cost market alternatives that would have been available had Google not

21   restrained competition. Plaintiff State residents were further injured because Google’s

22   establishment and maintenance of supracompetitive pricing has caused a reduction in the output

23   and supply of Android apps and in-app purchases, which would have been more abundantly

24   available in a competitive market.

25         330.     As a result of Google’s anticompetitive conduct, Plaintiff States and their

26   residents and general economies have suffered and continue to suffer damages. Additionally,

27   Plaintiff States have suffered and continue to suffer irreparable injury for which no adequate

28   COMPLAINT                                          88
            Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 90 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1   remedy at law exists and therefore seek an injunction ending Google’s anticompetitive conduct.

 2   Plaintiff States have a quasi-sovereign interest in preventing illegal anticompetitive conduct

 3   affecting a large number of their residents and the economy of the State generally.

 4                              Eighth Cause of Action: State-Specific Claims
 5                                             (Against all Defendants)

 6   Alaska

 7         331.     The State of Alaska repeats and realleges every preceding allegation of this

 8   Complaint as if fully set forth herein.
 9         332.     The acts alleged in Causes of Action 1 – 7 also constitute antitrust violations
10   pursuant to the Alaska Restraint of Trade Act, AS 45.50.562 - .596
11         333.     Alaska seeks all remedies available under federal law and the Alaska Restraint of
12   Trade Act, AS 45.50.562 - .596, including, without limitation, the following:
13             a. Pursuant to AS 45.50.577, monetary relief on behalf of the state, and on behalf of
14                 other governmental entities or persons doing business or residing in the state under
15                 parens patriae authority, for injuries directly or indirectly sustained by reason of
16                 any violation of AS 45.50.562 - .570;
17             b. An award, as monetary relief, three times the total damage sustained as described
18                 in AS 45.50.577(a) and (b);

19             c. Injunctive and other equitable relief, including restitution, pursuant to AS

20                 45.50.580;

21             d. Civil penalties pursuant to AS 45.50.578(b), which provides that the Court may

22                 impose a civil penalty in an amount up to $50,000,000;

23             e. Costs and attorney’s fees pursuant to AS 45.50.577(d); and

24             f. Other remedies as the court may deem appropriate under the facts and

25                 circumstances of the case.

26

27

28   COMPLAINT                                              89
            Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 91 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1         334.      The acts alleged in Section III of the Complaint also constitute violations of the

 2   Alaska Unfair Trade Practices and Consumer Protection Act, AS 45.50.471, et. seq.

 3   (“AUTPCPA”).

 4         335.      Specifically, Google violated AS 45.50.471(b)(11) and (b)(12) by misleading,

 5   deceiving, and damaging Alaskans. Among other things, Google omitted material facts, namely

 6   its anti-competitive conduct, knowing this would harm Alaskans.

 7         336.      Alaska seeks all remedies available under the AUTPCPA including, without

 8   limitation, the following:
 9             a. Injunctive and other equitable relief, including restitution, pursuant to AS
10                  45.50.501;
11             b. Pursuant to AS 45.50.551, a civil penalty of not less than $1,000 and not more than
12                  $25,000 for each violation of AS 45.50.471;
13             c. Costs and attorney’s fees pursuant to AS 45.50.537(d); and
14             d. Other remedies as the court may deem appropriate under the facts and
15                  circumstances of the case.
16   Arizona

17         337.      The state of Arizona repeats and realleges every preceding allegation of this

18   Complaint.

19         338.      The acts alleged in causes of action 1 – 7 also constitute antitrust violations

20   pursuant to Arizona Revised Statutes (“A.R.S.”) § 44-1401 et seq.

21         339.      Arizona seeks all remedies available under federal law or A.R.S. § 44-1401 et

22   seq. including, without limitation, the following:

23                a. Injunctive relief, civil penalties, other equitable relief (including but not limited to

24                   disgorgement), fees and costs, and such other relief as this Court deems just and

25                   equitable pursuant to A.R.S. §§ 44-1407 and 1408;

26

27

28   COMPLAINT                                             90
            Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 92 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1                 b. Civil penalties pursuant to A.R.S. § 44-1407 which provides that: “The court may

 2                    assess for the benefit of the state a civil penalty of not more than one hundred fifty

 3                    thousand dollars for each violation of this article.”;

 4                 c. Other remedies as the court may deem appropriate under the facts and

 5                    circumstances of the case.

 6          340.      The conduct described in the preceding paragraphs of this Complaint constitutes

 7   deception, deceptive or unfair acts or practices, fraud, false pretenses, false promises,

 8   misrepresentations, or concealment, suppression or omission of material facts with intent that
 9   others rely on such concealment, suppression or omission, in connection with the sale or
10   advertisement of merchandise in violation of A.R.S. §§ 44-1521 to -1534, including, but not
11   limited to:
12                 a. Defendants engaged in unfair acts and practices by tying Google Play Billing to
13                    the use of Google Play Store, thereby forcing app developers to use Google Play
14                    Billing to process in-app payments;
15                 b. Defendants engaged in deceptive and unfair acts and practices by falsely
16                    representing that the Android OS was “open,” when in fact Google shut down and
17                    sought to “own” the Android ecosystem as soon as it was feasible to do so,
18                    effectively trapping consumers and app developers in that ecosystem;

19                 c. Defendants engaged in deceptive and unfair acts and practices by concealing,

20                    suppressing, or omitting the material fact that Google planned to shut down and

21                    “own” the Android ecosystem as soon as it was feasible to do so, effectively

22                    trapping consumers and app developers in that ecosystem;

23                 d. Defendants engaged in deceptive and unfair acts and practices by providing

24                    misleading warnings to consumers that falsely suggest that a direct download of

25                    an app will lead to disastrous consequences for the user and his or her device; and

26

27

28   COMPLAINT                                             91
            Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 93 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1                e. Defendants engaged in deceptive and unfair acts and practices by concealing,

 2                   suppressing, or omitting the material fact that a direct download of an app would

 3                   not lead to disastrous consequences for the user and his or her device.

 4                f. The unfair acts and practices alleged in the preceding paragraphs caused or were

 5                   likely to cause substantial injury to consumers that was reasonably avoidable by

 6                   consumers and was not outweighed by countervailing benefits to consumers or to

 7                   competition.

 8                g. With respect to the concealments, suppressions, or omissions of material fact
 9                   described above, Defendants did so with intent that others rely on such
10                   concealments, suppressions, or omissions; and
11                h. Defendants’ violations of the Arizona Consumer Fraud Act were willful, in that
12                   they knew or should have known that their conduct was of the nature prohibited
13                   by A.R.S. § 44-1522.
14         341.      Arizona seeks all remedies available under the Arizona Consumer Fraud Act
15   including, without limitation, the following:
16                a. Disgorgement and restitution pursuant to A.R.S. § 44-1528;
17                b. Injunctive and other equitable relief pursuant to A.R.S. § 44-1528;
18                c. Civil penalties pursuant to A.R.S. § 44-1531(A), which provides that for every

19                   willful violation, “the attorney general… may recover from the person on behalf

20                   of the state a civil penalty of not more than ten thousand dollars per violation”;

21                d. Costs and attorney’s fees pursuant to A.R.S. § 44-1534;

22                e. Pre-judgment and post-judgment interest pursuant to A.R.S. § 44-1201; and

23                f. Other remedies as the court may deem appropriate under the facts and

24                   circumstances of the case.

25   Arkansas

26         342.      The State of Arkansas repeats and re-alleges every preceding allegation of this

27   Complaint as if fully set forth herein.

28   COMPLAINT                                           92
           Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 94 of 145
            ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1         343.     The acts alleged in causes of action 1-7 constitute antitrust violations pursuant to

 2   The Arkansas Unfair Practices Act § 4-75-201 et seq. and Arkansas law on Monopolies § 4-75-

 3   301 et seq.

 4         344.     The State of Arkansas seeks all remedies available under the Arkansas Antitrust

 5   Act including, without limitation, the following:

 6             a. Actual damages pursuant to Ark. Code Ann. § 4-75-212(a)(3) and § 4-75-

 7                 315(a)(3);

 8             b. Restitution for loss incurred either directly or indirectly pursuant to Ark. Code
 9                 Ann. § 4-75-212(a)(3) and § 4-75-315(a)(3);
10             c. Injunctive and other equitable relief pursuant to Ark. Code Ann. § 4-75-212 (a)(4)
11                 and § 4-75-315(a)(4);
12             d. Civil penalties of up to one thousand dollars ($1,000) per violation, costs, and
13                 attorney’s fees pursuant to Ark. Code Ann. § 4-75-212(a)(4) and § 4-57-315(a)(4).
14         345.     The acts and practices alleged in Section III of this Complaint constitute unfair
15   methods of competition in violation of The Arkansas Deceptive and Unfair Trade Practices Act,
16   Ark. Code Ann. § 4-88-100 et seq.
17         346.     The State of Arkansas seeks all remedies available under The Arkansas Deceptive
18   and Unfair Trade Practices Act, including, without limitation, the following:

19             a. Damages for consumers, pursuant to Ark. Code Ann. § 4-88-113;

20             b. Injunctive and other equitable relief pursuant to Ark Code Ann. § 4-88-113;

21             c. Civil penalties up to $10,000 per violation pursuant to Ark. Code Ann. § 4-88-

22                 113(a)(3);

23             d. Attorney’s fees, expenses, and costs pursuant to Ark. Code Ann. § 4-88-113(e).

24

25   California

26         347.     The State of California repeats and realleges every preceding allegation of this

27   Complaint.

28   COMPLAINT                                           93
            Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 95 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1         348.     Google’s acts and practices detailed above violate California’s Cartwright Act,

 2   Cal. Bus. & Prof. Code § 16700 et seq., which prohibits, inter alia, the combination of resources

 3   by two or more persons to restrain trade or commerce or to prevent market competition. See id.

 4   §§ 16720, 16726.

 5         349.     Google’s acts and practices detailed above also violate California’s Unfair

 6   Competition Law (“UCL”), Cal. Bus. & Prof. Code § 17200, et seq., which prohibits any

 7   unlawful, unfair, or fraudulent business act or practice.

 8         350.     In bringing its state claims, Plaintiff State of California is entitled to, without
 9   limitation, the following:
10              a. Injunctive and equitable relief in the form of disgorgement of Defendants’ ill-
11                 gotten gains under the Cartwright Act (Cal. Bus. & Prof. Code § 16750, et seq.);
12              b. As parens patriae, treble damages with interest, on behalf of natural persons
13                 residing in the State of California, in an amount according to proof (Cal. Bus. &
14                 Prof. Code § 16760);
15              c. Injunctive, restitution and other equitable relief under the UCL (Cal. Bus. & Prof.
16                 Code § 17203);
17              d. Civil penalties assessed at up to $2,500 for each violation of the UCL (Cal. Bus. &
18                 Prof. Code § 17206); and

19              e. Costs of suit, including reasonable attorney’s fees, and such other relief as may be

20                 just and equitable (Cal. Bus. & Prof. Code §§ 16750, 16754, 16754.5, and 16760).

21   Colorado

22         351.     The state of Colorado repeats and realleges every preceding allegation of this

23   Complaint as if fully set forth herein.

24         352.     The acts alleged in causes of action 1 – 7 also constitute antitrust violations

25   pursuant to the Colorado Antitrust Act of 1992, Colo. Rev. Stat. § 6-4-101, et seq.

26         353.     Colorado seeks all remedies available under federal law or the Colorado Antitrust

27   Act of 1992, Colo. Rev. Stat. § 6-4-101, et seq., including, without limitation, the following:

28   COMPLAINT                                           94
            Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 96 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1                 a. Damages for natural persons under parens patriae authority, pursuant to Colo.

 2                    Rev. Stat. § 6-4-111(3)(a);

 3                 b. Injunctive and other equitable relief, including disgorgement and restitution,

 4                    pursuant to Colo. Rev. Stat. § 6-4-111(1);

 5                 c. Civil penalties pursuant to Colo. Rev. Stat. § 6-4-112(1) which provides that to

 6                    the Court may impose civil penalties in an amount up to “two hundred fifty

 7                    thousand dollars for each such violation”;

 8                 d. Costs and attorney’s fees pursuant to Colo. Rev. Stat. § 6-4-111(4); and
 9                 e. Other remedies as the court may deem appropriate under the facts and
10                    circumstances of the case.
11          354.      The acts alleged in Section III of the Complaint also violate the Colorado
12   Consumer Protection Act, Colo. Rev. Stat. § 6-1-101, et. seq. Google’s acts and practices
13   constitute deceptive trade practices and violate § 6-1-105(1), including but not limited to § 6-1-
14   105(1)(e), (i), (n), and (kkk).
15          355.      Colorado seeks all remedies available under the Colorado Consumer Protection
16   Act, Colo. Rev. Stat. § 6-1-101, et. seq., including, without limitation, the following:
17                 a. Injunctive and other equitable relief, including disgorgement and restitution,
18                    pursuant to Colo. Rev. Stat. § 6-1-110(1);

19                 b. Civil penalties pursuant to Colo. Rev. Stat. § 6-1-112, which provides for civil

20                    penalties in an amount up to $20,000 per violation pursuant to Colo. Rev. Stat. §

21                    6-1-112(1)(a), or $50,000 per violation pursuant to Colo. Rev. Stat. § 6-1-

22                    112(1)(c);

23                 c. Costs and attorney’s fees pursuant to Colo. Rev. Stat. § 6-1-113(4); and

24                 d. Other remedies as the court may deem appropriate under the facts and

25                    circumstances of the case.

26   Connecticut

27

28   COMPLAINT                                            95
            Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 97 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1         356.     The State of Connecticut repeats and realleges each and every preceding

 2   paragraph and allegation of this Complaint as if fully set forth herein.

 3         357.     Defendants’ actions as alleged herein violate the Connecticut Antitrust Act, Conn.

 4   Gen. Stat. §§ 35-26 and 35-28, in that they have the purpose and/or effect of unreasonably

 5   restraining trade and commerce within the State of Connecticut and elsewhere.

 6         358.     Defendants’ actions as alleged herein have damaged, directly and indirectly, the

 7   prosperity, welfare, and general economy of the State of Connecticut and the economic

 8   wellbeing of a substantial portion of the People of the State of Connecticut and its citizens and
 9   businesses at large.
10         359.     Plaintiff State of Connecticut seeks recovery of such damages as parens patriae on
11   behalf of the State of Connecticut and the People of the State of Connecticut pursuant to Conn.
12   Gen. Stat. § 35-32(c)(2).
13         360.     Defendants’ actions as alleged herein also constitute unfair methods of
14   competition and/or unfair or deceptive acts or practices in trade or commerce in violation of the
15   Connecticut Unfair Trade Practices Act (“CUTPA”), Conn. Gen. Stat. § 42-110b et seq.
16         361.     Defendants knew or should have known that their conduct violated the CUTPA.
17         362.     The State of Connecticut seeks all remedies available under CUTPA, including,
18   without limitation, the following:

19             a. Damages and restitution for Connecticut consumers, pursuant to Conn. Gen. Stat. §

20                 42-110m;

21             b. Disgorgement, pursuant to Conn. Gen. Stat. § 42-110m;

22             c. Injunctive and other equitable relief, pursuant to Conn. Gen. Stat. § 42-110m;

23             d. Civil penalties for each willful violation of CUTPA committed by the Defendants,

24                 pursuant to Conn. Gen. Stat. § 42-110o;

25             e. Costs and attorney’s fees, pursuant to Conn. Gen. Stat. § 42-110m; and

26             f. Other remedies as the Court may deem appropriate under the facts and

27                 circumstances of the case.

28   COMPLAINT                                          96
            Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 98 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1   Delaware

 2          363.      The State of Delaware repeats and realleges every preceding allegation of this

 3   Complaint as if fully set forth herein.

 4          364.      The acts alleged in causes of action 2, 3, 4, 6, and 7 also constitute antitrust

 5   violations pursuant to the Delaware Antitrust Act (“DAA”), Del. Code tit. 6, § 2101 et. seq..

 6          365.      The State of Delaware seeks all remedies available under federal law or the DAA

 7   including, without limitation, the following:

 8                 a. Damages for natural persons under parens patriae authority, pursuant to Del.
 9                    Code tit. 6, § 2108(b);
10                 b. Disgorgement and restitution pursuant to Del. Code tit. 6, § 2107;
11                 c. Injunctive and other equitable relief pursuant to Del. Code tit. 6, § 2107;
12                 d. Civil penalties pursuant to Del. Code tit. 6, § 2107 which provides for a civil
13                    penalty for the benefit of the State of not less than $1,000 nor more than $100,000
14                    for each violation of the DAA;
15                 e. Costs and attorney’s fees pursuant to Del. Code tit. 6, § 2108(b); and
16                 f. Other remedies as the court may deem appropriate under the facts and
17                    circumstances of the case.
18   District of Columbia

19          366.      The District of Columbia re-alleges and incorporates by reference the preceding

20   paragraphs, as if set forth fully herein.

21          367.      The acts alleged in causes of action 1 – 7 also constitute antitrust violations

22   pursuant to the District of Columbia Antitrust Act, D.C. Code § 28-4501 et seq.

23          368.      The District of Columbia seeks all remedies available under federal law or

24   District of Columbia Antitrust Act including, without limitation, the following:

25                 a. Damages for natural persons under parens patriae authority, pursuant to D.C.

26                    Code §§ 28-4507 and 28-4509;

27                 b. Disgorgement and restitution pursuant to D.C. Code § 28-4507;

28   COMPLAINT                                             97
           Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 99 of 145
            ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1                c. Injunctive and other equitable relief pursuant to D.C. Code § 28-4507;

 2                d. Civil penalties pursuant to D.C. Code § 28-4507 which provides that “[a]ny

 3                   individual who knowingly commits any violation of this chapter shall be liable for

 4                   civil penalties not to exceed $100,000” and “[a]ny person, other than an

 5                   individual in paragraph (1) of this subsection, that knowingly commits any

 6                   violation of this chapter shall be liable for civil penalties not to exceed $1

 7                   million”;

 8                e. Costs and attorney’s fees pursuant to D.C. Code § 28-4507; and
 9                f. Other remedies as the court may deem appropriate under the facts and
10                   circumstances of the case.
11         369.      The acts alleged in Section III of the Complaint, in addition to the following acts,
12   also constitute violations of the District of Columbia Consumer Protection Procedures Act, D.C.
13   Code § 29-3801, et seq.:
14             a. The services that that Defendant offers, markets, sells, and supplies to consumers
15                  are purchased for personal, household or family purposes, and, therefore, are
16                  consumer goods and services.
17             b. Defendant, in the ordinary course of business, markets, offers, sells, and supplies
18                  consumer goods and services, and is a merchant under the CPPA.

19             c. Merchants who violate the CPPA may be subject to restitution, damages, civil

20                  penalties, temporary or permanent injunctions, the costs of the action, and

21                  reasonable attorneys’ fees. D.C. Code § 28-3909.

22             d. The CPPA prohibits any person from engaging in unfair and deceptive trade

23                  practices, including by:

24                      i. “misrepresent[ing] as to a material fact which has a tendency to mislead,”

25                         id. § 28-3904(e); and

26                     ii. “fail[ing] to state a material fact if such failure tends to mislead,” id. § 28-

27                         3904(f).

28   COMPLAINT                                            98
           Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 100 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1             e. Defendants’ representations to consumers that sideloading apps is harmful,

 2                  impossible, and/or leaves the consumer vulnerable to attack is a misrepresentation

 3                  of a material fact per § 28-3904(e).

 4             f. Defendants’ failure to inform consumers that sideloading is in fact possible on

 5                  their phones is a material omission that tends to mislead in violation of D.C. Code

 6                  § 28-3904(f).

 7         370.      The District of Columbia seeks all remedies available under the District of

 8   Columbia Consumer Protection Procedures Act including, without limitation, the following:
 9                a. Economic damages, pursuant to D.C. Code § 29-3809;
10                b. Restitution pursuant to D.C. Code § 29-3809;
11                c. Injunctive and other equitable relief pursuant to D.C. Code § 29-3809;
12                d. Civil penalties pursuant to D.C. Code § 29-3809;
13                e. Costs and attorney’s fees pursuant to D.C. Code § 29-3809; and
14                f. Other remedies as the court may deem appropriate under the facts and
15                   circumstances of the case.
16   Florida

17         371.      The State of Florida repeats and re-alleges every preceding allegation of this

18   Complaint as if fully set forth herein.

19         372.      The acts alleged constitute antitrust violations pursuant to The Florida Antitrust

20   Act, Fla. Stat. § 542.15 et seq.

21         373.      The State of Florida seeks all remedies available under the Florida Antitrust Act

22   including, without limitation, the following:

23                a. Damages for natural persons under parens patriae authority, pursuant to Fla. Stat.

24                   § 542.22;

25                b. Injunctive and other equitable relief pursuant to Fla. Stat. § 542.23;

26                c. Civil penalties pursuant to Fla. Stat. § 542.21 which provides that any person

27                   other than a natural person is subject to a penalty of up to $1 million and that

28   COMPLAINT                                             99
           Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 101 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1                     “[a]ny person who knowingly violates any of the provisions. . .or who knowingly

 2                     aids in or advises such violation, is guilty of a felony, punishable by a fine not

 3                     exceeding $1 million if a corporation.”

 4                  d. Costs and attorney’s fees pursuant to Fla. Stat. § 542.23.

 5           374.      The acts and practices alleged constitute unfair methods of competition in

 6   violation of The Florida Deceptive and Unfair Trade Practices Act, Fla. Stat. § 501.204 et seq.

 7           375.      Further, Defendants’ actions offend established public policy and are immoral,

 8   unethical, oppressive, unscrupulous, or substantially injurious to consumers in the State of
 9   Florida in violation of Fla. Stat. § 501.204 et seq.
10           376.      The State of Florida seeks all remedies available under The Florida Deceptive and
11   Unfair Trade Practices Act, including, without limitation, the following:
12                  a. Damages for consumers, pursuant to Fla. Stat. § 501.207;
13                  b. Disgorgement and restitution pursuant to The Florida Deceptive and Unfair Trade
14                     Practices Act, Fla. Stat. § 501.204 et seq.;
15                  c. Injunctive and other equitable relief pursuant to Fla. Stat. § 501.207;
16                  d. Civil penalties pursuant to Fla. Stat. § 501.2075, which provides that anyone who
17                     engages in a willful violation “is liable for a civil penalty of not more than
18                     $10,000 for each such violation.”

19                  e. Costs and attorney’s fees pursuant to Fla. Stat. § 501.2105.

20   Idaho

21           377.      The state of Idaho repeats and realleges every preceding allegation of this

22   Complaint as if fully set forth herein.

23           378.      The acts alleged in causes of action 1 – 7 also constitute antitrust violations

24   pursuant to the Idaho Competition Act, Idaho Code §§ 48-104 and 48-105.

25           379.      Google’s conduct as alleged in the Complaint establishes that Google engages in

26   commerce in Idaho as defined in Idaho Code § 48-103(1).

27

28   COMPLAINT                                              100
           Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 102 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1         380.      Idaho seeks all remedies available under federal law or the Idaho Competition

 2   Act, Idaho Code §§ 48-108 and 48-112, including, without limitation, the following:

 3                a. Damages for persons under parens patriae authority, pursuant to Idaho Code §

 4                   48-108(2)(a);

 5                b. Disgorgement and restitution pursuant to Idaho Code §§ 48-108(1)(b) and 48-

 6                   112(2) and (4);

 7                c. Injunctive and other equitable relief pursuant to Idaho Code §§ 48-108(1)(a)-(b)

 8                   and 48-112(1);
 9                d. Civil penalties pursuant to Idaho Code § 48-108(1)(d), which provides up to
10                   $50,000 for each violation of Idaho Code §§ 48-104 and 48-105;
11                e. Costs and attorney’s fees pursuant to Idaho Code §§ 48-108(1)(d) and 48-112;
12                   and
13                f. Other remedies as the court may deem appropriate under the facts and
14                   circumstances of the case.
15   Indiana

16         381.      The state of Indiana repeats and realleges every preceding allegation of this

17   Complaint as if fully set forth herein.

18         382.      The acts alleged in causes of action 1 – 7 also constitute antitrust violations

19   pursuant to Chapter Two of the Indiana Antitrust Act, Ind. Code §§ 24-1-2-1 and 24-1-2-2.

20         383.      Indiana seeks all remedies available under federal law or the Indiana Antitrust Act

21   including, without limitation, the following:

22                a. Damages for natural persons under Indiana’s parens patriae authority;

23                b. Disgorgement and restitution pursuant to Ind. Code § 24-1-2-5;

24                c. Injunctive and other equitable relief pursuant to Ind. Code § 24-1-2-5;

25                d. Costs pursuant to Ind. Code § 24-1-2-5; and

26                e. Other remedies as the court may deem appropriate under the facts and

27                   circumstances of the case.

28   COMPLAINT                                           101
            Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 103 of 145
              ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1          384.      The acts alleged in Section III of the Complaint also constitute violations of the

 2   Indiana Deceptive Consumer Sales Act, Ind. Code § 24-5-0.5-1 et seq.:

 3          385.      Indiana seeks all remedies available under the Indiana Deceptive Consumer Sales

 4   Act including, without limitation, the following:

 5                 a. Disgorgement and restitution pursuant to Ind. Code § 24-5-0.5-4(c)(2);

 6                 b. Injunctive and other equitable relief pursuant to Ind. Code § 24-5-0.5-4(c)(1);

 7                 c. Civil penalties pursuant to Ind. Code § 24-5-0.5-4(g) which provides that the

 8                    attorney general may recover civil penalties for knowing violations of the Indiana
 9                    Deceptive Consumer Sales Act and Ind. Code § 24-5-0.5-8 which provides that
10                    the attorney general may recover civil penalties for incurable deceptive acts done
11                    as part of a scheme, artifice, or device with intent to defraud or mislead.
12                 d. Costs pursuant to Ind. Code § 24-5-0.5-4(c)(4); and
13                 e. Other remedies as the court may deem appropriate under the facts and
14                    circumstances of the case.
15   Iowa

16          386.      The state of Iowa repeats and realleges every preceding allegation of this

17   Complaint as if fully set forth herein.

18          387.      The acts alleged in causes of action 1 – 7 also constitute antitrust violations

19   pursuant to Iowa Code Chapter 553.

20          388.      Iowa seeks all remedies available under federal law and under Iowa Code § 553.1

21   et seq. including, without limitation, the following:

22             a. Injunctive and other equitable relief, including divestiture of profits, pursuant to

23                   Iowa Code § 553.12(1);

24             b. Damages resulting from the conduct pursuant to § 553.12(2); and

25             c. Civil penalties pursuant to Iowa Code § 553.13.

26          389.      The acts alleged in Section III of the Complaint also constitute unfair and

27   deceptive acts in violation of Iowa Consumer Fraud Act, Iowa Code. § 714.16 et seq.

28   COMPLAINT                                            102
           Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 104 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1         390.     Iowa seeks all remedies available under the Iowa Consumer Fraud Act,.

 2   including, without limitation, the following:

 3             a.   Restitution for consumers pursuant to Iowa Code § 714.16(7);

 4             b. Disgorgement pursuant to Iowa Code § 714.16(7);

 5             c. Injunctive and other equitable relief pursuant to Iowa Code § 714.16(7);

 6             d. Civil penalties pursuant to Iowa Code § 714.16(7) which provides that the attorney

 7                  general may request “a civil penalty not to exceed forty thousand dollars per

 8                  violation against a person found by the court to have engaged in a method, act, or
 9                  practice declared unlawful under this section; provided, however, a course of
10                  conduct shall not be considered to be separate and different violations merely
11                  because the conduct is repeated to more than one person;
12             e. Costs and attorney’s fees pursuant to Iowa Code § 714.16(11); and
13             f. Other remedies as the court may deem appropriate under the facts and
14                  circumstances of the case and pursuant to Iowa Code § 714.16(7).
15   Kentucky

16         391.     The Commonwealth of Kentucky hereby reincorporates by reference all other

17   paragraphs of this Complaint.

18         392.     The acts alleged in causes of action 1 – 7 also constitute antitrust violations

19   pursuant to Ky. Rev. Stat. § 367.175.

20         393.     Defendants engaged in and are engaging in unlawful conduct in the course of

21   trade or commerce in the Commonwealth of Kentucky, within the meaning of Ky. Rev. Stat. §

22   367.175, that has harmed and is harming the Commonwealth and its persons.

23         394.     The Commonwealth of Kentucky seeks all remedies available under federal law

24   or Kentucky law for violations of Ky. Rev. Stat. § 367.175 including, without limitation, the

25   following:

26

27

28   COMPLAINT                                          103
           Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 105 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1             a. Damages for its persons under parens patriae authority, pursuant to Ky. Rev. Stat.

 2                 § 15.020, Ky. Rev. Stat. § 367.110 through Ky. Rev. Stat. § 367.990, and common

 3                 law;

 4             b. Disgorgement and restitution pursuant to Ky. Rev. Stat. § 15.020, Ky. Rev. Stat. §

 5                 367.110 through Ky. Rev. Stat. § 367.990, and common law;

 6             c. Injunctive and other equitable relief pursuant to Ky. Rev. Stat. § 15.020, Ky. Rev.

 7                 Stat. § 367.110 through Ky. Rev. Stat. § 367.990, and common law;

 8             d. Civil penalties pursuant to Ky. Rev. Stat. § 367.990(8);
 9             e. Costs and attorneys’ fees pursuant to Ky. Rev. Stat. § 367.110 through Ky. Rev.
10                 Stat. § 367.990, Ky. Rev. Stat. § 48.005(4), and common law; and
11             f. Other remedies as the court may deem appropriate under the facts and
12                 circumstances of the case.
13         395.     The acts alleged in Section III.A. of the Complaint, in addition to the following
14   acts, also constitute violations of Ky. Rev. Stat. § 367.170:
15             a. Defendants engaged in and are engaging in unlawful conduct in the course of trade
16                 or commerce, within the meaning of Ky. Rev. Stat. § 367.170, that has harmed and
17                 is harming the Commonwealth and its persons. The above-described conduct has
18                 been and is willful within the meaning of Ky. Rev. Stat. § 367.990.

19             b. The Commonwealth states that the public interest is served by seeking a permanent

20                 injunction to restrain the acts and practices described herein. The Commonwealth

21                 and its persons will continue to be harmed unless the acts and practices complained

22                 of herein are permanently enjoined pursuant to Ky. Rev. Stat. § 367.190.

23         396.     The Commonwealth of Kentucky seeks all remedies available under Kentucky

24   law for violations of Ky. Rev. Stat. § 367.170 including, without limitation, the following:

25             a. Damages for its persons under parens patriae authority, pursuant to Ky. Rev. Stat.

26                 § 15.020, Ky. Rev. Stat. § 367.110 through Ky. Rev. Stat. § 367.990, and common

27                 law;

28   COMPLAINT                                          104
           Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 106 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1             b. Disgorgement and restitution pursuant to Ky. Rev. Stat. § 15.020, Ky. Rev. Stat. §

 2                  367.110 through Ky. Rev. Stat. § 367.990, and common law;

 3             c. Injunctive and other equitable relief pursuant to Ky. Rev. Stat. § 367.190 and

 4                  common law;

 5             d. Civil penalties pursuant to Ky. Rev. Stat. § 367.990(2);

 6             e. Costs and attorneys’ fees pursuant to Ky. Rev. Stat. § 367.110 through Ky. Rev.

 7                  Stat. § 367.990, Ky. Rev. Stat. § 48.005(4), and common law; and

 8             f. Other remedies as the court may deem appropriate under the facts and
 9                  circumstances of the case.
10   Maryland

11         397.      The state of Maryland repeats and realleges every preceding allegation of this

12   Complaint as if fully set forth herein.

13         398.      The acts alleged in causes of action 1 – 7 also constitute antitrust violations

14   pursuant to The Maryland Antitrust Act, Md. Com. Law Code Ann §11-201 et. seq.

15         399.      Maryland seeks all remedies available under federal law or Maryland’s Antitrust

16   Statute including, without limitation, the following:

17                a. Damages for natural persons under parens patriae authority, pursuant to Md.

18                   Com. Law Code Ann §11-209(b)(5);

19                b. Disgorgement and restitution pursuant to Md. Com. Law Code Ann §11-209(a);

20                c. Injunctive and other equitable relief pursuant to Md. Com. Law Code Ann §11-

21                   209(a);

22                d. Civil penalties pursuant to Md. Com. Law Code Ann §11-209(a) which provides

23                   that “In addition to the equitable remedies or other relief authorized by this

24                   section, the court may assess against any person who violates §11-204 of this

25                   subtitle a civil penalty not exceeding $10,000 for each violation ….and “[e]ach

26                   day that a violation of §11-204 of this subtitle continues is a separate violation.”;

27                e. Costs and attorney’s fees pursuant to Md. Com. Law Code Ann §11-209(a); and

28   COMPLAINT                                           105
           Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 107 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1                f. Other remedies as the court may deem appropriate under the facts and

 2                   circumstances of the case.

 3   Massachusetts

 4         400.      The Commonwealth of Massachusetts repeats and realleges each and every

 5   preceding paragraph and allegation of this Complaint as if fully set forth herein.

 6         401.       The acts alleged in the aforementioned paragraphs of the Complaint constitute

 7   unfair methods of competition and/or unfair or deceptive acts or practices in trade or commerce

 8   in violation of the Massachusetts Consumer Protection Act, M.G.L c. 93A, § 2 et seq.
 9         402.      Defendants knew or should have known that their conduct violated the
10   Massachusetts Consumer Protection Act, M.G.L c. 93A, § 2 et seq.
11         403.      The Commonwealth of Massachusetts seeks all remedies available under M.G.L.
12   c. 93A, § 4, including, without limitation, the following:
13                a. Damages for natural persons under parens patriae authority, pursuant to M.G.L.
14                   c. 93A, § 4;
15                b. Restitution for Massachusetts consumers pursuant to M.G.L. c. 93A, § 4;
16                c. Disgorgement pursuant to M.G.L. c. 93A, § 4;
17                d. Injunctive and other equitable relief pursuant to M.G.L. c. 93A, § 4;
18                e. Civil penalties for each violation committed by the Defendants pursuant to

19                   M.G.L. c. 93A, § 4;

20                f. Costs and attorney’s fees pursuant to M.G.L. c. 93A, § 4; and

21                g. Other remedies as the court may deem appropriate under the facts and

22                   circumstances of the case.

23         404.      The Commonwealth of Massachusetts notified the Defendants of this intended

24   action at least five days prior to the commencement of this action and gave the Defendants an

25   opportunity to confer in accordance with M.G. L. c. 93A, § 4.

26   Minnesota

27

28   COMPLAINT                                          106
           Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 108 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1         405.      The state of Minnesota repeats and realleges every preceding allegation of this

 2   Complaint as if fully set forth herein.

 3         406.      The acts alleged in causes of action 1 – 7 also constitute antitrust violations

 4   pursuant to the Minnesota Antitrust Law of 1971, Minn. Stat. §§ 325D.49-325D.66.

 5         407.      Minnesota seeks all remedies available under federal law or Minn. Stat. §§

 6   325D.49-325D.66 including, without limitation, the following:

 7                a. Damages for natural persons under parens patriae authority, pursuant to Minn.

 8                   Stat. § 325D.57 and Minn. Stat. § 8.31 subd. 3a;
 9                b. Disgorgement and restitution pursuant to Minn. Stat. § 325D.59 and Minn. Stat.
10                   Ch. 8;
11                c. Injunctive and other equitable relief pursuant to Minn. Stat. § 325D.58 and Minn.
12                   Stat. § 8.31, subd. 3;
13                d. Civil penalties pursuant to Minn. Stat. § 325D.56 and Minn. Stat. 8.31, subd. 3,
14                   which provide for civil penalties of $50,000 and $25,000, respectively;
15                e. Costs and attorney’s fees pursuant to Minn. Stat. § 325D.57 and Minn. Stat. §
16                   8.31, subd. 3a; and
17                f. Other remedies as the court may deem appropriate under the facts and
18                   circumstances of the case.

19   Mississippi

20         408.      The state of Mississippi repeats and realleges every preceding allegation of this

21   Complaint as if fully set forth herein. The Mississippi Attorney General has the ability to bring

22   this suit as the chief legal officer of the State of Mississippi pursuant to Miss. Code Ann. § 7-5-1

23   and as parens patriae of Mississippi residents.

24         409.      The acts alleged in causes of action 1 – 7 also constitute antitrust violations

25   pursuant to Miss. Code Ann. § 75-21-1 et seq.

26         410.      Mississippi seeks all remedies available under federal law and under Miss. Code

27   Ann. § 75-21-1 et seq. including, without limitation, the following:

28   COMPLAINT                                           107
           Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 109 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1                 a. Restitution for Mississippi consumers under the Attorney General’s parens

 2                    patriae authority, due to the state’s quasi-sovereign interest in the direct and

 3                    indirect effect of the Defendant's illegal conduct;

 4                 b. Injunctive and other equitable relief pursuant to Miss. Code Ann. §§ 75-21-1; 75-

 5                    21-3;

 6                 c. Civil penalties pursuant to Miss. Code Ann. §§ 75-21-1; 75-21-7; 75-21-9 which

 7                    provides that:

 8                                     [a]ny person, association of persons, corporation, or corporations,
 9                    domestic or foreign, who shall be a party or belong to a trust and combine shall be
10                    guilty of crime and upon conviction thereof shall, for a first offense be fined in
11                    any sum not less than one hundred dollars ($100.00) nor more than five thousand
12                    dollars ($5,000.00) …;
13          411.      The acts alleged in Section III of the Complaint also constitute unfair and
14   deceptive acts in violation of Mississippi Consumer Protection Act, Miss. Code Ann. § 75-24-1
15   et seq.:
16          412.      Mississippi seeks all remedies available under the Mississippi Consumer
17   Protection Act, Miss. Code Ann. § 75-24-1 et seq. including, without limitation, the following:
18                 a. Restitution for consumers pursuant to Miss. Code Ann. § 75-24-11;

19                 b. Disgorgement pursuant to Miss. Code Ann. §§ 75-24-11 and 75-24-23 and as an

20                    equitable remedy pursuant to common law;

21                 c. Injunctive and other equitable relief pursuant to Miss. Code Ann. §§ 75-24-9; 75-

22                    24-11;

23                 d. Civil penalties pursuant to Miss. Code Ann. § 75-24-19(1)(b) which provides that,

24                    “[i]n any action brought under Section 75-24-9, if the court finds from clear and

25                    convincing evidence, that a person knowingly and willfully used any unfair or

26                    deceptive trade practice, method or act prohibited by Section 75-24-5, the

27                    Attorney General, upon petition to the court, may recover on behalf of the state a

28   COMPLAINT                                             108
           Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 110 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1                   civil penalty in a sum not to exceed Ten Thousand Dollars ($10,000.00) per

 2                   violation…”

 3                e. Costs and attorney’s fees pursuant to Miss. Code Ann. § 75-24-19(b) and pursuant

 4                   to common law, and

 5                f. Other remedies as the court may deem appropriate under the facts and

 6                   circumstances of the case and pursuant to Miss. Code Ann. §§ 75-24-23; 11-45-

 7                   11.

 8         413.      Other remedies as the court may deem appropriate.
 9   Missouri

10         414.      The state of Missouri repeats and realleges every preceding allegation of this

11   Complaint as if fully set forth herein.

12         415.      The acts alleged in causes of action 1 – 7 also constituted antitrust violations

13   pursuant to the Missouri Antitrust Law, RSMo. §§416.011 et seq.

14         416.      Missouri seeks all remedies available under federal law or the Missouri Antitrust

15   Law, including, without limitation, the following:

16                a. Damages (including treble damages) for all persons under parens patriae

17                   authority, pursuant to RSMo. §§416.061 and 416.121;

18                b. Disgorgement and restitution pursuant to RSMo. §416.071;

19                c. Injunctive and other equitable relief pursuant to RSMo. §416.071;

20                d. Costs and attorney’s fees pursuant to RSMo. §416.121; and,

21                e. Other remedies as the court may deem appropriate under the facts and

22                   circumstances of the case.

23         417.      The acts alleged in this Complaint also violate the Missouri Merchandising

24   Practices Act, RSMo. §§407.010 et seq., as further interpreted by 15 CSR 60-8.010 et seq. and

25   15 CSR 60-9.010 et seq. Google’s conduct constitutes unfair practices, which 15 CSR 60-8.020

26   defines to include any practice which “(A) either (1) offends any public policy as it has been

27   established by the Constitution, statutes or common law of this state, or by the Federal Trade

28   COMPLAINT                                            109
           Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 111 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1   Commission, or its interpretive decision; (2) or is unethical, oppressive or unscrupulous; and (B)

 2   presents a risk of, or causes, substantial injury to consumers.” Google’s conduct also constitutes

 3   unfair practices as defined in 15 CSR 60-8.090 to include “any method, use, or practice which

 4   (A) violates state or federal law intended to protect the public and (B) presents a risk of, or

 5   causes substantial injury to consumers.” Google’s conduct also constitutes deception,

 6   misrepresentation, and the concealment, suppression, or omission of material fact as defined in

 7   15 CSR 60-9.020, 9.070-090, and 9.110.

 8         418.      Missouri seeks all remedies under the Missouri Merchandising Practices Act
 9   including, without limitation, the following:
10                a. An order of restitution for all persons pursuant to RSMo. §407.100;
11                b. Disgorgement pursuant to RSMo. §407.100;
12                c. Injunctive and other equitable relief pursuant to RSMo. §407.100;
13                d. A civil penalty in the amount of one thousand dollars ($1,000.00) for each
14                   violation of the Missouri Merchandising Practices Act pursuant to RSMo.
15                   §407.100;
16                e. Attorney’s fees, court costs, and costs of investigation pursuant to RSMo.
17                   §407.130;
18                f. An additional award in the amount of ten percent (10%) of the total restitution

19                   awarded pursuant to RSMo. §407.140, to be paid into the Missouri state treasury

20                   to the credit of the merchandising practices revolving fund; and,

21                g. Other remedies as the court may deem appropriate under the facts and

22                   circumstances of the case.

23   Montana

24         419.      The state of Montana repeats and realleges every preceding allegation of this

25   Complaint as if fully set forth herein.

26         420.      Defendant’s acts and practices alleged in Sections I through III and causes of

27   action 1 through 7 violate Montana’s Unfair Trade Practices and Consumer Protection Act,

28   COMPLAINT                                           110
           Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 112 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1   Mont. Code Ann. §‑30‑14-101 et seq., including § 30-14-103, and Unfair Trade Practices

 2   Generally, Mont. Code Ann. § 30-14-201 et seq., including § 30-14-205(2).

 3         421.      Mont. Code Ann § 30-14-103 prohibits unfair methods of competition and unfair

 4   or deceptive acts or practices in the conduct of any trade or commerce. Montana’s standard for

 5   “unfairness” as prohibited under Mont. Code Ann. § 30-14-103 is articulated in Rohrer v.

 6   Knudson, 203 P.3d 759 (Mont. 2009) as an act or practice which “offends established public

 7   policy and which is either immoral, unethical, oppressive, unscrupulous or substantially injurious

 8   to consumers.” The acts and practices alleged in Sections I through III and causes of action 1
 9   through7 violate Mont. Code Ann. § 30-14-103 and the Rohrer standard.
10                a. The acts and practices alleged in Sections I and II and causes of action 1 through7
11                   violate Mont. Code Ann. § 30-14-205 (2), subsections (b), (c), (d) and (g).
12                   Violations of Mont. Code Ann. § 30-14-205(2) also constitute methods of
13                   competition and unfair acts or practices violating § 30-14-103.
14                b. The acts and practices alleged in Section III of the complaint were and are unfair
15                   methods of competition and unfair or deceptive in violation of Mont. Code Ann. §
16                   30-14-103 and the Rohrer standard.
17                c. Defendant’s anticompetitive and unfair and/or deceptive acts and practices as
18                   delineated in Sections I through III and causes of action 1 through7 of the

19                   Complaint occurred in the conduct of trade and commerce as defined in Mont.

20                   Code Ann. § 30-14-102(8).

21                d. Defendant’s acts and practices as delineated in Sections I through III and causes

22                   of action 1 through 7 of the Complaint were and are willful for purposes of Mont.

23                   Code Ann. § 30-14-142(2), (4).

24                e. The State of Montana seeks all remedies available under federal law and Montana

25                   Code Ann. §§ 30-14-101 through 30-14-226, including, without limitation,

26                   injunctive and equitable relief, i restitution, disgorgement of profits, and the

27                   maximum civil penalties available under Mont. Code Ann. § 30-14-101 et seq.

28   COMPLAINT                                           111
           Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 113 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1                   and § 30-14-201 et seq., including but not limited to Mont. Code Ann. §§ 30-14-

 2                   111(4), -131, 142(2), and -222. Plaintiff State of Montana also seeks reasonable

 3                   attorney’s fees and costs.

 4   Nebraska

 5         422.      The state of Nebraska repeats and realleges every preceding allegation of this

 6   Complaint as if fully set forth herein.

 7         423.      The acts alleged in causes of action 1 – 7 also constitute antitrust violations

 8   pursuant to the Unlawful Restraint of Trade Act, Neb. Rev. Stat. § 59-801 et seq.
 9         424.      Nebraska seeks all remedies available under federal law or its Unlawful Restraint
10   of Trade Act including, without limitation, the following:
11                a. Damages for natural persons under parens patriae authority, pursuant to Neb.
12                   Rev. Stat. § 84-212;
13                b. Disgorgement and restitution pursuant to Neb. Rev. Stat. § 84-212;
14                c. Injunctive and other equitable relief pursuant to Neb. Rev. Stat. § 59-819;
15                d. Civil penalties pursuant to Neb. Rev. Stat. § 59-1614 which provides that “Any
16                   person who violates section 59-1603 or 59-1604 or the terms of any injunction
17                   issued as provided in the Consumer Protection Act shall forfeit and pay a civil
18                   penalty of not more than five hundred thousand dollars. Any person who violates

19                   section 59-1602 shall pay a civil penalty of not more than two thousand dollars

20                   for each violation, except that such penalty shall not apply to any radio or

21                   television broadcasting station which broadcasts, or to any publisher, printer, or

22                   distributor of any newspaper, magazine, billboard, or other advertising medium

23                   who publishes, prints, or distributes advertising in good faith without knowledge

24                   of its false, deceptive, or misleading character and no such good faith publication,

25                   printing, or distribution shall be considered a violation of section 59-1602.”

26                e. Costs and attorney’s fees pursuant to Neb. Rev. Stat. § 84-212; and

27

28   COMPLAINT                                           112
           Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 114 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1                f. Other remedies as the court may deem appropriate under the facts and

 2                   circumstances of the case.

 3   Nevada

 4         425.      The state of Nevada repeats and realleges every preceding allegation of this

 5   Complaint as if fully set forth herein.

 6         426.      The acts alleged in causes of action 1 – 7 produced, and continue to produce,

 7   harm across the Plaintiff States, including in Nevada, and also constitute antitrust violations

 8   pursuant to the Nevada Unfair Trade Practice Act, NRS 598A.010 et seq.
 9         427.      Nevada seeks all remedies available under federal law and the Nevada Unfair
10   Trade Practice Act, NRS 598A.010 et seq., including, without limitation, the following:
11                a. Damages for natural persons under parens patriae authority, pursuant NRS
12                   598A.160(1);
13                b. Disgorgement pursuant to NRS 598A.170;
14                c. Injunctive and other equitable relief pursuant to NRS 598A.070(1)(c)(1);
15                d. Civil penalties pursuant to NRS 598A.070(1)(c)(2) and NRS 598A.170;
16                e. Costs and attorney’s fees pursuant to NRS 598A.210; and
17                f. Other remedies as the court may deem appropriate under the facts and
18                   circumstances of the case.

19         428.      The acts alleged in Section III of the Complaint were overtly deceptive, not

20   merely anticompetitive, and also constitute violations of the Nevada Deceptive Trade Practices

21   Act, NRS 598.0903, et seq.:

22                a. NRS 598.0915(5) renders it unlawful to knowingly makes a false representation

23                   as to the characteristics, ingredients, uses, benefits, alterations or quantities of

24                   goods or services for sale or lease or a false representation as to the sponsorship,

25                   approval, status, affiliation or connection of a person therewith; and

26                b. NRS 598.0915(15) renders it unlawful to knowingly makes any other false

27                   representation in a transaction.

28   COMPLAINT                                            113
           Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 115 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1                 c. NRS 598.0923(2) renders it unlawful to fail to disclose a material fact in

 2                    connection with the sale or lease of goods or services;

 3                 d. NRS 598.0923(3) renders it unlawful to violate a state or federal statute or

 4                    regulation relating to the sale or lease of goods or services; and

 5                 e. NRS 598.0923(4) renders it unlawful to use coercion, duress or intimidation in a

 6                    transaction.

 7          429.      Nevada seeks all remedies available under the Nevada Deceptive Trade Practices

 8   Act, NRS 598.0903, et seq., including, without limitation, the following:
 9                 a. Restitution pursuant to NRS 598.0975(2);
10                 b. Disgorgement pursuant to NRS 598.0963(3);
11                 c. Injunctive and other equitable relief pursuant to NRS 598.0963(3);
12                 d. Civil penalties pursuant to NRS 598.0999(2) in the amount of $5,000 for each and
13                    every violation of the Nevada Deceptive Trade Practices Act as alleged herein;
14                 e. Civil penalties pursuant to NRS 598.0973 of up to $12,500 for each and every
15                    violation of the Nevada Deceptive Trade Practices Act directed toward an elderly
16                    person or a person with a disability;
17                 f. Costs and attorney’s fees pursuant to NRS 598.0999(2); and
18                 g. Other remedies as the court may deem appropriate under the facts and

19                    circumstances of the case.

20

21

22   New Hampshire

23          430.      The state of New Hampshire repeats and realleges every preceding allegation of

24   this Complaint as if fully set forth herein.

25          431.      The acts alleged in causes of action 1 – 7 also constitute antitrust violations

26   pursuant to N.H. RSA §356, et. seq.

27

28   COMPLAINT                                            114
           Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 116 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1          432.      New Hampshire seeks all remedies available under federal law and/or N.H. RSA

 2   §356:4, including, without limitation, the following:

 3                 a. Damages for natural persons under parens patriae authority, pursuant to N.H.

 4                    RSA §356:4-a

 5                 b. Disgorgement and restitution pursuant to N.H. RSA §358-A:4;

 6                 c. Injunctive and other equitable relief pursuant to N.H. RSA §356:4-a; N.H. RSA

 7                    §356:4-a

 8                 d. Civil penalties pursuant to N.H. RSA §356:4, which provides that “a person who
 9                    knowingly and willfully engages in conduct prohibited by this chapter shall be
10                    guilty of a misdemeanor if a natural person, or guilty of a felony if any other
11                    person. When the offense consists of a combination to control the price or supply,
12                    or to prevent competition in the sale, of foodstuffs or fuel, the person thus
13                    engaged shall be guilty of a class B felony if a natural person, or guilty of a felony
14                    if any other person. Each day's violation of any provision of RSA §356 shall
15                    constitute a separate offense”;
16                 e. Costs and attorney’s fees pursuant to N.H. RSA §356:4-b; N.H. RSA §356:10;
17                    and
18                 f. Other remedies as the court may deem appropriate under the facts and

19                    circumstances of the case.

20          433.      The acts alleged in Section III of the Complaint also constitute violations of the

21   New Hampshire Consumer Protection Act, N.H. RSA §358:A:1, et. seq.

22          434.      New Hampshire seeks all legal and equitable remedies available under New

23   Hampshire Consumer Protection Act, and common law, to include, among other things,

24   restitution, injunctive relief, civil penalties, costs and attorney’s fees under N.H. RSA §358-A:1,

25   et. seq.

26   New Jersey

27

28   COMPLAINT                                            115
           Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 117 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1         435.       The State of New Jersey repeats and realleges every preceding allegation of this

 2   Complaint as if fully set forth herein.

 3         436.      The acts alleged in paragraphs 44 to 224 also constitute antitrust violations

 4   pursuant to the New Jersey Antitrust Act, N.J.S.A. 56:9-1 et seq., in that Defendants acted with

 5   the purpose and/or effect of unreasonably restraining trade and commerce within the State of

 6   New Jersey and elsewhere pursuant to N.J.S.A. 56:9-3.

 7         437.      New Jersey seeks all remedies available under federal law, New Jersey State law,

 8   and the New Jersey Antitrust Act including, without limitation, the following:
 9                a. Injunctive and other equitable relief pursuant to N.J.S.A. 56:9-10(a);
10                b. Civil penalties pursuant to N.J.S.A. 56:9-10(c) which provides that: “any person
11                   who violates the provisions of this act shall be liable to a penalty of not more than
12                   the greater of $100,000.00 or $500.00 per day for each and every day of said
13                   violation”;
14                c. Treble damages, together with attorney’s fees, filing fees, and reasonable costs of
15                   suit, including, but not limited to the expenses of discovery and document
16                   production fees pursuant to N.J.S.A. 56:9-12(a); and
17                d. Other remedies as the court may deem appropriate under the facts and
18                   circumstances of the case.

19         438.      The acts alleged in paragraphs 225 to 252 of the Complaint also constitute

20   violations of the New Jersey Consumer Fraud Act, N.J.S.A. 56:8-1 et seq.

21         439.      New Jersey seeks all remedies available under the New Jersey Consumer Fraud

22   Act, N.J.S.A. 56:8-1 et seq., including, without limitation:

23                a. Injunctive and other equitable relief pursuant to N.J.S.A. 56:8-8;

24                b. Civil penalties pursuant to N.J.S.A. 56:8-13 which provides that: “[a]ny person

25                   who violates any of the provisions of the act . . . shall, in addition to any other

26                   penalty provided by law, be liable to a penalty of not more than $10,000 for the

27

28   COMPLAINT                                            116
           Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 118 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1                   first offense and not more than $20,000 for the second and each subsequent

 2                   offense”;

 3                c. Costs and attorney’s fees pursuant to N.J.S.A. 56:8-11 and -19; and

 4                d. Other remedies as the court may deem appropriate under the facts and

 5                   circumstances of the case.

 6   New York

 7         440.      The state of New York repeats and realleges every preceding allegation of this

 8   Complaint as if fully set forth herein.
 9         441.      The acts alleged in causes of action 1 – 7 also constitute antitrust violations
10   pursuant to New York's antitrust law, the Donnelly Act, New York Gen. Bus. Law §§ 340 et
11   seq., and violations of § 63(12) of New York's Executive Law, in that Defendants engaged in
12   repeated and/or persistent illegal acts—violations of Sections 1 and 2 of the Sherman Act as well
13   as the Donnelly Act—in the carrying on, conducting, or transaction of business within the
14   meaning and intent of Executive Law § 63(12).
15         442.      The acts alleged in Section III.A also constitute violations of Gen. Bus. Law §
16   349, in that Defendants engaged in deceptive acts and practices, and violations of § 63(12) of
17   New York’s Executive Law, in that Defendants engaged in repeated and/or persistent fraudulent
18   and/or illegal conduct.

19         443.      New York seeks all remedies available under federal law or the Donnelly Act,

20   New York Gen. Bus. Law §§ 340-347, 349 and 350-d, and Executive Law § 63(12) including,

21   without limitation, the following:

22                a. Damages, disgorgement, and restitution pursuant to Executive Law § 63;

23                b. Injunctive and other equitable relief pursuant to New York Gen. Bus. Law § 342

24                   and Executive Law § 63;

25                c. Civil penalties pursuant to New York Gen. Bus. Law § 342-a and 350-d;

26                d. Costs and attorney’s fees; and

27

28   COMPLAINT                                           117
           Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 119 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1                 e. Other remedies as the court may deem appropriate under the facts and

 2                    circumstances of the case.

 3   North Carolina

 4          444.       The state of North Carolina repeats and realleges every preceding allegation of

 5   this Complaint as if fully set forth herein.

 6          445.      The acts alleged in the First and Fifth causes of action stated above are antitrust

 7   violations pursuant to N.C.G.S. § 75-2.1, in that they constitute unlawful monopolization of a

 8   part of trade or commerce in North Carolina. The acts alleged in the Second, Third, Fourth,
 9   Sixth, and Seventh causes of action stated above are also antitrust violations pursuant to
10   N.C.G.S. §§ 75-1 and 75-2, in that they constitute contracts in restraint of trade or commerce in
11   North Carolina, and acts and contracts in in restraint of trade or commerce which violate the
12   principles of the common law.
13          446.      North Carolina seeks all remedies available for claims under federal law and
14   claims under N.C.G.S. §§ 75-1, 75-2, and 75-2.1, including, without limitation, the following:
15                 a. Damages for natural persons under parens patriae authority, pursuant to 15
16                    U.S.C. § 15c; N.C.G.S. §§ 75-9, 75-15, 75-15.1, and 75-16; and the common law
17                    of North Carolina;
18                 b. Disgorgement and restitution pursuant to N.C.G.S. § 75-15.1 and the common law

19                    of North Carolina;

20                 c. Injunctive and other equitable relief pursuant to N.C.G.S. § 75-14 and the

21                    common law of North Carolina;

22                 d. Civil penalties pursuant to N.C.G.S. § 75-15.2, which provides a penalty of up to

23                    $5,000 per violation;

24                 e. Costs and attorney’s fees pursuant to N.C.G.S. § 75-16.1; and

25                 f. Other remedies as the court may deem appropriate under the facts and

26                    circumstances of the case.

27

28   COMPLAINT                                            118
           Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 120 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1         447.      The acts alleged in Section III of the Complaint also constitute violations of the

 2   North Carolina Unfair or Deceptive Trade Practices Act, N.C.G.S. § 75 1.1, because:

 3                a. all violations of N.C.G.S. §§ 75-1, 75-2, and 75-2.1 are per se unfair or deceptive

 4                   acts or practices within the meaning of N.C.G.S. § 75-1.1, and

 5                b. the acts complained of violate N.C.G.S. § 75-1.1 independent of any violation of

 6                   the antitrust laws, as they are unfair or deceptive; and

 7                c. the acts complained of occurred in or affected commerce.

 8         448.       North Carolina seeks all remedies available for claims under N.C.G.S. § 75-1.1,
 9   including, without limitation, the following:
10                a. Damages for natural persons under parens patriae authority, pursuant to N.C.G.S.
11                   §§ 75-9, 75-15, 75-15.1, and 75-16; and the common law of North Carolina;
12                b. Disgorgement and restitution pursuant to N.C.G.S. § 75-15.1 and the common law
13                   of North Carolina;
14                c. Injunctive and other equitable relief pursuant to N.C.G.S. § 75-14 and the
15                   common law of North Carolina;
16                d. Civil penalties pursuant to N.C.G.S. § 75-15.2, which provides a penalty of
17                   $5,000 per violation;
18                e. Costs and attorney’s fees pursuant to N.C.G.S. § 75-16.1; and

19                f. Other remedies as the court may deem appropriate under the facts and

20                   circumstances of the case.

21   North Dakota

22         449.      The state of North Dakota repeats and realleges every preceding allegation of this

23   Complaint as if fully set forth herein.

24         450.      The acts alleged in causes of action 1 – 7 also constitute antitrust violations

25   pursuant to the Uniform State Antitrust Act, North Dakota Century Code (N.D.C.C.) § 51-08.1-

26   01 et seq.

27

28   COMPLAINT                                           119
           Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 121 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1         451.      The State of North Dakota seeks all remedies available under federal law or

 2   N.D.C.C. § 51-08.1-01 et seq., including, without limitation, the following:

 3                a. Damages sustained pursuant to N.D.C.C. § 51-08.1-08;

 4                b. Disgorgement and restitution pursuant to N.D.C.C. §§ 51-08.1-07 and 51-08.1-08;

 5                c. Injunctive and other equitable relief pursuant to N.D.C.C. §§ 51-08.1-07 and 51-

 6                   08.1-08;

 7                d. Civil penalties pursuant N.D.C.C. § 51-08.1-07, which provides that the trier of

 8                   fact may assess for the benefit of the state a civil penalty of not more than fifty
 9                   thousand dollars for each violation of N.D.C.C. chapter 51-08.1;
10                e. Costs and attorney’s fees pursuant to N.D.C.C. § 51-08.1-07; and
11                f. Other remedies as the court may deem appropriate under the facts and
12                   circumstances of the case.
13         452.      The acts alleged in Section III of the Complaint also constitute violations of the
14   Consumer Fraud Law, North Dakota Century Code (N.D.C.C.) § 51-15-01 et seq., Unlawful
15   Sales or Advertising Practices.
16         453.      The State of North Dakota seeks all remedies available under N.D.C.C. § 51-15-
17   01 et seq., including, without limitation, the following:
18                a. Damages for North Dakota persons under parens patriae authority pursuant to

19                   N.D.C.C. § 51‑15‑07;

20                b. Disgorgement and restitution pursuant to N.D.C.C. § 51‑15‑07;

21                c. Injunctive and other equitable relief pursuant to N.D.C.C. § 51‑15‑07;

22                d. Civil penalties pursuant to N.D.C.C. § 51‑15‑11, which provides that the court

23                   may assess for the benefit of the state a civil penalty of not more than five

24                   thousand dollars for each violation of N.D.C.C. chapter 51-15;

25                e. Attorney's fees, investigation fees, costs, and expenses pursuant to N.D.C.C. §

26                   51‑15‑10; and

27

28   COMPLAINT                                           120
           Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 122 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1                 f. Other remedies as the court may deem appropriate under the facts and

 2                    circumstances of the case.

 3   Oklahoma

 4          454.      Plaintiff State of Oklahoma repeats and realleges every preceding allegation of

 5   this Complaint as if fully set forth herein.

 6          455.      The acts alleged in causes of action 1 – 7 also constitute antitrust violations

 7   pursuant to the Oklahoma Antitrust Reform Act, 79 O.S. §§ 201, et seq.

 8          456.      Plaintiff State of Oklahoma seeks all remedies available under federal law or the
 9   Oklahoma Antitrust Reform Act, 79 O.S. §§ 201, et seq., including, without limitation, the
10   following:
11                 a. Damages for natural persons under parens patriae authority, pursuant to 79 O.S. §
12                    205;
13                 b. Disgorgement and restitution pursuant to 79 O.S. § 205;
14                 c. Injunctive and other equitable relief pursuant to 79 O.S. § 205;
15                 d. Costs and attorney’s fees pursuant to 79 O.S. § 205;
16                 e. Other remedies as the court may deem appropriate under the facts and
17                    circumstances of the case.
18          457.      The acts alleged in Section III of the Complaint also constitute violations of the

19   Oklahoma Consumer Protection Act, 15 O.S. §§ 751, et seq.

20          458.      Plaintiff State of Oklahoma seeks all remedies available under the Oklahoma

21   Consumer Protection Act, 15 O.S. §§ 751, et seq., including, without limitation, the following:

22                 a. Injunctive and other equitable relief pursuant to 15 O.S. § 756.1;

23                 b. Civil penalties pursuant to 15 O.S. § 761.1, which provides that “Any person who

24                    is found to be in violation of the Oklahoma Consumer Protection Act in a civil

25                    action . . . shall forfeit and pay a civil penalty of not more than Ten Thousand

26                    Dollars ($10,000.00) per violation, in addition to other penalties that may be

27                    imposed by the court, as the court shall deem necessary and proper”;

28   COMPLAINT                                            121
           Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 123 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1                c. Costs and attorney’s fees pursuant to 15 O.S. § 761.1; and

 2                d. Other remedies as the court may deem appropriate under the facts and

 3                   circumstances of the case.

 4   Oregon

 5         459.      The State of Oregon repeats and realleges every preceding allegation of this

 6   Complaint.

 7         460.      The acts alleged in causes of action 1 – 7 also constitute antitrust violations

 8   pursuant to Oregon Revised Statutes (“ORS”) 646.705, ORS 646.725, ORS 646.730, et seq.
 9   These violations had impacts within the State of Oregon and substantially affected the people of
10   Oregon.
11         461.      The State of Oregon seeks all remedies available under federal law and ORS
12   646.705 et. seq. including, without limitation, the following:
13                a. Damages for natural persons under parens patriae authority, pursuant to ORS
14                   646.775;
15                b. Disgorgement and other equitable relief pursuant to ORS 646.770 and ORS
16                   646.775;
17                c. Injunctive and other equitable relief pursuant to ORS 646.760(2); ORS 646.770;
18                   ORS 646.775.

19                d. Civil penalties pursuant to ORS 646.760(1) which provides that a court may

20                   assess for the benefit of the state a civil penalty of not more than $250,000 for

21                   each violation,

22                e. Costs, including expert witness fees and costs of investigation, and attorney’s fees

23                   pursuant to ORS 646.760, ORS 646.770, ORS 646.775; and

24                f. Other remedies as the court may deem appropriate under the facts and

25                   circumstances of the case.

26   Rhode Island

27

28   COMPLAINT                                           122
           Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 124 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1         462.      The state of Rhode Island repeats and realleges every preceding allegation of this

 2   Complaint as if fully set forth herein.

 3         463.      The acts alleged in causes of action 1 – 7 also constitute antitrust violations

 4   pursuant to the Rhode Island Antitrust Act, R.I. Gen. L. §§ 6-36-1, et. seq.

 5         464.      Rhode Island seeks all remedies available under federal law or the Rhode Island

 6   Antirust Act including, without limitation, the following:

 7                a. Damages for natural persons under parens patriae authority, pursuant to R.I. Gen.

 8                   L. § 6-36-12;
 9                b. Disgorgement and restitution pursuant to R.I. Gen. L. § 6-36-11;
10                c. Injunctive and other equitable relief pursuant to R.I. Gen. L. § 6-36-10;
11                d. Civil penalties pursuant to R.I. Gen. L. 6-36-10(c) which provides that “any
12                   person who violates this chapter may be liable for a civil penalty of not more than
13                   fifty thousand dollars ($50,000) for each violation.”;
14                e. Costs and attorney’s fees pursuant to§ 6-36-11(a); and
15                f. Other remedies as the court may deem appropriate under the facts and
16                   circumstances of the case.
17   South Dakota

18         465.      The State of South Dakota repeats and realleges every preceding allegation of this

19   Complaint as if fully set forth herein.

20         466.      The acts alleged constitute antitrust violations pursuant to South Dakota Codified

21   Laws (SDCL) § 37-1-3.1, et seq.

22         467.      South Dakota seeks all remedies available under federal law or SDCL § 37-1-3.1,

23   et seq. including, without limitation, the following:

24                a. Injunctive and all other legal and equitable relief pursuant to SDCL § 37-1-14.2;

25                b. Civil penalties pursuant to SDCL § 37-1-14.2 which provides that: “The court

26                   may assess for the benefit of the state a civil penalty of not more than fifty

27                   thousand dollars for each violation of this chapter”;

28   COMPLAINT                                           123
            Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 125 of 145
              ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1                 c. All costs and attorney’s fees available under SDCL § 37-1-3.1 et seq.;

 2                 d. Monetary relief for natural persons under parens patriae authority, pursuant to

 3                    SDCL §§ 37-1-23, 37-1-24, and 37-1-25; and

 4                 e. Other remedies as the court may deem appropriate under the facts and

 5                    circumstances of the case.

 6          468.      The acts alleged also constitute violations of the South Dakota Deceptive Trade

 7   Practices and Consumer Protection statutes, SDCL ch. 37-24.

 8          469.      The Attorney General of the State of South Dakota is authorized to bring an
 9   action in the name of the State against any person who is using, has used, or is about to use any
10   act or practice declared unlawful by SDCL § 37-24-6. The Attorney General has reason to
11   believe that the Defendants have used and are using the acts alleged in this Complaint, which
12   violate SDCL § 37-24-6.
13          470.      South Dakota seeks all remedies available under SDCL ch. 37-24 including,
14   without limitation, the following:
15                 a. Injunctive and other equitable relief pursuant to SDCL § 37-24-23;
16                 b. Civil penalties pursuant to SDCL § 37-24-27 which provides for a penalty of not
17                    more than two thousand dollars per violation;
18                 c. Costs and attorney’s fees pursuant to SDCL § 37-24-23; and

19                 d. Other remedies as the court may deem appropriate under the facts and

20                    circumstances of the case.

21   Utah

22          471.      The state of Utah repeats and realleges every preceding allegation of this

23   Complaint as if fully set forth herein.

24          472.      The acts alleged in causes of action 1 – 7 also constitute antitrust violations

25   pursuant to the Utah Antitrust Act, Utah Code §§ 76-10-3101, et. seq.

26          473.      Utah seeks all remedies available under federal law or the Utah Antitrust Act

27   including, without limitation, the following:

28   COMPLAINT                                            124
           Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 126 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1                a. Damages for natural persons under parens patriae authority, pursuant to Utah

 2                   Code § 76-10-3108(1);

 3                b. Disgorgement and restitution pursuant to Utah Code § 76-10-3108(1);

 4                c. Injunctive and other equitable relief pursuant to Utah Code § 76-10-3108(1);

 5                d. Civil penalties pursuant to Utah Code § 76-10-3108(2) which provides that: “Any

 6                   person, other than an individual, who violates this act is subject to a civil penalty

 7                   of not more than $500,000 for each violation.”;

 8                e. Costs and attorney’s fees pursuant to Utah Code § 76-10-3109(3); and
 9                f. Other remedies as the court may deem appropriate under the facts and
10                   circumstances of the case.
11         474.      The acts alleged in Section III.A of the Complaint also constitute violations of the
12   Utah Consumer Sales Practices Act, Utah Code §§13-11-1, et. seq. This claim asserting
13   violations of the Utah Consumer Sales Practices Act is brought by the Utah Division of
14   Consumer Protection through the Utah Attorney General’s Office acting as their counsel.
15         475.      Google is a “supplier” engaged in “consumer transactions” pursuant to Utah Code
16   §§ 13-11-3(2), (6).
17         476.      Utah seeks all remedies available under Utah Consumer Sales Practices Act
18   including, without limitation, the following:

19                a. Damages for consumers pursuant to Utah Code §13-11-17;

20                b. Injunctive and other equitable relief pursuant to Utah Code §13-11-17(1);

21                c. A fine pursuant to Utah Code §13-11-17(1) determined in accordance with the

22                   criteria enumerated in Utah Code §13-11-17(6) as determined at trial;

23                d. Attorney’s fees, court costs, and costs of investigation pursuant to Utah Code §13-

24                   11-17.5; and

25                e. Other remedies as the court may deem appropriate under the facts and

26                   circumstances of the case.

27   Virginia

28   COMPLAINT                                           125
           Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 127 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1          477.      The Commonwealth of Virginia repeats and realleges every preceding allegation

 2   of this Complaint as if fully set forth herein.

 3          478.      The acts alleged in causes of action 1 – 7 also constitute antitrust violations

 4   pursuant to the Virginia Antitrust Act, Virginia Code § 59.1-9.1 et seq.

 5          479.      Virginia seeks all remedies available under federal law or the Virginia Antitrust

 6   Act including, without limitation, the following:

 7                 a. Disgorgement and restitution pursuant to Virginia Code § 59.1-9.15(a);

 8                 b. Injunctive and other equitable relief pursuant to Virginia Code § 59.1-9.15(a) and
 9                    (d);
10                 c. Civil penalties pursuant to Virginia Code § 59.1-9.15(a) and Virginia Code §
11                    59.1-9.11, which provides that “the court may assess for the benefit of the
12                    Commonwealth a civil penalty of not more than $100,000 for each willful or
13                    flagrant violation of this chapter.”
14                 d. Costs and attorney’s fees pursuant to Virginia Code § 59.1-9.15(a) and
15                 e. Other remedies as the court may deem appropriate under the facts and
16                    circumstances of the case.
17   Washington

18          480.      The state of Washington repeats and realleges every preceding allegation of this

19   Complaint as if fully set forth herein.

20          481.      The acts alleged in causes of action 1 – 7 also constitute antitrust violations

21   pursuant to the Washington Consumer Protection Act, RCW 19.86.020, 19.86.030, and

22   19.86.040.

23          482.      Washington seeks all remedies available under federal law or the Washington

24   Consumer Protection Act including, without limitation, the following:

25                 a. Disgorgement and restitution pursuant to RCW 19.86.080;

26                 b. Injunctive and other equitable relief pursuant to RCW 19.86.080;

27                 c. Civil penalties pursuant to RCW 19.86.140;

28   COMPLAINT                                               126
           Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 128 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1                d. Costs and attorney’s fees pursuant to RCW 19.86.080; and

 2                e. Other remedies, including interest, as the court may deem appropriate under the

 3                   facts and circumstances of the case.

 4         483.      The acts alleged in Section III of the Complaint also constitute unfair or deceptive

 5   acts or practices in the conduct of trade or commerce in violation of the Washington Consumer

 6   Protection Act, RCW 19.86.020.

 7         484.      Washington seeks all remedies available under the Washington Consumer

 8   Protection Act including, without limitation, the following:
 9                a. Disgorgement and restitution pursuant to RCW 19.86.080;
10                b. Injunctive and other equitable relief pursuant to RCW 19.86.080;
11                c. Civil penalties pursuant to RCW 19.86.140;
12                d. Costs and attorney’s fees pursuant to RCW 19.86.080; and
13                e. Other remedies, including interest, as the court may deem appropriate under the
14                   facts and circumstances of the case.
15   West Virginia

16         485.      The state of West Virginia repeats and realleges every preceding allegation of this

17   Complaint as if fully set forth herein.

18         486.      The acts alleged in causes of action 1 – 7 also constitute violations of the West

19   Virginia Antitrust Act, W.Va. Code § 47-18-1 et seq.

20         487.      West Virginia seeks all remedies available under federal law or the West Virginia

21   Antitrust Act including, without limitation, the following:

22                a. Damages for natural persons under parens patriae authority, pursuant to W.Va.

23                   Code § 47-18-17;

24                b. Disgorgement and restitution pursuant to the court’s equitable authority;

25                c. Injunctive and other equitable relief pursuant to W.Va. Code § 47-18-8;

26                d. Civil penalties pursuant to W.Va. Code § 47-18-8;

27                e. Costs and attorney’s fees pursuant to W.Va. Code § 47-18-8 and 47-18-17; and

28   COMPLAINT                                           127
           Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 129 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1                f. Other remedies as the court may deem appropriate under the facts and

 2                   circumstances of the case.

 3

 4                                        PRAYER FOR RELIEF

 5         488.      Plaintiff States are entitled as parens patriae to recover, and should be awarded,

 6   treble damages on behalf of their natural person residents pursuant to the Clayton Act, 15 U.S.C.

 7   §15c(a). Individual Plaintiff States are also entitled to recover additional damages (including

 8   treble or other enhanced damages where applicable) as specified in their state law claims above.
 9         489.      Plaintiff States are not seeking damages specifically on behalf of any state
10   agencies in this lawsuit. State agencies are thus not parties to this action, including for discovery
11   purposes.
12         490.      Plaintiff States are entitled to, and should be awarded, a remedy of disgorgement
13   against Google for any unjust profits that Google received as a result of the unlawful conduct
14   described herein which is not income derived from natural persons (or others under state laws
15   where applicable) that is subject to recovery under parens patriae authority. For example, such
16   income could include (but is not necessarily limited to) income from sales of advertising inside
17   the Google Play Store or from data associated with in-app purchases acquired by Google through
18   Google Play Billing. Further, if Plaintiff States are denied recovery of parens patriae damages,

19   Plaintiff States are entitled to, and should be awarded, disgorgement against Google for income

20   Google derived from natural persons (or others under state laws where applicable).

21         491.      Plaintiff States pray that the Court adjudge and decree as follows:

22               a. That Google’s overbroad and/or pretextual technological obstacles and warnings in

23                  the process of sideloading Android apps, as described in Section I.C.1 above,

24                  violates Sections 1 and 2 of the Sherman Act, 15 U.S.C. §§ 1 and 2, and the State

25                  laws identified in Plaintiff States’ eighth cause of action;

26               b. That Google’s use of contractual and other restraints—including but not limited to

27                  Anti-Fragmentation Agreements, Android Compatibility Commitments, Mobile

28   COMPLAINT                                            128
         Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 130 of 145
           ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1               Application Distribution Agreements, and Revenue Sharing Agreements—to

 2               unreasonably restrict competition in the Android App Distribution Market violates

 3               Sections 1 and 2 of the Sherman Act, 15 U.S.C. §§ 1 and 2, and the State laws

 4               identified in Plaintiff States’ eighth cause of action;

 5          c. That Section 4.5 of Google’s Developer Distribution Agreement, which prohibits

 6               developers from using “Google Play to distribute or make available any Product

 7               that has a purpose that facilitates the distribution of software applications and

 8               games for use on Android devices outside of Google Play,” violates Sections 1 and
 9               2 of the Sherman Act, 15 U.S.C. §§ 1 and 2, and the State laws identified in
10               Plaintiff States’ eighth cause of action;
11          d. That Google’s conditioning of developers’ access to Google App Campaigns on
12               placement of their apps in the Google Play Store violates Sections 1 and 2 of the
13               Sherman Act, 15 U.S.C. §§ 1 and 2, and the State laws identified in Plaintiff
14               States’ eighth cause of action;
15          e. That Google’s attempts to pay Samsung to abandon relationships with top
16               developers and scale back competition through the Samsung Galaxy Store, as
17               described in Section I.E.1 above, violated Sections 1 and 2 of the Sherman Act, 15
18               U.S.C. §§ 1 and 2, and the State laws identified in Plaintiff States’ eighth cause of

19               action;

20          f. That Google’s in-kind payments to key app developers to deter them from directly

21               competing with the Google Play Store, as described in Section I.E.2 above,

22               violated Sections 1 and 2 of the Sherman Act, 15 U.S.C. §§ 1 and 2, and the State

23               laws identified in Plaintiff States’ eighth cause of action; and

24          g. That Google’s contractual provisions and payment policies requiring app

25               developers to exclusively use Google Play Billing to process in-app purchases of

26               digital content—including Developer Distribution Agreement Sections 3.2 and 4.1,

27               and Google’s Developer Program Policies—violate Sections 1 and 2 of the

28   COMPLAINT                                         129
           Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 131 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1                 Sherman Act, 15 U.S.C. §§ 1 and 2, and the State laws identified in Plaintiff

 2                 States’ eighth cause of action.

 3         492.     Plaintiff States are entitled to, and should receive, injunctive relief against Google

 4   as appropriate, including structural remedies, to remedy Google’s unlawful conduct and to

 5   prevent similar or related future unlawful conduct. Accordingly, Plaintiff States pray that the

 6   Court adjudge and decree that Google, all persons acting on its behalf or under its direction or

 7   control, and all successors thereto, be enjoined from:

 8             a. Imposing needless technological obstacles or inaccurate warnings in the user
 9                 experience of sideloading Android apps for apps that meet reasonable industry
10                 safety standards;
11             b. Using contracts or other restraints—including but not limited to Anti-
12                 Fragmentation Agreements, Android Compatibility Commitments, Mobile
13                 Application Distribution Agreements, and Revenue Sharing Agreements—to
14                 unreasonably restrict competition in the Android App Distribution Market (by, for
15                 example, prohibiting an OEM from preloading a competing app store with or in
16                 lieu of the Google Play Store, or requiring premium placement of the Google Play
17                 Store on the device’s home screen);
18             c. Prohibiting developers from using Google Play to distribute apps or app stores that

19                 may be used to facilitate the distribution of apps on Android devices outside of

20                 Google Play;

21             d. Conditioning access to Google App Campaigns on placement of an app in the

22                 Google Play Store;

23             e. Paying Samsung or other OEMs to abandon relationships with app developers or

24                 to otherwise scale back competition through competing app stores such as the

25                 Samsung Galaxy Store;

26             f. Paying app developers, directly or through in-kind services, to deter them from

27                 making their apps available outside the Google Play Store;

28   COMPLAINT                                           130
           Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 132 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1             g. Requiring the developers of apps in the Google Play Store to use or offer Google

 2                 Play Billing or any other Google service to process payments for in-app purchases;

 3             h. Using any information obtained by Google Play Billing for any purpose other than

 4                 clearing the financial transaction at issue;

 5             i. Sharing any information obtained by Google Play Billing with any other part of

 6                 Google for any reason, and from using any such information for any business

 7                 purpose (e.g., for advertising purposes) other than clearing the financial transaction

 8                 at issue; and
 9             j. Additional conduct as may be advisable based upon the facts of the case as it is
10                 proven at trial.
11         493.     Plaintiff States are also entitled to, and should receive, additional injunctive relief
12   against Google as appropriate that may include, but is not necessarily limited to, the following:
13             a. Prohibiting Google from additional conduct, and requiring Google to take
14                 additional actions, as may be advisable based upon the facts of the case as it is
15                 proven at trial both to remedy Google’s past and current unlawful conduct and to
16                 reasonably reduce the possibility of future similar unlawful conduct; and
17             b. Requiring Google to employ a neutral monitor to ensure compliance with the
18                 foregoing injunctive relief, and to report periodic verifications of such compliance

19                 or non-compliance to the Plaintiff States at reasonable intervals, for a period of not

20                 less than twenty years.

21         494.     Plaintiff States are entitled to recover, and should be awarded, civil penalties as

22   provided herein. Consistent with the total dollar limits set forth in all such authorities, the Court

23   should make a single award of civil penalties in an amount sufficient to deter Google and others

24   similarly situated from future unlawful conduct of the sort at issue in this case. The Court could

25   authorize the Plaintiff States to allocate such a civil penalties award among themselves as they

26   may deem appropriate, or the Court could allocate such a civil penalty award among the states in

27   accordance with each states’ laws. Plaintiff States will seek a specific award which they deem

28   COMPLAINT                                           131
              Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 133 of 145
                ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1   appropriate based upon the facts of the case as it is proven at trial. Discovery specifically

 2   concerning the calculation of civil penalties by the Plaintiff States should be deferred until after

 3   trial.

 4            495.   Plaintiff States are entitled to recover, and should be awarded, their reasonable

 5   attorney’s fees, expenses, and costs of suit, as provided for in 15 U.S.C. §15c(a) and under

 6   specific state law claims.

 7            496.   Plaintiff States seek such further and additional relief as may be appropriate based

 8   upon the facts of the case as it is proven at trial.
 9

10   Respectfully submitted,

11   July 7, 2021
12   FOR PLAINTIFF STATE OF UTAH:
13   SEAN D. REYES, Attorney General
14    /s/ David N. Sonnenreich
     DAVID N. SONNENREICH, Deputy Attorney General
15   Office of the Utah Attorney General
     160 E 300 S, 5th Floor
16   Salt Lake City, Utah 84114
     Phone: 801-845-6862
17   Email: dsonnenreich@agutah.gov
18   FOR PLAINTIFF STATE OF NEW YORK:
19
     LETITIA JAMES, Attorney General
20
     /s/ Bryan L. Bloom
21   ELINOR R. HOFFMANN, Chief, Antitrust Bureau
     BRYAN L. BLOOM, Assistant Attorney General
22   MORGAN J. FEDER, Assistant Attorney General
23
     New York State Office of the Attorney General
24   28 Liberty Street
     New York, NY 10005
25   Phone: 212-416-8262
     Email: Elinor.Hoffmann@ag.ny.gov
26          Bryan.Bloom@ag.ny.gov
27          Morgan.Feder@ag.ny.gov

28   COMPLAINT                                              132
          Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 134 of 145
            ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



     FOR PLAINTIFF STATE OF NORTH CAROLINA:
 1
     JOSHUA H. STEIN, Attorney General
 2
      /s/ Jessica V. Sutton
 3   JESSICA V. SUTTON, Special Deputy Attorney General
     W. SWAIN WOOD, First Assistant Attorney General and General Counsel
 4   KEVIN ANDERSON, Senior Deputy Attorney General and Director, Consumer Protection
     Division
 5   JONATHAN MARX, Special Deputy Attorney General
 6   North Carolina Department of Justice
     P.O. Box 628
 7   Raleigh, NC 27602
     Phone: 919-716-6000
 8   Email: jsutton2@ncdoj.gov
 9   FOR PLAINTIFF STATE OF TENNESSEE:
10   HERBERT H. SLATERY III, Attorney General and Reporter
11    /s/ Herbert H. Slatery III
     HERBERT H. SLATERY, Attorney General and Reporter
12   J. DAVID MCDOWELL, Director of Antitrust, Senior Assistant Attorney General
     S. ETHAN BOWERS, Assistant Attorney General
13
     Tennessee Office of the Attorney General and Reporter
14   P.O. Box 20207
     Nashville, TN 37202
15   Phone: 615-741-8722
     Email: David.McDowell@ag.tn.gov
16          Ethan.Bowers@ag.tn.gov
17   FOR PLAINTIFF STATE OF ARIZONA:
18   MARK BRNOVICH, Attorney General
19   /s/ Dana R. Vogel
     BRUNN W. (BEAU) ROYSDEN III, Solicitor General
20   MICHAEL S. CATLETT, Deputy Solicitor General
     DANA R. VOGEL, Unit Chief Counsel
21   CHRISTOPHER M. SLOOT, Assistant Attorney General
22   Arizona Office of the Attorney General
     2005 North Central Avenue
23   Phoenix, Arizona 85004
     Phone: 602-542-3725
24   Email: Dana.Vogel@azag.gov
25

26

27

28   COMPLAINT                                      133
          Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 135 of 145
            ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1   FOR PLAINTIFF STATE OF COLORADO:
 2
     PHILIP J. WEISER, Attorney General
 3
     /s/ Diane R. Hazel
 4   STEVEN KAUFMANN, Deputy Attorney General
     DIANE R. HAZEL, First Assistant Attorney General
 5

 6   Colorado Office of the Attorney General
     1300 Broadway, 7th Floor
 7   Denver, CO 80203
     Phone: 720-508-6000
 8   Email: Steve.Kaufmann@coag.gov
            Diane.Hazel@coag.gov
 9

10
     FOR PLAINTIFF STATE OF IOWA:
11
     THOMAS J. MILLER, Attorney General
12
     /s/ Max M. Miller
13   MAX M. MILLER, Assistant Attorney General
14   Office of the Attorney General of Iowa
     1305 E. Walnut St., 2nd Floor
15   Des Moines, IA 50319
     Phone: 515-281-5926
16   Email: Max.Miller@ag.iowa.gov
17

18   FOR PLAINTIFF STATE OF NEBRASKA:
19   DOUGLAS J. PETERSON, Attorney General
20    /s/ Philip D. Carlson
     Philip D. Carlson, Chief, Consumer Protection Division
21   Joseph M. Conrad, Assistant Attorney General
     Shereece Dendy-Sanders, Assistant Attorney General
22
     Nebraska Attorney General’s Office
23   2115 State Capitol Building
     Lincoln, NE 68509
24   Phone: 402-471-3840
     Email: joseph.conrad@nebraska.gov
25

26

27

28   COMPLAINT                                       134
          Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 136 of 145
            ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1   FOR PLAINTIFF STATE OF ALASKA:
 2   TREG R. TAYLOR, Attorney General
 3    /s/ Jeff Pickett
     Jeff Pickett
 4   Senior Assistant Attorney General
     Alaska Department of Law
 5   1031 W. 4th Avenue, Suite 200
     Anchorage, AK 99501
 6   Phone: 907-269-5100
     Email: jeff.pickett@alaska.gov
 7

 8   FOR PLAINTIFF STATE OF ARKANSAS:
 9   LESLIE RUTLEDGE, Attorney General
10    /s/ Johnathan R. Carter
     JOHNATHAN R. CARTER, Assistant Attorney General
11
     Office of the Arkansas Attorney General
12   323 Center Street, Suite 200
     Little Rock, AR 72201
13   Phone: 501.682.8063
     Fax: 501.682.8118
14   Email: Johnathan.Carter@Arkansasag.gov
15
     FOR PLAINTIFF STATE OF CALIFORNIA:
16
     ROB BONTA, Attorney General
17
     /s/ Brian Wang
18   BRIAN WANG, Deputy Attorney General
     PAULA BLIZZARD, Supervising Deputy Attorney General
19   KATHLEEN FOOTE. Senior Assistant Attorney General
20   Office of the Attorney General
     California Department of Justice
21   455 Golden Gate Avenue
     Suite 11000
22   San Francisco, CA 94102
     Phone: 415-510-3487
23   Email: Brian.Wang@doj.ca.gov
24

25

26

27

28   COMPLAINT                                 135
           Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 137 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1   FOR PLAINTIFF STATE OF CONNECTICUT:
 2   WILLIAM TONG, Attorney General
 3    /s/ Jeremy Pearlman
     JEREMY PEARLMAN, Deputy Associate Attorney General
 4   NICOLE DEMERS, Assistant Attorney General
     JULIA SORENSEN, Assistant Attorney General
 5
     Office of the Attorney General
 6   165 Capitol Avenue
     Hartford, Connecticut 06106
 7   Phone: 860-808-5440
     Email: jeremy.pearlman@ct.gov
 8
 9   FOR PLAINTIFF STATE OF DELAWARE:
10   KATHLEEN JENNINGS, Attorney General
11   /s/ Michael A. Undorf
     MICHAEL A. UNDORF, Deputy Attorney General
12
     Delaware Department of Justice
13   820 N. French St., 5th Floor
     Wilmington, DE 19801
14   Phone: 302-683-8816
     Email: michael.undorf@delaware.gov
15

16   FOR PLAINTIFF DISTRICT OF COLUMBIA:
17   KARL A. RACINE, Attorney General
18   /s/ Catherine A. Jackson
     CATHERINE A. JACKSON, Assistant Attorney General
19   ELIZABETH G. ARTHUR, Assistant Attorney General
     DAVID BRUNFELD, Assistant Attorney General
20
     Office of the Attorney General for the District of Columbia
21   400 6th Street, N.W, 10th Floor
     Washington, D.C. 20001
22   Phone: 202-442-9853
     Email: catherine.jackson@dc.gov
23

24

25

26

27

28   COMPLAINT                                        136
           Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 138 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1   FOR PLAINTIFF STATE OF FLORIDA:
 2   ASHLEY MOODY, Attorney General
 3    /s/ R. Scott Palmer
     R. SCOTT PALMER, Interim Co-Director, Antitrust Division
 4   JOHN GUARD, Chief Deputy Attorney General
     LEE ISTRAIL, Assistant Attorney General
 5   CHRISTOPHER KNIGHT, Assistant Attorney General
     ANDREW BUTLER, Assistant Attorney General
 6
     Office of the Attorney General, State of Florida
 7   PL-01 The Capitol
     Tallahassee, Florida 32399
 8   Phone: 850-414-3300
     Email: scott.palmer@myfloridalegal.com
 9

10   FOR PLAINTIFF STATE OF IDAHO:
11   LAWRENCE G. WASDEN, Attorney General
12    /s/ Stephanie N. Guyon
     BRETT T. DELANGE, Division Chief, Consumer Protection Division
13   STEPHANE N. GUYON, Deputy Attorney General
     JOHN K. OLSON, Deputy Attorney General
14
     Office of the Attorney General
15   954 W. Jefferson St., 2nd Fl.
     P.O. Box 83720
16   Boise, ID 83720-0010
     Phone: 208-334-2424
17   Email: stephanie.guyon@ag.idaho.gov
18

19   FOR PLAINTIFF STATE OF INDIANA:
20   TODD ROKITA, Attorney General
21   /s/ Scott L. Barnhart
     SCOTT L. BARNHART, Chief Counsel and Director, Consumer Protection Division
22   MATTHEW MICHALOSKI, Deputy Attorney General
23   Office of the Attorney General, State of Indiana
     Indiana Government Center South, Fifth Floor
24   302 West Washington Street
     Indianapolis, Indiana 46204
25   Phone: 317-232-6309
     Email: Scott.Barnhart@atg.in.gov
26

27

28   COMPLAINT                                          137
          Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 139 of 145
            ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



     FOR PLAINTIFF COMMONWEALTH OF KENTUCKY:
 1
     DANIEL CAMERON, Attorney General
 2
      /s/ Philip R. Heleringer
 3   PHILIP R. RELERINGER, Deputy Executive Director of Consumer Protection
     J. CHRISTIAN LEWIS, Executive Director of Consumer Protection
 4   JONATHAN E. FARMER, Assistant Attorney General
     ZACHARY J RICHARDS, Assistant Attorney General
 5
     Office of the Attorney General, Commonwealth of Kentucky
 6   1024 Capital Center Drive, Suite 200
     Frankfort, Kentucky 40601
 7   Phone: 502-696-5647
     Email: philip.heleringer@ky.gov
 8
 9   FOR PLAINTIFF STATE OF MARYLAND:
10   BRIAN E. FROSH, Attorney General
11   /s/ Schonette J. Walker
     SCHONETTE J. WALKER, Deputy Chief, Antitrust Division
12   GARY HONICK, Assistant Attorney General
13   Office of the Attorney General
     200 St. Paul Place, 19th Floor
14   Baltimore, MD 21202
     Phone: 410-576-6470
15   Email: swalker@oag.state.md.us
16   FOR PLAINTIFF COMMONWEALTH OF MASSACHUSETTS
17   MAURA HEALY, Attorney General
18   /s/ Matthew B. Frank
     MATTHEW B. FRANK, Assistant Attorney General
19   WILLIAM T. MATLACK, Assistant Attorney General, Chief, Antitrust Division
20   Office of the Attorney General
     One Ashburton Place, 18th Fl.
21   Boston, MA 02108
     Phone: 617-963-2669
22   Email: Matthew.Frank@mass.gov
23

24

25

26

27

28   COMPLAINT                                    138
          Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 140 of 145
            ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1   FOR PLAINTIFF STATE OF MINNESOTA:
 2   KEITH ELLISON, Attorney General
 3    /s/ Justin Moor
     JUSTIN MOOR, Assistant Attorney General
 4
     Office of the Minnesota Attorney General
 5   445 Minnesota Street, Suite 1400
     St. Paul, Minnesota 55101-2130
 6   Phone: 651-757-1060
     Email: justin.moor@ag.state.mn.us
 7

 8   FOR PLAINTIFF STATE OF MISSISSIPPI:
 9   LYNN FITCH, Attorney General
10   /s/ Hart Martin
     HART MARTIN, Assistant Attorney General, Consumer Protection Division
11
     Mississippi Attorney General’s Office
12   Post Office Box 220
     Jackson, Mississippi 39205
13   Phone: 601-359-4223
     Fax: 601-359-4231
14   Email: Hart.martin@ago.ms.gov
15
     FOR PLAINTIFF STATE OF MISSOURI:
16
     ERIC S. SCHMITT, Attorney General
17
     /s/ Amy Haywood
18   AMY HAYWOOD, Chief Counsel, Consumer Protection
     KIMBERLEY BIAGIOLI, Assistant Attorney General
19   STEPHEN HOEPLINGER, Assistant Attorney General
20   Missouri Attorney General’s Office
     P.O. Box 899
21   Jefferson City, MO 65102
     Phone: 573-571-3321
22   Email: Amy.Haywood@ago.mo.gov
23

24

25

26

27

28   COMPLAINT                                   139
          Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 141 of 145
            ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1   FOR PLAINTIFF STATE OF MONTANA:
 2   AUSTIN KNUDSEN, Attorney General
 3   /s/ Mark Mattioli
     MARK MATTIOLI, Assistant Attorney General, Chief, Office of Consumer Protection
 4
     Montana Department of Justice
 5   P.O. Box 200151
     Helena, MT 59620-0151
 6   Phone: 406-444-4500
     Fax: 406-442-1894
 7   Email: mmattioli@mt.gov
 8
     FOR PLAINTIFF STATE OF NEVADA:
 9
     AARON D. FORD, Attorney General
10
     /s/ Marie W.L. Martin
11   MARIE W.L. MARTIN, Senior Deputy Attorney General
     LUCAS J. TUCKER, Senior Deputy Attorney General
12   MICHELLE C. NEWMAN, Senior Deputy Attorney General
13   Office of the Nevada Attorney General
     100 N. Carson St.
14   Carson City, Nevada 89701
     Phone: 775-684-1100
15   Email: MWMartin@ag.nv.gov
16
     FOR PLAINTIFF STATE OF NEW HAMPSHIRE:
17
     JOHN M. FORMELLA, Attorney General
18
      /s/ John M. Formella
19   JOHN M. FORMELLA, Attorney General
     ALEXANDRA C. SOSNOWSKI, Attorney
20
     New Hampshire Department of Justice
21   Office of the Attorney General
     33 Capitol Street
22   Concord, New Hampshire 03301
     Phone: 603-271-2678
23   Email: Alexandra.C.Sosnowski@doj.nh.gov
24

25

26

27

28   COMPLAINT                                    140
          Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 142 of 145
            ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1   FOR PLAINTIFF STATE OF NEW JERSEY:
     GURBIR S. GREWAL, Attorney General
 2
      /s/ Isabella R. Pitt
 3   ISABELLA R. PITT, Deputy Attorney General
 4   New Jersey Office of the Attorney General
     124 Halsey Street, 5th Floor
 5   Newark, NJ 07102
     Phone: (973) 648-7819
 6   Email: Isabella.Pitt@law.njoag.gov
 7

 8   FOR PLAINTIFF STATE OF NEW MEXICO:
 9   HECTOR H. BALDERAS, Attorney General
10   /s/ Mark Swanson
     MARK SWANSON, Assistant Attorney General
11   P. CHOLLA KHOURY, Division Director, Consumer & Environmental Protection Division
12   New Mexico Office of the Attorney General
     408 Galisteo St.
13   Santa Fe, NM 87504
     Phone: 505-717-3500
14   Email: mswanson@nmag.gov
15
     FOR PLAINTIFF STATE OF NORTH DAKOTA:
16
     WAYNE STENEHJEM, Attorney General
17
     /s/ Elin S. Alm
18   ELIN S. ALM, Assistant Attorney General, Consumer Protection and Antitrust Division
19   Office of Attorney General
     Gateway Professional Center
20   1050 E Interstate Ave, Ste 200
     Bismarck, ND 58503-5574
21   Phone: 701-328-5570
     Facsimile: 701-328-5568
22   Email: ealm@nd.gov
23

24

25

26

27

28   COMPLAINT                                      141
          Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 143 of 145
            ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1   FOR PLAINTIFF STATE OF OKLAHOMA:
 2   DAWN CASH, Acting Attorney General
 3   /s/ Caleb J. Smith
     CALEB J. SMITH, Assistant Attorney General, Consumer Protection Unit
 4
     Office of the Oklahoma Attorney General
 5   313 NE 21st St
     Oklahoma City, OK 73105
 6   Phone: (405) 522-1014
     Email: Caleb.Smith@oag.ok.gov
 7

 8
     FOR PLAINTIFF STATE OF OREGON:
 9
     ELLEN F. ROSENBLUM, Attorney General
10
     /s/ Cheryl Hiemstra
11   CHERYL F. HIEMSTRA, Assistant Attorney General
     TIM D. NORD, Special Counsel
12
     Oregon Department of Justice
13   1162 Court St NE
     Salem, OR 97301
14   Phone: 503-934-4400
     Facsimile: 503-378-5017
15   Email: Cheryl.Hiemstra@doj.state.or.us
16
     FOR PLAINTIFF STATE OF RHODE ISLAND:
17

18   PETER F. NERONHA, Attorney General

     /s/ Stephen N. Provazza
19   STEPHEN N. PROVAZZA, Assistant Attorney General
20   Rhode Island Office of the Attorney General
     150 South Main St.
21   Providence, RI 02903
     Phone: 401-274-4400
22   Email: SProvazza@riag.ri.gov]]
23

24

25

26

27

28   COMPLAINT                                     142
           Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 144 of 145
             ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1   FOR PLAINTIFF SOUTH DAKOTA:
 2   JASON R. RAVNSBORG, Attorney General
 3   /s/ Yvette K. Lafrentz
     YVETTE K. LAFRENTZ, Assistant Attorney General, Consumer Protection Division
 4
     South Dakota Office of the Attorney General
 5   1302 E. Hwy. 14, Suite 1
     Pierre, SD 57501
 6   Phone: 605-773-3215
     Email: Yvette.Lafrentz@state.sd.us
 7

 8
     FOR PLAINTIFF STATE OF VERMONT:
 9
     THOMAS J. DONOVAN JR, Attorney General
10
     /s/ Ryan Kriger
11   RYAN KRIGER, Assistant Attorney General
12   Office of Attorney General
     109 State Street
13   Montpelier, Vermont 05609
     Phone: 802-828-3170
14   Email: ryan.kriger@vermont.gov
15

16   FOR PLAINTIFF COMMONWEALTH OF VIRGINIA:
17   MARK R. HERRING, Attorney General
18   /s/ Sarah Oxenham Allen
     SARAH OXENHAM ALLEN, Assistant Attorney General
19   TYLER T. HENRY, Assistant Attorney General
20   Office of the Attorney General for Virginia
     202 North 9th Street
21   Richmond, VA 23219
     Phone: 804-786-6557
22   Email: SOAllen@oag.state.va.us
23

24

25

26

27

28   COMPLAINT                                     143
          Case 3:20-cv-05671-JD Document 159-3 Filed 08/05/21 Page 145 of 145
            ***REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED***



 1   FOR PLAINTIFF STATE OF WASHINGTON:
 2   ROBERT W. FERGUSON, Attorney General
 3   /s/ Nathaniel M. Hopkin
     NATHANIEL M. HOPKIN, Assistant Attorney General, Antitrust Division
 4   AMY N.L. HANSON, Assistant Attorney General
 5   Washington State Office of the Attorney General
     800 Fifth Ave., Suite 2000
 6   Seattle, WA 98104
     Phone: (206) 464-7030 (Hopkin)
 7   Email: Nathaniel.Hopkin@atg.wa.gov
 8
 9   FOR PLAINTIFF STATE OF WEST VIRGINIA:
10   PATRICK MORRISEY, Attorney General
11   /s/ Douglas L. Davis
     DOUGLAS L. DAVIS, Senior Assistant Attorney General
12   TANYA L. GODFEY, Assistant Attorney General
13   Office of the West Virginia Attorney General
     812 Quarrier St., First Floor
14   P.O. Box 1789
     Charleston, WV 25326
15   Phone: 304-558-8986
     Email: douglas.l.davis@wvago.gov
16

17

18

19

20

21

22

23

24

25

26

27

28   COMPLAINT                                         144
